Exhibit 10.1

EXECUTION VERSION

AMENDED AND RESTATED REVOLVING CREDIT AND GUARANTY

AGREEMENT

Dated as of June 13, 2011

Among

TOWER AUTOMOTIVE HOLDINGS USA, LLC

as Borrower,

and

TOWER INTERNATIONAL, INC., TOWER AUTOMOTIVE

HOLDINGS I, LLC, TOWER AUTOMOTIVE HOLDINGS II(a), LLC,

TOWER AUTOMOTIVE HOLDINGS II(b), LLC, AND THE OTHER

GUARANTORS PARTY HERETO,

as Guarantors,

THE LENDERS PARTY HERETO,

and

JPMORGAN CHASE BANK, N.A.,

as Administrative Agent

 

 

J.P. MORGAN SECURITIES LLC and

WELLS FARGO CAPITAL FINANCE, LLC,

Joint Bookrunners

and

Joint Lead Arrangers,

WELLS FARGO CAPITAL FINANCE, LLC,

Syndication Agent

CITIBANK, N.A., GOLDMAN SACHS BANK USA

and CIT BANK,

Co-Documentation Agents



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

 

 

         

PAGE

ARTICLE 1

DEFINITIONS

Section 1.01.    Defined Terms    1 Section 1.02.    Terms Generally    48
Section 1.03.    Accounting Terms; GAAP    48

ARTICLE 2

AMOUNT AND TERMS OF CREDIT

Section 2.01.    Revolving Credit Commitments    49 Section 2.02.    Swing Line
Commitment    50 Section 2.03.    Letters of Credit    51 Section 2.04.   
Requests for Borrowings    58 Section 2.05.    Funding of Borrowings    59
Section 2.06.    Interest Elections    59 Section 2.07.    Interest on Loans   
61 Section 2.08.    Default Interest    61 Section 2.09.    Alternate Rate of
Interest    61 Section 2.10.    Repayment of Loans; Evidence of Debt    62
Section 2.11.    Optional Termination or Reduction of Commitment    62
Section 2.12.    Mandatory Prepayment    62 Section 2.13.    Optional Prepayment
of Loans    63 Section 2.14.    Increase in Commitments    64 Section 2.15.   
Increased Costs    66 Section 2.16.    Break Funding Payments    67
Section 2.17.    Taxes    67 Section 2.18.    Payments Generally; Pro Rata
Treatment    70 Section 2.19.    Mitigation Obligations; Replacement of Lenders
   71 Section 2.20.    Certain Fees    72 Section 2.21.    Commitment Fee    72
Section 2.22.    Letter of Credit Fees    73 Section 2.23.    Nature of Fees   
73 Section 2.24.    [Reserved]    73 Section 2.25.    Right of Set-off    73
Section 2.26.    Security Interest in Letter of Credit Account    74
Section 2.27.    Payment of Obligations    74 Section 2.28.    Defaulting
Lenders    74 Section 2.29.    Changes In Lenders    76

 

i



--------------------------------------------------------------------------------

ARTICLE 3 REPRESENTATIONS AND WARRANTIES Section 3.01.    Organization; Powers
   77 Section 3.02.    Authorization; Enforceability    77 Section 3.03.   
Disclosure    77 Section 3.04.    Financial Condition; No Material Adverse
Change    78 Section 3.05.    Capitalization and Subsidiaries    78
Section 3.06.    Government Approvals; No Conflicts    78 Section 3.07.   
Compliance with Law; No Default    79 Section 3.08.    Litigation and
Environmental Matters    79 Section 3.09.    Insurance    79 Section 3.10.   
Taxes    79 Section 3.11.    Use of Proceeds    80 Section 3.12.    Labor
Relations    80 Section 3.13.    ERISA    80 Section 3.14.    Investment Company
Status    81 Section 3.15.    Properties    81 Section 3.16.    Solvency    81
Section 3.17.    Security Interest in Collateral    81 Section 3.18.    Margin
Stock    82 ARTICLE 4 CONDITIONS OF LENDING Section 4.01.    Effectiveness    82
Section 4.02.    Conditions Precedent to each Loan and each Letter of Credit   
86 ARTICLE 5 AFFIRMATIVE COVENANTS Section 5.01.    Financial Statements and
Other Information    87 Section 5.02.    Notices of Material Events    89
Section 5.03.    Borrowing Base Information    90 Section 5.04.    Existence;
Conduct of Business    91 Section 5.05.    Insurance    91 Section 5.06.   
Payment of Obligations    91 Section 5.07.    Compliance With Laws    91
Section 5.08.    Maintenance of Properties    92 Section 5.09.    Books and
Records; Inspection Rights    92 Section 5.10.    Collateral Monitoring and
Review    92 Section 5.11.    Concentration Account; Cash Management    93
Section 5.12.    [Reserved]    93 Section 5.13.    Additional Guarantors and
Collateral; Further Assurances    93 Section 5.14.    Maintenance Of Flood
Insurance    95

 

ii



--------------------------------------------------------------------------------

ARTICLE 6 NEGATIVE COVENANTS Section 6.01.    Liens    95 Section 6.02.   
Fundamental Changes    97 Section 6.03.    Indebtedness    98 Section 6.04.   
Sale and Lease-Back Transactions    100 Section 6.05.    Investments, Loans and
Advances    100 Section 6.06.    Disposition of Assets    102 Section 6.07.   
Restricted Payments; Restrictive Agreements    103 Section 6.08.    Transactions
With Affiliates    105 Section 6.09.    Limitations On Hedging Agreements    106
Section 6.10.    Other Indebtedness    106 Section 6.11.    [Reserved]    106
Section 6.12.    Fixed Charge Coverage Ratio    106 Section 6.13.    Fiscal Year
   106 ARTICLE 7 EVENTS OF DEFAULT Section 7.01.    Events of Default    106
ARTICLE 8 THE AGENT Section 8.01.    Administration by Agent    110
Section 8.02.    Rights of Agent    110 Section 8.03.    Liability of Agent   
110 Section 8.04.    Reimbursement and Indemnification    111 Section 8.05.   
Successor Agent    112 Section 8.06.    Independent Lenders    112 Section 8.07.
   Advances and Payments    112 Section 8.08.    Sharing of Setoffs    113
ARTICLE 9 GUARANTY Section 9.01.    Guaranty    114 Section 9.02.    No
Impairment of Guaranty    115 Section 9.03.    Subrogation    115 ARTICLE 10
MISCELLANEOUS Section 10.01.    Notices    115 Section 10.02.    Survival of
Agreement, Representations and Warranties, Etc.    117

 

iii



--------------------------------------------------------------------------------

Section 10.03.    Successors and Assigns    117 Section 10.04.   
Confidentiality    122 Section 10.05.    Expenses; Indemnity; Damage Waiver   
122 Section 10.06.    Choice of Law    124 Section 10.07.    No Waiver    124
Section 10.08.    Extension of Maturity    124 Section 10.09.    Amendments,
Etc.    124 Section 10.10.    Severability    127 Section 10.11.    Headings   
127 Section 10.12.    Survival    127 Section 10.13.    Execution in
Counterparts; Integration; Effectiveness    127 Section 10.14.    Prior
Agreements    128 Section 10.15.    Further Assurances    128 Section 10.16.   
Patriot Act    128 Section 10.17.    Jurisdiction; Consent to Service of Process
   128 Section 10.18.    No Fiduciary Duty    129 Section 10.19.    Waiver of
Jury Trial    129 Section 10.20.    Intercreditor Agreement    129

Pricing Schedule

 

ANNEX A    Revolving Credit Commitment Amounts EXHIBIT A    Form of Security
Agreement EXHIBIT B    Form of Opinion of Lowenstein Sandler PC EXHIBIT C   
Form of Assignment and Acceptance EXHIBIT D    Form of Borrowing Base
Certificate EXHIBIT E    Form of Commitment Acceptance EXHIBIT F    Form of
Affiliate Subordination Agreement EXHIBIT G-1    Form of Mortgage (Fee) EXHIBIT
G-2    Form of Mortgage (Leasehold) EXHIBIT H    Form of Compliance Certificate
EXHIBIT I    Form of Joinder Agreement EXHIBIT J    Form of Landlord Consent and
Agreement EXHIBIT K    Form of Collateral Access Agreement EXHIBIT L    Form of
Borrowing Request

 

SCHEDULE 1.01(a)    Eligible Real Properties SCHEDULE 1.01(b)    Non-Material
Subsidiaries SCHEDULE 3.05    Subsidiaries SCHEDULE 3.06    Government Approvals
SCHEDULE 3.08    Litigation SCHEDULE 3.12(a)    Collective Bargaining / Labor
Agreements SCHEDULE 3.12(b)    Labor Matters SCHEDULE 3.15(a)    Properties
SCHEDULE 4.01(c)(i)    Initial Mortgaged Properties

 

iv



--------------------------------------------------------------------------------

SCHEDULE 4.01(c)(ii)    New Mortgaged Properties SCHEDULE 5.13(e)    Leasehold
Interests SCHEDULE 6.01    Liens SCHEDULE 6.03    Indebtedness SCHEDULE 6.05   
Investments SCHEDULE 6.06(j)    Permitted Dispositions SCHEDULE 6.08   
Agreements with Affiliates

 

v



--------------------------------------------------------------------------------

AMENDED AND RESTATED REVOLVING CREDIT AND GUARANTY

AGREEMENT

REVOLVING CREDIT AND GUARANTY AGREEMENT, dated as of June 13, 2011 among TOWER
AUTOMOTIVE HOLDINGS USA, LLC (the “Borrower”), TOWER INTERNATIONAL, INC.
(formerly known as Tower Automotive, LLC, and hereinafter, “Holdings”), TOWER
AUTOMOTIVE HOLDINGS I, LLC (“Holdco”), TOWER AUTOMOTIVE HOLDINGS II(a), LLC,
TOWER AUTOMOTIVE HOLDINGS II(b), LLC (together with Tower Automotive Holdings
II(a), LLC, “Foreign Holdco”), the Subsidiary Guarantors, JPMORGAN CHASE BANK,
N.A., a national banking association, WELLS FARGO CAPITAL FINANCE, LLC and each
of the other financial institutions from time to time party hereto, as Lenders
and JPMORGAN CHASE BANK, N.A., as Issuing Lender, as Swing Line Lender and as
administrative agent (in such capacity, the “Agent”) for the Lenders.

RECITALS:

WHEREAS, Holdings, Holdco, Foreign Holdco, the Subsidiary Guarantors, the
Issuing Lender, the Swing Line Lender and the Agent are party to the Existing
Credit Agreement (such terms and other capitalized terms used in these
preliminary statements being defined in Section 1.01 hereof), together with the
lenders party thereto, which became effective on the Closing Date; and

WHEREAS, pursuant to the terms hereof, and upon satisfaction of the conditions
set forth herein, the provisions of the Existing Credit Agreement are being
amended and restated in the form of this Agreement, effective at the ARCA
Effective Date;

AGREEMENT:

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, the parties hereto (also comprising the parties
necessary to amend and restate the Existing Credit Agreement as provided
therein) agree as follows:

ARTICLE 1

DEFINITIONS

Section 1.01. Defined Terms.

“ABR”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are bearing interest at a rate
determined by reference to the Alternate Base Rate.



--------------------------------------------------------------------------------

“ABR Borrowing” shall mean a Borrowing comprised of ABR Loans.

“Account” shall mean any right to payment for goods sold or leased or for
services rendered, whether or not earned by performance.

“Account Control Agreement” shall mean a Deposit Account Control Agreement or a
Securities Account Control Agreement, as applicable.

“Account Debtor” shall mean the Person obligated on an Account.

“Additional Eligible Machinery & Equipment” shall mean machinery and equipment
located in the United States which the Borrower has elected to include as
Eligible Machinery & Equipment after the Closing Date, provided that:

(a) the Agent shall have received notice of such election from the Borrower,
together with (i) a certificate of a Financial Officer of the Borrower setting
forth in reasonable detail a schedule of such machinery and equipment and the
location(s) thereof, (ii) invoices showing payment in full or other documentary
evidence satisfactory to the Agent in its Permitted Discretion evidencing
(A) the purchase and acceptance of such machinery and equipment and the payment
in full of the purchase price for such machinery and equipment or (B) that such
machinery and equipment is owned by a Loan Party at the Closing Date, and
(iii) an appraisal or appraisal update with respect to such machinery and
equipment has been delivered to the Agent in form, scope and substance
satisfactory to the Agent in its Permitted Discretion;

(b) such machinery and equipment shall satisfy the criteria for Eligible
Machinery & Equipment set forth in the definition thereof; and

(c) no more than three such elections may be made by the Borrower during any
fiscal quarter.

“Additional Eligible Real Property” shall mean real property which the Borrower
has elected to include as Eligible Real Property after the Closing Date,
provided that:

(a) the Agent shall have received notice of such election from the Borrower,
together with (i) a certificate of a Financial Officer of the Borrower setting
forth in reasonable detail a schedule of such real property and certifying
(y) payment of the purchase price therefor or (z) that such real property is
owned by a Loan Party at the Closing Date and (ii) an appraisal or appraisal
update with respect to such real property has been delivered to the Agent in
form, scope and substance reasonably satisfactory to the Agent in its Permitted
Discretion;

(b) such real property shall satisfy the criteria for Eligible Real Property set
forth in the definition thereof; and

 

2



--------------------------------------------------------------------------------

(c) no more than three such elections may be made by the Borrower during any
fiscal quarter.

“Adjusted Eligible Accounts Receivable” shall mean the Eligible Accounts
Receivable, minus the Dilution Reserve.

“Adjusted Eligible Inventory” shall mean, on any date, Eligible Inventory minus
Inventory Reserves.

“Adjusted LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for
any Interest Period, an interest rate per annum (rounded upwards, if necessary,
to the next 1/16 of 1%) equal to (a) the LIBO Rate for such Interest Period
multiplied by (b) the Statutory Reserve Rate.

“Administrative Questionnaire” means an administrative questionnaire in a form
supplied by the Agent.

“Affiliate” shall mean, as to any Person, any other Person which, directly or
indirectly, is in control of, is controlled by, or is under common control with,
such Person. For purposes of this definition, a Person (a “Controlled Person”)
shall be deemed to be “controlled by” another Person (a “Controlling Person”) if
the Controlling Person possesses, directly or indirectly, power to direct or
cause the direction of the management and policies of the Controlled Person
whether by contract or otherwise; provided, however, that for purposes of
determining Eligible Accounts Receivable, the term “Affiliate” with respect to
any Group Member shall not include any portfolio company owned directly or
indirectly in whole or part by the Sponsor Group, otherwise than through Holdco.

“Affiliate Subordination Agreement” shall mean an Affiliate Subordination
Agreement in the form of Exhibit F pursuant to which intercompany obligations
and advances owed by any Loan Party are subordinated to the Obligations.

“Agent” shall have the meaning given such term in the preamble.

“Agreement” shall mean the Existing Credit Agreement, as amended and restated by
this Amended Agreement, and as the same may be further amended from time to
time.

“Alternate Base Rate” shall mean, for any day, a rate per annum equal to the
highest of (i) the Prime Rate in effect on such day, (ii) the Federal Funds
Effective Rate in effect on such day plus  1/2 of 1% and (iii) the Adjusted LIBO
Rate for a one month Interest Period in effect for such day plus 1%. Any change
in the Alternate Base Rate due to a change in the Prime Rate, the Federal Funds
Effective Rate or the Adjusted LIBO Rate shall be effective from and including
the effective date of such change.

 

3



--------------------------------------------------------------------------------

“Amended Agreement” shall mean this Amended and Restated Credit Agreement dated
as of June 13, 2011, as executed and delivered by the parties hereto.

“Applicable ABR Margin” shall mean a rate per annum determined in accordance
with the Pricing Schedule.

“Applicable Eurodollar Margin” shall mean a rate per annum determined in
accordance with the Pricing Schedule.

“Approved Fund” shall have the meaning given such term in Section 10.03.

“ARCA Effective Date” shall mean the date on which the conditions specified in
Section 4.01 are satisfied (or waived in accordance with Section 10.09).

“Arrangers” shall mean JPMorgan and WFCF.

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an Eligible Assignee, and accepted by the Agent, substantially
in the form of Exhibit C.

“Availability” means, at any time, an amount equal to (a) the lesser of the
Total Revolving Credit Commitment and the Borrowing Base minus (b) the Total
Revolving Commitment Usage.

“Available Inventory” at any date of determination shall be equal to the lesser
of (i) an amount equal to 65% of Adjusted Eligible Inventory, less Rent Reserves
or (ii) 85% of the product of (x) the Net Recovery Inventory Liquidation Rate in
effect (based on the then most recent independent inventory appraisal) on such
date of determination multiplied by (y) the aggregate amount of adjusted gross
domestic Inventory of the Loan Parties as set forth in the most recent Borrowing
Base Certificate.

“Available Receivables” at any date of determination shall be equal to 85% of
Adjusted Eligible Accounts Receivable.

“Availability Period” shall mean the period from and including the ARCA
Effective Date to but excluding the Termination Date.

“Banking Services” means each and any of the following bank services provided to
any Loan Party by any Lender or any of its Affiliates: (a) commercial credit
cards, (b) stored value cards and (c) treasury management services (including,
without limitation, controlled disbursement, automated clearinghouse
transactions, return items, overdrafts and interstate depository network
services).

 

4



--------------------------------------------------------------------------------

“Banking Services Obligations” means any and all obligations, whether absolute
or contingent and howsoever and whensoever created, arising, evidenced or
acquired (including all renewals, extensions and modifications thereof and
substitutions therefor) in connection with Banking Services.

“Bankruptcy Code” shall mean The Bankruptcy Reform Act of 1978, as heretofore
and hereafter amended, and codified as 11 U.S.C. Section 101 et seq.

“Bankruptcy Event” shall mean, with respect to any Person, such Person becomes
the subject of a bankruptcy or insolvency proceeding, or has had a receiver,
conservator, trustee, administrator, custodian, assignee for the benefit of
creditors or similar Person charged with the reorganization or liquidation of
its business appointed for it, or, in the good faith determination of the Agent,
has taken any action in furtherance of, or indicating its consent to, approval
of, or acquiescence in, any such proceeding or appointment; provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person by a Governmental
Authority or instrumentality thereof; provided, further, that such ownership
interest does not result in or provide such Person with immunity from the
jurisdiction of courts within the United States or from the enforcement of
judgments or writs of attachment on its assets or permit such Person (or such
Governmental Authority or instrumentality) to reject, repudiate, disavow or
disaffirm any contracts or agreements made by such Person.

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States.

“Borrower” shall have the meaning given such term in the preamble to this
Agreement.

“Borrower Notice” shall have the meaning given such term in Section 4.01(c)(vi).

“Borrowing” shall mean a Revolving Credit Borrowing or a Swing Line Borrowing,
as the context may require.

“Borrowing Base” shall mean, at the time of any determination, an amount equal
to the sum, without duplication, of (A) Available Receivables, plus
(B) Available Inventory, plus (C) the PP&E Component, less (D) Reserves (to the
extent not reflected in (A), (B) or (C)). The Borrowing Base at any time shall
be determined by reference to the most recent Borrowing Base Certificate
delivered to Agent pursuant to Section 5.03. Standards of eligibility and
reserves and advance rates of the Borrowing Base may be revised and adjusted
from time to time by the Agent in its Permitted Discretion (provided that the
Agent may not revise Borrowing Base standards if the effect thereof would be to
increase the advance rates above the rates in effect on the ARCA Effective Date
or to add new asset categories to the Borrowing Base without the consent of the
requisite

 

5



--------------------------------------------------------------------------------

Lenders as set forth in Section 10.09), with any changes in such standards to be
effective upon 3 Business Days after delivery of notice thereof to the Borrower;
provided that the Agent may only establish or increase a reserve (other than
Rent Reserves) after the ARCA Effective Date based on an event, condition or
other circumstance arising after the ARCA Effective Date or based on facts not
known to the Agent as of the ARCA Effective Date. The amount of any reserve
established by the Agent shall have a reasonable relationship to the event,
condition or other matter that is the basis for the reserve. Upon delivery of
notice to Borrower, as provided above, the Agent shall be available to discuss
the proposed reserve or increase, and Borrower and its Subsidiaries may take
such action as may be required so that the event, condition or matter that is
the basis for such reserve or increase no longer exists in a manner and to the
extent reasonably satisfactory to the Agent in the exercise of its Permitted
Discretion. In no event shall such notice and opportunity limit the right of the
Agent to establish or change such reserve, unless the Agent shall have
determined in its Permitted Discretion that the event, condition or other matter
that is the basis for such new reserve or such change no longer exists or has
otherwise been adequately addressed by the Borrower.

“Borrowing Base Certificate” shall mean a certificate substantially in the form
of Exhibit D (with such changes therein as may be required by the Agent to
reflect the components of and Reserves against the Borrowing Base as provided
for hereunder from time to time), executed and certified as accurate and
complete in all material respects by a Financial Officer of the Borrower, which
shall include appropriate exhibits, schedules, supporting documentation, and
additional reports as (i) outlined in Schedule 1 to Exhibit D, (ii) as
reasonably requested by the Agent, and (iii) as provided for in Section 5.03.

“Borrowing Request” shall mean a request by the Borrower for a Borrowing in
accordance with Section 2.04 in the form of Exhibit L or in such other form as
is approved by the Agent.

“Business” shall mean the business conducted by the Holdco Group as conducted
prior to the ARCA Effective Date.

“Business Day” shall mean any day other than a Saturday, Sunday or other day on
which commercial banks in New York City are required or authorized to remain
closed (and, for a Letter of Credit, other than a day on which the Issuing
Lender issuing such Letter of Credit is closed); provided, however, that when
used in connection with a Eurodollar Loan, the term “Business Day” shall also
exclude any day on which banks are not open for dealings in dollar deposits on
the London interbank market.

“Capital Expenditures” shall mean, for any period, the aggregate of all
expenditures (whether (i) paid in cash and not theretofore accrued or
(ii) accrued as liabilities during such period, and including that portion of
any Capitalized Lease which is capitalized on the consolidated balance sheet of
the Holdco Group)

 

6



--------------------------------------------------------------------------------

net of cash amounts received by the Holdco Group from other Persons during such
period in reimbursement of Capital Expenditures made by the Holdco Group,
excluding interest capitalized during construction, made by the Holdco Group
during such period that, in conformity with GAAP, are required to be included in
or reflected by the property, plant, equipment or similar fixed asset accounts
reflected in the consolidated balance sheet of the Holdco Group (including
equipment which is purchased simultaneously with the trade-in of existing
equipment owned by the Holdco Group to the extent of the gross amount of such
purchase price less the “trade-in” value or credit granted by the purchaser of
the equipment being traded in at such time), but excluding expenditures made
(A) in connection with the replacement or restoration of assets to the extent
reimbursed or financed from (x) insurance proceeds paid on account of the loss
of or the damage to the assets being replaced or restored or (y) awards of
compensation arising from the taking by condemnation or eminent domain of such
assets being replaced and (B) from the proceeds of an equity contribution made
to a Group Member by a Person that is not a Group Member.

“Capitalized Lease” shall mean, as applied to any Person, any lease of property
by such Person as lessee which would be capitalized on a balance sheet of such
Person prepared in accordance with GAAP.

“Cash Collateralization” shall have the meaning given such term in Section
2.03(k).

“Casualty Event” shall mean any casualty or other insured damage to, or loss or
destruction of, any property or assets included in the Borrowing Base, or any
taking of any such property or assets under any power of eminent domain or by
condemnation or similar proceeding, or any transfer of any such property or
assets in lieu of a condemnation or similar taking thereof, in each case to the
extent that the fair market value of such property or assets exceeds $1,000,000
for any individual occurrence or series of related occurrences.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement, (b) any change in any law, rule or regulation or in
the interpretation or application thereof by any Governmental Authority after
the date of this Agreement or (c) compliance by any Lender or Issuing Lender
(or, for purposes of Section 2.15(b), by any lending office of such Lender or
Issuing Lender or by such Lender’s or Issuing Lender’s holding company, if any)
with any request, guideline or directive (whether or not having the force of
law) of any Governmental Authority made or issued after the date of this
Agreement; provided, however, that notwithstanding anything herein to the
contrary, (i) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
all requests, rules, guidelines, requirements and directives thereunder, issued
in connection therewith or in implementation thereof, and (ii) all requests,
rules, guidelines, requirements and directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each

 

7



--------------------------------------------------------------------------------

case pursuant to Basel III, shall in each case be deemed to be a “Change in Law”
regardless of the date enacted, adopted, issued or implemented.

A “Change of Control” shall be deemed to have occurred if (a) at any time prior
to a Qualified IPO, the Sponsor Group shall fail to own directly or indirectly,
beneficially and of record, Equity Interests representing at least 51% of the
aggregate ordinary voting power and aggregate equity value represented by the
issued and outstanding Equity Interests in Holdings; (b) after a Qualified IPO,
any “person” or “group” (within the meaning of Rule 13d-5 of the Securities
Exchange Act of 1934, as amended) other than the Sponsor Group shall own
directly or indirectly, beneficially or of record, Equity Interests representing
(i) more than 30% of either the aggregate ordinary voting power or the aggregate
equity value represented by the issued and outstanding Equity Interests in
Holdings and (ii) a greater percentage of either the aggregate ordinary voting
power or the aggregate equity value represented by the issued and outstanding
Equity Interests in Holdings then held, directly or indirectly, beneficially and
of record, by the Sponsor Group; (c) a majority of the seats (other than vacant
seats) on the board of directors of Holdings shall at any time be occupied by
persons who are not Continuing Directors; (d) Holdings shall at any time fail to
own directly or indirectly, beneficially and of record, 100% of each class of
issued and outstanding Equity Interests in Holdco free and clear of all Liens
(other than Liens created by the Loan Documents, the Secured Notes Documents or
the documents governing any Permitted Refinancing Indebtedness incurred pursuant
to clause (ii) or clause (iii) of Section 6.03(b) or clause (iii) of Section
6.03(q)) or (e) Holdco shall at any time fail to own directly or indirectly,
beneficially and of record, 100% of each class of issued and outstanding Equity
Interests in the Borrower free and clear of all Liens (other than Liens created
by the Loan Documents, the Secured Notes Documents or the documents governing
any Permitted Refinancing Indebtedness incurred pursuant to clause (ii) or
clause (iii) of Section 6.03(b) or clause (iii) of Section 6.03(q)).

“Closing Date” shall mean July 31, 2007 (the date of the closing of the Existing
Credit Agreement).

“Code” shall mean the Internal Revenue Code of 1986, as amended from time to
time, and the regulations promulgated and rulings issued thereunder.

“Collateral” shall mean all property and assets of the Loan Parties, now owned
or hereafter acquired, upon which a Lien is purported to be created by any
Security Document.

“Collateral Access Agreement” shall mean a collateral access agreement
substantially the form of Exhibit K with such changes as are satisfactory to the
Agent in its Permitted Discretion.

“Collection Account” shall have the meaning given such term in Section 5.11(b).

 

8



--------------------------------------------------------------------------------

“Commitment Acceptance” shall have the meaning given such term in Section 2.14

“Commitment Fee” shall have the meaning given such term in Section 2.21.

“Commitment Fee Rate” shall mean a rate per annum determined in accordance with
the Pricing Schedule.

“Commitment Letter” shall mean that certain Commitment Letter dated May 23, 2011
among the Agent, JPMorgan, WFCF and the Borrower.

“Consolidated EBITDA” shall mean, for any period, Consolidated Net Income for
such period plus, without duplication:

(a) provision for taxes based on income or profits for such period, to the
extent that such provision for taxes was deducted in computing such Consolidated
Net Income; plus

(b) Consolidated Interest Expense for such period, to the extent that such
Consolidated Interest Expense was deducted in computing such Consolidated Net
Income; plus

(c) the amount of any expenses (or revenue offsets) attributable to accelerated
payments on the accounts receivable of the Holdco Group, to the extent that such
expenses (or revenue offsets) were deducted in computing such Consolidated Net
Income; plus

(d) depreciation, amortization (including amortization of intangibles), goodwill
and other asset impairment charges and other non-cash expenses (excluding any
such non-cash expense to the extent that it represents an accrual of or reserve
for cash expenses in any future period) for such period to the extent that such
depreciation, amortization and other non-cash charges or expenses were deducted
in computing such Consolidated Net Income; plus

(e) the amount of any minority interest expense deducted in computing such
Consolidated Net Income; plus

(f) any non-cash compensation charge arising from any grant of stock, stock
options, restricted stock units or other equity-based awards, to the extent
deducted in computing such Consolidated Net Income; plus

(g) any expenses associated with the application of Statement of Financial
Accounting Standards Nos. 87 and 106 in an aggregate amount not to exceed
$15,000,000 in any consecutive twelve-month period; plus

 

9



--------------------------------------------------------------------------------

(h) any non-cash Statement of Financial Accounting Standards No. 133 income (or
loss) related to hedging activities, to the extent deducted in computing such
Consolidated Net Income; plus

(i) any non-cash Statement of Financial Accounting Standards No. 52 income (or
loss) related to the mark-to-market of Indebtedness denominated in a currency
other than Dollars, to the extent deducted in computing such Consolidated Net
Income; plus

(j) any non-cash expenses arising from the implementation of purchase
accounting, to the extent deducted in computing such Consolidated Net Income;
minus

(k) non-cash items increasing such Consolidated Net Income for such period,
other than (i) the accrual of revenue consistent with past practice and (ii) the
reversal in such period of an accrual of, or cash reserve for, cash expenses in
a prior period, to the extent such accrual or reserve did not increase
Consolidated EBITDA in a prior period;

in each case determined on a consolidated basis in accordance with GAAP.

Notwithstanding the foregoing, except with respect to Seojin, the provision for
taxes based on the income or profits of, the Consolidated Interest Expense of,
and the depreciation and amortization and other non-cash expenses of, a
Subsidiary will be added to Consolidated Net Income to compute Consolidated
EBITDA only to the extent that a corresponding amount would be permitted, as of
such determination date, to be dividended or distributed to a Loan Party by such
Subsidiary (x) without direct or indirect restriction pursuant to the terms of
its charter and all agreements and instruments applicable to such Subsidiary or
its stockholders (other than (i) the Loan Documents, (ii) the L/C Facility
Documents, (iii) the Secured Notes Documents and (iv) the documents governing
any Permitted Refinancing Indebtedness incurred pursuant to clause (ii) or
clause (iii) of Section 6.03(b) or clause (iii) of Section 6.03(q); provided
that (x) any such restrictions imposed by the Secured Notes Documents and
created after the ARCA Effective Date are customary for issuances of high yield
securities and (y) any such restrictions imposed by the documents referred to in
the preceding clause (iv) are prohibitions customarily contained in such type of
Indebtedness at the time such Indebtedness is incurred, in the case of each of
clauses (x) and (y) as determined in good faith by a Financial Officer of
Holdco) and (y) without prior governmental approval (that has not been obtained)
and without direct or indirect restriction pursuant to any or Requirement of Law
applicable to such Subsidiary.

“Consolidated Fixed Charges” shall mean, for any period, without duplication,
the sum of (a) Consolidated Interest Expense for such period, exclusive of
non-cash interest expense, (b) the aggregate amount of scheduled principal
payments (whether or not made) during such period in respect of long

 

10



--------------------------------------------------------------------------------

term Indebtedness (including Capitalized Leases, but excluding the Loans) of the
Holdco Group, (c) Capital Expenditures for such period (exclusive of Maintenance
Capital Expenditures to the extent not exceeding $15,000,000 for the most recent
period of four consecutive fiscal quarters for which financial statements are
available) and (d) the aggregate amount of Taxes paid in cash by the Holdco
Group during such period.

“Consolidated Interest Expense” shall mean, for any period, the sum of (a) the
interest expense (including imputed interest expense in respect of Capitalized
Leases of the Holdco Group) for such period and all commissions, discounts and
other fees and charges owed by the Holdco Group with respect to letters of
credit and bankers’ acceptance financing, net of interest income, in each case
determined on a consolidated basis in accordance with GAAP, plus (b) any
interest accrued during such period in respect of Indebtedness of the Holdco
Group that is required to be capitalized rather than included in consolidated
interest expense for such period in accordance with GAAP. For purposes of the
foregoing, interest expense shall be determined after giving effect to any net
payments made or received by Holdco or any Subsidiary with respect to interest
rate Hedging Agreements.

“Consolidated Net Income” shall mean, the consolidated net income (loss) of the
Holdco Group, determined in accordance with GAAP, excluding, however:

(a) the income (or deficit) of any Person accrued prior to the date it becomes a
Subsidiary or is merged into or consolidated with Holdco or any of its
Subsidiaries,

(b) the income (or deficit) of any Person (other than a Subsidiary) in which any
Group Member has an ownership interest, except to the extent that any such
income is actually received by such Group Member in the form of dividends or
similar distributions,

(c) the undistributed earnings of any Subsidiary other than Seojin, to the
extent that the declaration or payment of dividends and other distributions by
such Subsidiary to a Loan Party is not at the time permitted by the terms of any
contractual obligation (other than (i) the Loan Documents, (ii) the L/C Facility
Documents, (iii) the Secured Notes Documents and (iv) the documents governing
any Permitted Refinancing Indebtedness incurred pursuant to clause (ii) or
clause (iii) of Section 6.03(b) or clause (iii) of Section 6.03(q); provided
that (x) any such prohibitions imposed by the Secured Notes Documents and
created after the ARCA Effective Date are customary for issuances of high yield
securities and (y) any such prohibitions imposed by the documents referred to in
the preceding clause (iv) are prohibitions customarily contained in such type of
Indebtedness at the time such Indebtedness is incurred, in the case of each of
clauses (x) and (y) as determined in good faith by a Financial Officer of
Holdco) or Requirement of Law applicable to such Subsidiary,

 

11



--------------------------------------------------------------------------------

(d) any gain or loss on sales of assets outside the ordinary course of business,
and

(e) any extraordinary or non-recurring gain, loss, expense or charge (including
expenses in connection with the Transactions, restructuring charges, severance
charges and bankruptcy related and similar one-time expenses, but excluding any
such charges and expenses related to the Transactions (as defined in the
Existing Credit Agreement) that are incurred after the one-year anniversary of
the Closing Date), together with any related provision for taxes; provided that
(i) payments of “Capped Payments” (as defined in the Asset Purchase Agreement
(as defined in the Existing Credit Agreement)) subsequent to the Closing Date in
the aggregate amount not to exceed $35,000,000 shall not be subject to the one
year limitation set forth above and (ii) non-recurring cash charges shall not
exceed $25,000,000 in any period of four consecutive fiscal quarters.

“Consultants” shall have the meaning given such term in Section 6.08.

“Continuing Directors” shall mean, at any time, any member of the board of
directors of Holdings who (a) was a member of such board of directors on the
ARCA Effective Date or (b) was nominated for election or elected to such board
of directors with the approval of (i) a majority of the Continuing Directors who
were members of such board of directors at the time of such nomination or
election or (ii) the Sponsor Group.

“Default” shall mean any event or condition which constitutes an Event of
Default or which upon notice, lapse of time or both would, unless cured or
waived, become an Event of Default.

“Defaulting Lender” shall mean any Lender that (a) has failed, within two
Business Days of the date required to be funded or paid, to (i) fund any portion
of its Loans, (ii) fund any portion of its participations in Letters of Credit
or Swing Line Loans or (iii) pay over to any Lender Party any other amount
required to be paid by it hereunder, unless, in the case of clause (i) above,
such Lender notifies the Agent in writing that such failure is the result of
such Lender’s determination in its Permitted Discretion that a condition
precedent to funding (specifically identified and including the particular
default, if any) has not been satisfied, (b) has notified the Borrower or the
Agent in writing, or has made a public statement to the effect, that it does not
intend or expect to comply with any of its funding obligations under this
Agreement (unless such writing or public statement indicates that such position
is based on such Lender’s determination in its Permitted Discretion that a
condition precedent (specifically identified and including the particular
default, if any) to funding under this Agreement cannot be satisfied) or
generally under other agreements in which it commits to extend credit, (c) has
failed, within three Business Days after request by the Agent, acting in good
faith, to provide a certification in writing from an authorized officer of such
Lender that it will comply with its obligations (and is financially able to meet
such obligations) to fund prospective Loans and participations in then

 

12



--------------------------------------------------------------------------------

outstanding Letters of Credit and Swing Line Loans under this Agreement,
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (c) upon the Agent’s receipt of such certification in form and substance
satisfactory to it, or (d) has become the subject of a Bankruptcy Event.

“Departing Lender” shall have the meaning given such term in Section 2.29.

“Deposit Account Control Agreement” shall mean a deposit account control
agreement in the form specified in Exhibit H to the Security Agreement, or in
such other form as is reasonably acceptable to the Agent.

“Dilution Factors” shall mean, without duplication, with respect to any period,
the aggregate amount of all deductions, credit memos, returns, adjustments,
allowances, bad debt write-offs and any other non-cash credits which are
recorded to reduce accounts receivable in a manner consistent with current and
historical accounting practices of the Business.

“Dilution Ratio” shall mean, at any date, the amount (expressed as a percentage)
equal to (a) the aggregate amount of the applicable Dilution Factors for the
twelve (12) most recently ended fiscal months divided by (b) total gross sales
of the Loan Parties for the twelve (12) most recently ended fiscal months.

“Dilution Reserve” shall mean, at any date, (i) the amount by which the Dilution
Ratio exceeds 5% multiplied by (ii) the Eligible Accounts Receivable on such
date.

“Dollars” and “$” shall mean lawful money of the United States of America.

“Domestic Subsidiary” shall mean any Subsidiary that is not a Foreign
Subsidiary.

“DPW” shall have the meaning given such term in Section 10.05

“Eligible Accounts Receivable” shall mean, at the time of any determination
thereof, each Account that satisfies the following criteria and continues to
meet the same at the time of such determination: such Account (i) has been
invoiced to, and represents the bona fide amounts due to a Loan Party from, the
purchaser of goods or services, in each case originated in the ordinary course
of business of such Loan Party and (ii) is not ineligible for inclusion in the
calculation of the Borrowing Base pursuant to any of clauses (a) through
(u) below. Without limiting the foregoing, to qualify as Eligible Accounts
Receivable, an Account shall indicate no Person other than a Loan Party as payee
or remittance party. In determining the amount to be so included, the face
amount of an Account shall be reduced by, without duplication, to the extent not
reflected in such face amount, (i) the amount of all accrued and actual
discounts, claims,

 

13



--------------------------------------------------------------------------------

credits or credits pending, promotional program allowances, price adjustments,
finance charges or other allowances (including any amount that the applicable
Loan Party may be obligated to rebate to a customer pursuant to the terms of any
agreement or understanding (written or oral)), (ii) without duplication, the
aggregate amount of all limits and deductions provided for in this definition
and elsewhere in this Agreement, if any, and (iii) the aggregate amount of all
cash received in respect of such Account but not yet applied by the applicable
Loan Party to reduce the amount of such Account. Unless otherwise approved from
time to time in writing by the Agent, no Account shall be an Eligible Account
Receivable if, without duplication:

(a) (i) the applicable Loan Party does not have sole lawful and absolute title
to such Account or (ii) the goods sold with respect to such Account have been
sold under a purchase order or pursuant to the terms of a contract or other
agreement or understanding (written or oral) that indicates that any Person
other than the Loan Party has or has purported to have an ownership interest in
such goods; or

(b) (i) it is unpaid more than 120 days from the original date of invoice or 60
days (or 90 days in the case of Accounts with respect to which the Account
Debtor is Ford Motor Company, General Motors, DaimlerChrysler, Daimler,
Chrysler, Volkswagen, BMW Group, Hyundai, Kia, Honda, Toyota or Renault Nissan)
from the original due date or (ii) it has been written off the books of the
applicable Loan Party or has been otherwise designated on such books as
uncollectible; or

(c) more than 50% in face amount of all Accounts of the same Account Debtor are
ineligible pursuant to clause (b) above; or

(d) the Account Debtor is the subject of any bankruptcy case or insolvency
proceeding of any kind (other than accounts of Delphi Corporation, Chrysler
Corporation, Dana Corporation, General Motors Corporation, Ford Motor Company,
Visteon Corporation or any Affiliate of any of the foregoing, provided that such
Account Debtor is a debtor-in-possession under chapter 11 of the Bankruptcy
Code, and only with respect to prepetition accounts and administrative expense
claims, in each case that the Account Debtor is authorized by the Bankruptcy
Code or order of the Bankruptcy Court to pay when due); or

(e) (i) the Account is not payable in Dollars or (ii) the Account Debtor is
either not organized under the laws of the United States of America, Canada, any
state or province thereof, or the District of Columbia or is located outside or
has its principal place of business or substantially all of its assets outside
the United States or Canada, unless such Account is covered by a letter of
credit or credit insurance acceptable to the Agent in its Permitted Discretion;
or

(f) the Account Debtor is the United States of America or any department, agency
or instrumentality thereof, unless the applicable Loan Party

 

14



--------------------------------------------------------------------------------

duly assigns its rights to payment of such Account to the Agent pursuant to the
Assignment of Claims Act of 1940, as amended, which assignment and related
documents and filings shall be in form and substance reasonably satisfactory to
the Agent; or

(g) the Account is subject to any security deposit (to the extent received from
the applicable Account Debtor), progress payment, retainage or other similar
advance made by or for the benefit of the applicable Account Debtor, in each
case to the extent thereof; or

(h) it is not subject to a valid and perfected first priority Lien in favor of
the Agent for the benefit of the Secured Parties, subject to no other Liens
other than Liens permitted by the Agreement; or

(i) (i) such Account was invoiced in advance of goods or services provided,
(ii) such Account was invoiced twice or more, or (iii) the associated income has
not been earned; or

(j) to the extent the Account is classified as a note receivable by the
applicable Loan Party; or

(k) the Account is a non-trade Account, or relates to payments for interest; or

(l) the sale to the Account Debtor is on a bill-and-hold, guaranteed sale,
sale-and-return, ship-and-return, sale on approval, extended terms, or
consignment or other similar basis or made pursuant to any other agreement
providing for repurchases or return of any merchandise which has been claimed to
be defective or otherwise unsatisfactory; or

(m) the goods giving rise to such Account have not been shipped and title has
not been transferred to the Account Debtor, or the Account represents a
progress-billing or otherwise does not represent a complete sale; for purposes
hereof, “progress-billing” means any invoice for goods sold or leased or
services rendered under a contract or agreement pursuant to which the Account
Debtor’s obligation to pay such invoice is conditioned upon the applicable Loan
Party’s completion of any further performance under the contract or agreement;
or

(n) it arises out of a sale made by the applicable Loan Party to an employee,
officer, agent, director, Subsidiary or Affiliate of itself or any other Loan
Party; or

(o) such Account was not paid in full, and the applicable Loan Party created a
new receivable for the unpaid portion of the Account, and other Accounts
constituting chargebacks, debit memos and other adjustments for unauthorized
deductions; or

 

15



--------------------------------------------------------------------------------

(p) the Account Debtor (i) has (other than in the case of a pre-petition right
of set-off) or has asserted a right of set-off against the Loan Party (unless
such Account Debtor has entered into a written agreement acceptable to the Agent
in its Permitted Discretion to waive such set-off rights) or (ii) has disputed
its liability (whether by chargeback or otherwise) or made any asserted or
unasserted claim with respect to the Account or any other Account of any Loan
Party which has not been resolved, in each case, without duplication, only to
the extent of the amount of such actual or asserted right of set-off, or the
amount of such dispute or claim, as the case may be, it being understood that
the Accounts described in this paragraph (p) shall be updated on a monthly basis
notwithstanding any obligation to deliver Borrowing Base Certificates on a
weekly basis pursuant to Section 5.03(a); or

(q) the Account does not comply in all material respects with the requirements
of all applicable laws and regulations, whether Federal, state or local; or

(r) as to any Account, to the extent the applicable Loan Party has knowledge
that a check, promissory note, draft, trade acceptance or other Instrument for
the payment of money has been received, presented for payment and returned
uncollected for any reason (other than bank error prior to the correction
thereof); or

(s) the Account is an extended terms account, which is due and payable more than
90 days from the original date of invoice; or

(t) the Account is created on cash on delivery terms; or

(u) the Account represents tooling receivables related to tooling that has not
been received by a Loan Party and approved and accepted by the applicable
customer.

Notwithstanding the forgoing, all Accounts of any single Account Debtor and its
Affiliates which, in the aggregate, exceed (i) 25% in respect of an Account
Debtor whose securities are rated Investment Grade or (ii) 10% in respect of all
other Account Debtors (other than (A) Ford Motor Company, Toyota and Renault
Nissan, in which cases such percentage shall be 35%, (B) General Motors, Visteon
Corporation, DaimlerChrysler, Chrysler and Honda, in which cases such percentage
shall be 25% and (C) Ohio Module Manufacturing Company and Systems Electro
Coating, in which cases such percentage shall be 15%), of the total amount of
all Eligible Accounts Receivable at the time of any determination shall be
deemed not to be Eligible Accounts Receivable to the extent of such excess. In
determining the aggregate amount from the same Account Debtor that is unpaid
more than 120 days from the date of invoice or more than 60 days (or 90 days, as
applicable) from the due date pursuant to clause (b), above there shall be
excluded the amount of any net credit balances relating to Accounts due from an

 

16



--------------------------------------------------------------------------------

Account Debtor with invoice dates more than 120 days from the date of invoice or
more than 60 days (or 90 days, as applicable) from the due date.

“Eligible Assignee” shall mean (i) a commercial bank having total assets in
excess of $1,000,000,000; (ii) a finance company, insurance company or other
financial institution or fund, in each case reasonably acceptable to the Agent,
which in the ordinary course of business extends credit of the type contemplated
herein and has total assets in excess of $200,000,000 and whose becoming an
assignee would not constitute a prohibited transaction under Section 4975 of
ERISA; (iii) a Lender Affiliate of the assignor Lender; and (iv) any other
financial institution satisfactory to the Agent.

“Eligible Inventory” shall mean, at the time of any determination thereof,
without duplication, the Inventory Value of the Loan Parties at the time of such
determination that is not ineligible for inclusion in the calculation of the
Borrowing Base pursuant to any of clauses (a) through (n) below. Without
limiting the foregoing, to qualify as “Eligible Inventory” no Person other than
a Loan Party shall have any direct or indirect ownership, interest (other than
any liens of the type described in clauses (i) and (ii) of the definition of
Permitted Liens) or title to such Inventory and no Person other than a Loan
Party, shall be indicated on any purchase order or invoice with respect to such
Inventory as having or purporting to have an interest therein. Unless otherwise
from time to time approved in writing by the Agent, no Inventory shall be deemed
Eligible Inventory if, without duplication:

(a) the applicable Loan Party does not have good, valid and unencumbered title
thereto (other than as a result of any liens of the type described in clauses
(i) and (ii) of the definition of Permitted Liens); or

(b) it is not located in the United States; or

(c) it is not either (i) located on property owned by the applicable Loan Party,
or (ii) located in a third party warehouse or at a third party processor (it
being understood that the applicable Loan Party will provide its best estimate
of the value of such Inventory to be agreed to by the Agent in its Permitted
Discretion and reflected in the Borrowing Base Certificate) or in another
location not owned by the applicable Loan Party, and either (A) is not covered
by a Collateral Access Agreement, or (B) a Rent Reserve has not been taken with
respect to such Inventory; or

(d) it is goods returned or rejected due to quality issues by customers of the
applicable Loan Party; or

(e) it is operating supplies, packaging or shipping materials, cartons, repair
parts, labels or miscellaneous spare parts and other such materials not
considered used for sale in the ordinary course of business by the Agent in its
Permitted Discretion from time to time; or

 

17



--------------------------------------------------------------------------------

(f) it is not subject to a valid and perfected first priority Lien in favor of
the Agent; or

(g) it is consigned or at a customer location but still accounted for in the
applicable Loan Party’s perpetual inventory balance, unless the applicable Loan
Party has delivered to the Agent a Collateral Access Agreement with respect to
such customer location acceptable to the Agent in its Permitted Discretion (an
“Approved Customer Location”); or

(h) it is Inventory in-transit; provided that up to 10% of Eligible Inventory
may consist of Inventory that is in transit to a location leased or operated by
the applicable Loan Party or an Approved Customer Location (it being understood
that the applicable Loan Party will provide its best estimate of the value of
such Inventory to be agreed to by the Agent in its Permitted Discretion and
reflected in the Borrowing Base Certificate); or

(i) it is seconds or thirds or it is obsolete or unmerchantable or is identified
as overstock or excess by the applicable Loan Party, or does not otherwise
conform to the representations and warranties contained in the Loan Documents
applicable to Inventory subject to any materiality contained in such
representations and warranties; or

(j) it is Inventory used as a sample or prototype, displays or display items; or

(k) any portion of Inventory Value thereof is attributable to intercompany
profit among the Group Members; or

(l) any Inventory that is damaged or marked for return to vendor; or

(m) such Inventory does not meet all material applicable standards imposed by
any Governmental Authority having regulatory authority over it.

“Eligible Machinery & Equipment” shall mean the machinery and equipment located
in the United States owned by a Loan Party and meeting each of the following
requirements:

(a) such Loan Party has good title to such machinery and equipment;

(b) such Loan Party has the right to subject such machinery and equipment to a
Lien in favor of the Agent; such machinery and equipment is subject to a first
priority perfected Lien in favor of the Agent and is free and clear of all other
Liens of any nature whatsoever (except for Permitted Liens which do not have
priority over the Lien in favor of the Agent);

(c) the full purchase price, if any, for such machinery and equipment has been
paid by such Loan Party;

 

18



--------------------------------------------------------------------------------

(d) such machinery and equipment is located on premises (i) owned by such Loan
Party, which premises are subject to a first priority perfected Lien in favor of
the Agent, or (ii) leased by such Loan Party where (x) the lessor has delivered
to the Agent a Collateral Access Agreement or (y) a Reserve for rent, charges,
and other amounts due or to become due with respect to such facility has been
established by the Agent in its Permitted Discretion;

(e) such machinery and equipment is in working order (ordinary wear and tear
excepted) and is used or held for use by such Loan Party in the ordinary course
of business;

(f) such machinery and equipment is not subject to any agreement which restricts
the ability of such Loan Party to use, sell, transport or dispose of such
equipment or which restricts the Agent’s ability to take possession of, sell or
otherwise dispose of such equipment;

(g) such machinery and equipment does not constitute “fixtures” which are deemed
to be part of the real property such machinery and equipment are affixed to,
under the applicable laws of the jurisdiction in which such equipment is located
(unless the related real property is Eligible Real Property); and

(h) an appraisal report in respect of such machinery and equipment has been
delivered to the Agent in form, scope and substance satisfactory to the Agent in
its Permitted Discretion.

“Eligible Real Property” means the real property listed on Schedule 1.01(a)
owned by a Loan Party (i) that is located in the United States of America and is
acceptable to the Agent in its Permitted Discretion for inclusion in the
Borrowing Base, (ii) in respect of which an appraisal report has been delivered
to the Agent in form, scope and substance satisfactory to the Agent in its
Permitted Discretion, (iii) in respect of which the Agent is satisfied that all
actions necessary or desirable in order to create perfected first priority Lien
on such real property have been taken, including the presentation or delivery of
the Mortgage to a title insurance company for recording, provided that the title
insurance company has issued its title insurance policy to the Agent pursuant to
clause (v) below in a New York style closing, (iv) in respect of which a Phase I
environmental review report has been completed and delivered to the Agent in
form and substance satisfactory to the Agent in its Permitted Discretion and
which does not indicate any pending, threatened or existing Environmental
Liability, or non compliance with any Environmental Law (except to the extent
that Reserves for any such Environmental Liability deemed adequate by the Agent
in its Permitted Discretion exist), (v) which is adequately protected by
fully-paid valid title insurance with endorsements and in amounts acceptable to
the Agent, insuring that the Agent, for the benefit of the Lenders, has a
perfected first priority Lien on such real property, evidence of which shall
have been provided in form and substance satisfactory to the Agent in its
Permitted Discretion, and (vi) if required by the Agent: (A) an

 

19



--------------------------------------------------------------------------------

ALTA survey reasonably acceptable to the Agent and the title insurance company
has been delivered for which all necessary fees have been paid and which is
dated no more than 90 days prior to the date on which the applicable Mortgage is
executed and delivered to a title insurance company for recording, certified to
Agent and the issuer of the title insurance policy in a manner satisfactory to
the Agent in its Permitted Discretion by a land surveyor duly registered and
licensed in the state in which such Eligible Real Property is located and
acceptable to the Agent in its Permitted Discretion; (B) in respect of which
local counsel in states in which the Eligible Real Property is located have
delivered a letter of opinion with respect to the enforceability and perfection
of the Mortgages and any related fixture filings in form and substance
satisfactory to the Agent in its Permitted Discretion; and (C) in respect of
which such Loan Party shall have used its reasonable best efforts to obtain
estoppel certificates executed by all tenants of such Eligible Real Property and
such other consents, agreements and confirmations of lessors and third parties
have been delivered as the Agent may deem necessary or desirable in its
Permitted Discretion, together with evidence that all other actions that the
Agent may deem necessary or desirable in order to create perfected first
priority Liens on the property described in the Mortgages have been taken.

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by any Governmental Authority, relating to the
protection of the environment, preservation or reclamation of natural resources,
the management, release or threatened release of any hazardous or toxic
substances, wastes or pollutants or to health and safety matters.

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of Holdco or any Subsidiary directly or indirectly
resulting from or based upon (a) violation of any Environmental Law, (b) the
generation, use, handling, transportation, storage, treatment or disposal of any
Hazardous Materials, (c) exposure to any Hazardous Materials, (d) the release or
threatened release of any Hazardous Materials into the environment or (e) any
contract, agreement or other consensual arrangement pursuant to which liability
is assumed or imposed with respect to any of the foregoing.

“Environmental Lien” shall mean a Lien in favor of any Governmental Authority
for (i) any liability under federal or state Environmental Laws or (ii) damages
arising from or costs incurred by such Governmental Authority in response to a
release or threatened release of a Hazardous Materials into the environment.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person, and any warrants, options
or other rights entitling the holder thereof to purchase or acquire any such
equity interest.

 

20



--------------------------------------------------------------------------------

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
that, together with the any Loan Party, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the 30 day notice period is waived); (b) with respect to any
Plan or Multiemployer Plan, the failure to satisfy the minimum funding standard
(as defined in Section 412 of the Code or Section 302 of ERISA), whether or not
waived; (c) the filing pursuant to Section 412(c) of the Code or Section 302(c)
of ERISA of an application for a waiver of the minimum funding standard with
respect to any Plan or Multiemployer Plan; (d) the incurrence by any Loan Party
or any of its ERISA Affiliates of any liability under Title IV of ERISA with
respect to the termination of any Plan; (e) the receipt by any Loan Party or any
ERISA Affiliate from the PBGC or a plan administrator of any notice relating to
an intention to terminate any Plan or Plans or to appoint a trustee to
administer any Plan; (f) the incurrence by any Loan Party or any of its ERISA
Affiliates of any liability with respect to the withdrawal or partial withdrawal
from any Plan or Multiemployer Plan; or (g) the receipt by any Loan Party or any
ERISA Affiliate of any notice, or the receipt by any Multiemployer Plan from the
Borrower or any ERISA Affiliate of any notice, concerning the imposition of
Withdrawal Liability or a determination that a Multiemployer Plan is, or is
expected to be, insolvent or in reorganization, within the meaning of Title IV
of ERISA.

“Eurocurrency Liabilities” shall have the meaning assigned thereto in Regulation
D issued by the Board, as in effect from time to time.

“Eurodollar”, when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, are bearing interest at a
rate determined by reference to the Adjusted LIBO Rate.

“Eurodollar Borrowing” shall mean a Borrowing comprised of Eurodollar Loans.

“Event of Default” shall have the meaning given such term in Article 7.

“Evidence of Flood Insurance” shall have the meaning given such term in
Section 4.01(c)(vi).

“Excluded Taxes” shall mean, with respect to the Agent, any Lender, any Issuing
Lender or any other recipient of any payment to be made by or on account

 

21



--------------------------------------------------------------------------------

of any obligation of any Loan Party hereunder, (a) income or franchise taxes
imposed on (or measured by) its net income, profits or gains (however
denominated) by the United States of America, or by a jurisdiction as a result
of such recipient being organized in, or having its principal office located in,
or in the case of any Lender having its applicable lending office located in or
having any other present or former connection with, such jurisdiction, (b) any
branch profits taxes imposed by the United States of America or any similar tax
imposed by any other jurisdiction in or with which such Lender is organized,
located or presently or formerly connected (other than as noted above), (c) any
withholding tax that is imposed on amounts payable to or beneficially owned by
any (x) Foreign Lender or (y) partner, member, beneficiary or settlor of any
Lender (each person described in (x) or (y) a “Withholding Tax Payer”), in each
case at the time such Lender becomes a party to this Agreement (or designates a
new lending office) or is attributable to such Withholding Tax Payer’s failure
to comply with Section 2.17(e), except to the extent that such Withholding Tax
Payer (or its assignor, if any) was entitled, at the time of designation of a
new lending office (or assignment), to receive additional amounts from any Loan
Party with respect to such withholding tax pursuant to Section 2.17(a) and
(d) any U.S. withholding tax that is imposed under FATCA.

“Existing Credit Agreement” means the Revolving Credit and Guaranty Agreement,
dated as of July 31, 2007, among Holdings, Holdco, Foreign Holdco, the
Subsidiary Guarantors, the Issuing Lender, the Swing Line Lender, the other
lenders party thereto and the Agent, as amended from time to time prior to the
ARCA Effective Date.

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable thereto), and any current or future regulations or official
interpretations thereof.

“Federal Funds Effective Rate” shall mean, for any day, the weighted average
(rounded upwards, if necessary, to the next 1/100 of 1%) of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published on the next succeeding Business
Day by the Federal Reserve Bank of New York, or, if such rate is not so
published for any day that is a Business Day, the average (rounded upwards, if
necessary, to the next 1/100 of 1%) of the quotations for such day for such
transactions received by the Agent from three Federal funds brokers of
recognized standing selected by it.

“Fee Receiver” shall mean any Person that receives, or participates in, any
payments of fees under Sections 2.21 or 2.22.

“Fees” shall collectively mean the fees referred to in Sections 2.20, 2.21 and
2.22.

 

22



--------------------------------------------------------------------------------

“Financial Officer” of a Person shall mean the chief financial officer,
controller, corporate controller, treasurer or corporate treasurer of such
Person.

“Finished Goods” shall mean completed goods which require no additional
processing or manufacturing, to be sold to customers by a Loan Party in the
ordinary course of business.

“First Priority Debt” shall mean, at any time, the sum of (a) the principal
amount of all outstanding Loans and, without duplication, all other Indebtedness
of each Foreign Subsidiary that would be reflected on a consolidated balance
sheet of the Holdco Group prepared in accordance with GAAP at such time (other
than any Indebtedness of a Foreign Subsidiary of the type described in clause
(vi) of the definition of “Indebtedness”) minus (b) the aggregate amount of cash
that would be reflected on a consolidated balance sheet of the Holdco Group
prepared in accordance with GAAP at such time.

“First Priority Leverage Ratio” shall mean, on any date, the ratio of (a) First
Priority Debt on such date to (b) Consolidated EBITDA for the period of four
consecutive fiscal quarters most recently ended on or prior to such date, taken
as one accounting period.

“Fixed Charge Coverage Ratio” shall mean, on any date, the ratio of
(a) Consolidated EBITDA for the period of four consecutive fiscal quarters most
recently ended on or prior to such date, taken as one accounting period, to
(b) Consolidated Fixed Charges for the period of four consecutive fiscal
quarters most recently ended on or prior to such date, taken as one accounting
period.

“Flood Determination Form” shall have the meaning given such term in
Section 4.01(c)(vi).

“Flood Laws” shall have the meaning given such term in Section 4.01(c)(vi).

“Foreign Holdco” shall have the meaning given such term in the preamble to this
Agreement.

“Foreign Lender” shall mean any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is located. For purposes of
this definition, the United States of America, each State thereof and the
District of Columbia shall be deemed to constitute a single jurisdiction.

“Foreign Subsidiary” shall mean any Subsidiary that (i) is a “controlled foreign
corporation” within the meaning of the Code or (ii) is a subsidiary of a Person
described in (i).

“Funding Account” shall mean the deposit account(s) of the Borrower to which the
Lenders are authorized by the Borrower to transfer the proceeds of any

 

23



--------------------------------------------------------------------------------

Borrowings requested or authorized pursuant to this Agreement, as set forth in a
notice provided to the Agent.

“GAAP” shall mean generally accepted accounting principles applied in accordance
with Section 1.03.

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government.

“Group Member” shall mean Holdco or any Subsidiary of Holdco.

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly, and
including any obligation of the guarantor, direct or indirect, (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued to support such Indebtedness or
obligation; provided that the term Guarantee shall not include endorsements for
collection or deposit in the ordinary course of business.

“Guarantors” shall mean Holdings, Holdco and each of the Subsidiary Guarantors.

“Hazardous Materials” shall mean all radioactive substances or wastes and all
hazardous or toxic substances, wastes or pollutants, including petroleum or
petroleum distillates, asbestos or asbestos containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

“Hedging Agreement” means any agreement with respect to any swap, forward,
future or derivative transaction or option or similar agreement involving, or
settled by reference to, one or more rates, currencies, commodities, equity or
debt instruments or securities, or economic, financial or pricing indices or
measures of economic, financial or pricing risk or value or any similar
transaction or any combination of these transactions; provided that no phantom
stock or similar plan providing for payments only on account of services
provided by

 

24



--------------------------------------------------------------------------------

current or former directors, officers, employees or consultants of the Holdco
Group, shall be a Hedging Agreement.

“Hedging Obligations” of a Person means any and all obligations of such Person,
whether absolute or contingent and howsoever and whensoever created, arising,
evidenced or acquired (including all renewals, extensions and modifications
thereof and substitutions therefor), under (a) any and all Hedging Agreements,
and (b) any and all cancellations, buy backs, reversals, terminations or
assignments of any Hedging Agreement transaction.

“Holdco” shall have the meaning given such term in the preamble to this
Agreement.

“Holdco Group” shall mean Holdco and its Subsidiaries.

“Holdings” shall have the meaning given such term in the preamble to this
Agreement.

“Increased Commitment Lender” shall have the meaning given such term in Section
2.14(c).

The “Incurrence Test” shall be met with respect to any incurrence of
Indebtedness, increase in the Total Revolving Credit Commitment or other
transaction if, and only if, on a Pro Forma Basis, the First Priority Leverage
Ratio does not exceed 3.75 to 1.00 and the Interest Coverage Ratio is not less
than 2.00 to 1.00.

“Indebtedness” shall mean, at any time and with respect to any Person, (i) all
indebtedness of such Person for borrowed money, (ii) all indebtedness of such
Person for the deferred purchase price of property or services (other than
accounts payable for property, including inventory and services purchased, and
expense accruals and deferred compensation items arising in the ordinary course
of business), (iii) all obligations of such Person evidenced by notes, bonds,
debentures or other similar instruments (other than performance, surety and
appeal bonds arising in the ordinary course of business), (iv) the principal
portion of all obligations of such Person under Capitalized Leases, (v) all
reimbursement, payment or similar obligations of such Person, contingent or
otherwise, under acceptance, letter of credit or similar facilities, (vi) all
obligations of such Person in respect of (x) currency swap agreements, currency
future or option contracts and other similar agreements designed to hedge
against fluctuations in foreign interest or exchange rates and (y) interest rate
swap, cap or collar agreements and interest rate future or option contracts, in
each case on a marked-to-market basis, (vii) all Indebtedness referred to in
clauses (i) through (vi) above guaranteed directly or indirectly by such Person,
(viii) all Indebtedness referred to in clauses (i) through (vii) above secured
by (or for which the holder of such Indebtedness has an existing right,
contingent or otherwise, to be secured by) any Lien upon or in property
(including, without limitation, accounts and contract rights) owned by

 

25



--------------------------------------------------------------------------------

such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness; provided, however, such Indebtedness referred to
in this clause (viii) shall be the lesser of the value of such property on which
a Lien is attached or the amount of such Indebtedness and (ix) financings
described in Section 6.06(e).

“Indemnified Taxes” shall mean Taxes other than Excluded Taxes.

“Indemnitee” shall have the meaning given such term in Section 10.05(b).

“Initial Mortgaged Property” shall have the meaning given such term in
Section 4.01(c).

“Insufficiency” shall mean, with respect to any Plan, its “amount of unfunded
benefit liabilities” within the meaning of Section 4001(a)(18) of ERISA, if any.

“Intercreditor Agreement” shall mean that certain Amended and Restated
Intercreditor Agreement, dated as of August 24, 2010, among JPMorgan Chase Bank,
N.A., as representative with respect to the ABL credit facility, JPMorgan Chase
Bank, N.A., as representative with respect to the first lien term facility,
Wilmington Trust FSB, as representative with respect to the Secured Notes, and
each of the other parties thereto.

“Interest Coverage Ratio” shall mean, on any date, the ratio of (a) Consolidated
EBITDA for the period of four consecutive fiscal quarters most recently ended on
or prior to such date, taken as one accounting period, to (b) cash Consolidated
Interest Expense (excluding amounts not paid or payable in cash, including, but
not limited to, amortization of debt issuance costs and amortization of original
issue discount) for the period of four consecutive fiscal quarters ended on or
prior to such date, taken as one accounting period.

“Interest Election Request” shall mean a request by the Borrower to convert or
continue a Borrowing in accordance with Section 2.06.

“Interest Payment Date” shall mean (a) with respect to any ABR Loan, the last
Business Day of each March, June, September and December and (b) with respect to
any Eurodollar Loan, the last day of the Interest Period applicable to the
Borrowing of which such Loan is a part and, in the case of a Eurodollar
Borrowing with an Interest Period of more than three months’ duration, each day
that would have been an Interest Payment Date had successive Interest Periods of
three months’ duration been applicable to such Borrowing.

“Interest Period” shall mean, as to any Borrowing of Eurodollar Loans, the
period commencing on the date of such Borrowing (including as a result of a
conversion from ABR Loans) or on the last day of the preceding Interest Period
applicable to such Borrowing and ending on the numerically corresponding day

 

26



--------------------------------------------------------------------------------

(or if there is no corresponding day, the last day) in the calendar month that
is one, three, six or, if consented to by all of the Lenders, nine or twelve
months thereafter, as the Borrower may elect in the related notice delivered
pursuant to Sections 2.04 or 2.06; provided, however, that (i) if any Interest
Period would end on a day which shall not be a Business Day, such Interest
Period shall be extended to the next succeeding Business Day unless such next
succeeding Business Day would fall in the next calendar month, in which case
such Interest Period shall end on the next preceding Business Day, and (ii) no
Interest Period shall end later than the Termination Date.

“Inventory” has the meaning set forth in Article 9 of the Uniform Commercial
Code as in effect from time to time in the State of New York (and includes
Finished Goods, Raw Materials and Work in Process).

“Inventory Reserves” shall mean reserves against Inventory equal to the sum of
the following:

(a) a reserve determined by the Agent in its Permitted Discretion for stale or
slow-moving Inventory;

(b) a revaluation reserve whereby favorable variances shall be deducted from
Eligible Inventory and unfavorable variances shall not be added to Eligible
Inventory;

(c) a lower of cost or market value reserve for any differences between a Loan
Party’s actual cost to produce versus its selling price to third parties; and

(d) any other reserve as deemed necessary by the Agent in its Permitted
Discretion, from time to time with any such additional reserve to be effective
upon the later of the date of the next succeeding Borrowing Base Certificate
required to be delivered pursuant to Section 5.03 or 3 Business Days after
delivery of notice thereof to the Borrower; provided that the Agent may only
establish or increase such a reserve after the ARCA Effective Date based on an
event, condition or other circumstance arising after the ARCA Effective Date or
based on facts not known to the Agent as of the ARCA Effective Date. The amount
of any reserve established by the Agent shall have a reasonable relationship to
the event, condition or other matter that is the basis for the reserve. Upon
delivery of notice to Borrower, as provided above, the Agent shall be available
to discuss the proposed reserve or increase, and Borrower and its Subsidiaries
may take such action a may be required so that the event, condition or matter
that is the basis for such reserve or increase no longer exists in a manner and
to the extent reasonably satisfactory to the Agent in the exercise of its
Permitted Discretion. In no event shall such notice and opportunity limit the
right of the Agent to establish or change such reserve, unless the Agent shall
have determined in its Permitted Discretion that the event, condition or other
matter that is the basis for such new reserve or such change no longer exists or
has otherwise been adequately addressed by the Borrower.

 

27



--------------------------------------------------------------------------------

“Inventory Value” shall mean with respect to any Inventory of Loan Party at the
time of any determination thereof, the standard cost carried on the perpetual
records of such Loan Party stated on a basis consistent with its current and
historical accounting practices, in Dollars, determined in accordance with the
standard cost method of accounting less (i) any markup on Inventory from a Group
Member and (ii) in the event variances under the standard cost method are
expensed, a reserve shall be reasonably determined as appropriate in order to
adjust the standard cost of Eligible Inventory to approximate actual cost.

“Investment Grade” shall mean a rating established by a third party rating
agency, equivalent to ‘BBB-’ by S&P or ‘Baa3’ by Moody’s, or better.

“Investments” shall have the meaning given such term in Section 6.05.

“Issuing Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity as the
issuer of Letters of Credit hereunder, and its successors in such capacity as
provided in Section 2.03(j), or another Lender reasonably satisfactory to the
Borrower and the Agent. The Issuing Lender may, in its discretion, arrange for
one or more Letters of Credit to be issued by Affiliates of the Issuing Lender,
in which case the term “Issuing Lender” shall include any such Affiliate with
respect to Letters of Credit issued by such Affiliate.

“JPMorgan” shall mean J.P. Morgan Securities LLC.

“JPMCB” shall mean JPMorgan Chase Bank, N.A.

“Joinder Agreement” shall have the meaning given such term in Section 5.13(a).

“KRW” shall mean Korean Won, the official currency of the Republic of Korea.

“Landlord Consent and Agreement” shall mean a landlord consent and agreement
(with a consent by the landlord’s mortgagee, if applicable) substantially the
form of Exhibit J with such changes as are satisfactory to the Agent in its
Permitted Discretion.

“LC Disbursement” shall mean a payment made by the Issuing Lender pursuant to a
Letter of Credit.

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time plus (b) the aggregate
amount of all LC Disbursements that have not yet been reimbursed by or on behalf
of the Borrower at such time. The LC Exposure of any Lender at any time shall be
its Revolving Credit Commitment Percentage of the LC Exposure at such time.

 

28



--------------------------------------------------------------------------------

“L/C Facility Agreement” shall mean that certain Letter of Credit Facility
Agreement, dated as of June 13, 2011, among the Borrower and JPMorgan Chase
Bank, N.A., as administrative agent, issuing lender and L/C participant.

“L/C Facility Commitments” shall have the meaning given the term “Total
Commitments” in the L/C Facility Agreement.

“L/C Facility Documents” shall have the meaning given the term “Transaction
Documents” in the L/C Facility Agreement.

“Legal Reservations” shall mean:

(a) the principle that equitable remedies may be granted or refused at the
discretion of a court, the limitation of enforcement by laws relating to
insolvency, reorganization and other laws generally affecting the rights of
creditors;

(b) the time barring of claims under the laws of any relevant jurisdiction, and
defenses of setoff or counterclaim; and

(c) any other qualifications as to matters of law (but not fact) in the legal
opinions required to be delivered pursuant to the Loan Documents.

“Lender Affiliate” shall mean, (a) with respect to any Lender, (i) an Affiliate
of such Lender or (ii) any entity (whether a corporation, partnership, trust or
otherwise) that is engaged in making, purchasing, holding or otherwise investing
in bank loans and similar extensions of credit in the ordinary course of its
business and is administered or managed by a Lender or an Affiliate of such
Lender and (b) with respect to any Lender that is a fund which invests in bank
loans and similar extensions of credit, any other fund that invests in bank
loans and similar extensions of credit and is managed by the same investment
advisor as such Lender or by an Affiliate of such investment advisor.

“Lender Party” shall mean the Agent, the Issuing Lender and the Swing Line
Lender or any other Lender.

“Lenders” shall mean the Persons listed on Annex A and any other Person that
shall have become a party hereto pursuant to Section 2.14 or an assignment in
accordance with Section 10.03, other than any such Person that ceases to be a
party hereto pursuant to an assignment in accordance with Section 10.03.

“Letter of Credit” shall mean any irrevocable letter of credit issued pursuant
to Section 2.03, which letter of credit shall be (i) an import documentary or a
standby letter of credit, (ii) issued for purposes that are consistent with the
provisions of this Agreement (including, without limitation, Section 3.08),

 

29



--------------------------------------------------------------------------------

(iii) denominated in Dollars and (iv) otherwise in such form as may be
reasonably approved from time to time by the Agent and the applicable Issuing
Lender.

“Letter of Credit Account” shall mean the account established by the Borrower
under the sole and exclusive control of the Agent maintained at the office of
the Agent at 270 Park Avenue, New York, New York 10017 designated as the “Tower
Letter of Credit Account” that shall be used solely for the purposes set forth
herein.

“Letter of Credit Fees” shall mean the fees payable in respect of Letters of
Credit pursuant to Section 2.22.

“LIBO Rate” shall mean, with respect to any Eurodollar Borrowing for any
Interest Period, the rate appearing on Page 3750 of the Dow Jones Market Service
(or on any successor or substitute page of such Service, or any successor to or
substitute for such Service, providing rate quotations comparable to those
currently provided on such page of such Service, as determined by the Agent from
time to time for purposes of providing quotations of interest rates applicable
to dollar deposits in the London interbank market) at approximately 11:00 a.m.,
London time, two Business Days prior to the commencement of such Interest
Period, as the rate for dollar deposits with a maturity comparable to such
Interest Period. In the event that such rate is not available at such time for
any reason, then the “LIBO Rate” with respect to such Eurodollar Borrowing for
such Interest Period shall be the rate at which Dollar deposits of $5,000,000
and for a maturity comparable to such Interest Period are offered by the
principal London office of the Agent in immediately available funds in the
London interbank market at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period.

“Lien” shall mean (a) any mortgage, deed of trust, pledge, hypothecation,
security interest, encumbrance, lien or charge of any kind whatsoever, (b) the
interest of a vendor or a lessor under any conditional sale, capital lease or
other title retention agreement (or any financing lease having substantially the
same economic effect as any of the foregoing) and (c) in the case of securities,
any purchase option, call or similar right of a third party with respect to such
securities.

“Liquidating Subsidiary” means MT STAHL Handelsgesellschaft Verwaltung GmbH, a
company domiciled in Germany.

“Liquidity Trigger Period” shall mean (i) each period that begins on any day on
which the Availability has been less than the Minimum Liquidity Amount on each
of the two consecutive preceding days, and ends on the first day thereafter on
which the Availability has been at least equal to the Minimum Liquidity Amount
for 20 consecutive days and (ii) each period that begins when a Significant
Event of Default occurs, and ends when no Significant Event of Default is
continuing.

 

30



--------------------------------------------------------------------------------

“Loans” shall mean, collectively, the Revolving Credit Loans and the Swing Line
Loans.

“Loan Documents” shall mean this Agreement, the Security Documents and any notes
issued pursuant to Section 2.10.

“Loan Parties” shall mean the Borrower and the Guarantors.

“Maintenance Capital Expenditures” shall mean Capital Expenditures made for the
improvement, maintenance or renovation of assets which are capitalized in
accordance with GAAP, but specifically excluding, without limitation, the
expansion of existing facilities or the acquisition, development or construction
of new property.

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Holdco Group
taken as a whole, (b) the ability of any Loan Party to perform any of its
obligations under the Loan Documents to which it is a party, (c) the Collateral,
or the Agent’s Liens (on behalf of itself and the Lenders) on the Collateral or
the priority of such Liens taken as a whole, or (d) the rights of or benefits
available to the Secured Parties thereunder.

“Material Indebtedness” means Indebtedness (other than the Loans and Letters of
Credit), or obligations in respect of one or more Hedging Agreements, of the
Holdco Group in an aggregate principal amount exceeding $35,000,000. For
purposes of determining Material Indebtedness, the “obligations” of Holdco or
any Subsidiary thereof in respect of any Hedging Agreement at any time shall be
the maximum aggregate amount (giving effect to any netting agreements) that
Holdco or such Subsidiary would be required to pay if such Hedging Agreement
were terminated at such time.

“Maturity Date” shall mean June 13, 2016.

“Minimum Liquidity Amount” shall mean, on any date, the greater of (a) the
product of (i) the Total Revolving Credit Commitment on such date and (ii) 12.5%
and (b) $12,500,000.

“Minority Lenders” shall have the meaning given such term in Section 10.09(b).

“Moody’s” shall mean Moody’s Investors Service, Inc.

“Monitoring Trigger Amount” shall mean, on any date, the greater of (x) 15% of
the Total Revolving Credit Commitments and (y) $22,500,000.

“Mortgages” shall mean each of the mortgages and deeds of trust made by any Loan
Party in favor of, or for the benefit of, the Agent for the benefit of the
Secured Parties substantially in the form of Exhibit G-1 or Exhibit G-2, as

 

31



--------------------------------------------------------------------------------

applicable (with such changes thereto as shall be reasonably requested by the
Agent in view of the law of the jurisdiction in which such mortgage or deed of
trust is to be recorded), as the same may be amended, supplemented or otherwise
modified from time to time.

“Multiemployer Plan” shall mean a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.

“Net Cash Proceeds” shall mean (a) with respect to any disposition of assets,
the proceeds thereof in the form of cash and Permitted Investments (including
any such proceeds subsequently received (as and when received) in respect of
noncash consideration initially received), net of (i) selling expenses
(including reasonable and customary broker’s fees or commissions, legal and
other professional fees, transfer and similar taxes incurred in connection
therewith and the Borrower’s good faith estimate of income taxes paid or payable
in connection with such sale, after taking into account any available tax
credits or deductions related to such assets and any tax sharing arrangements
related to such assets), (ii) amounts provided as a reserve, in accordance with
GAAP, against any liabilities under any indemnification obligations or purchase
price adjustment associated with such disposition (provided that, to the extent
and at the time any such amounts are released from such reserve, such amounts
shall constitute Net Cash Proceeds) and (iii) the principal amount, premium or
penalty, if any, interest and other amounts on any Indebtedness for borrowed
money which is secured by the asset sold in such disposition and which is
required to be repaid with such proceeds (other than any such Indebtedness
assumed by the purchaser of such asset) and (b) with respect to any Casualty
Event, insurance proceeds, condemnation awards and similar payments, in each
case, net of the principal amount, premium or penalty, if any, interest on and
principal of any Indebtedness for borrowed money which is secured by the assets
subject to such Casualty Event and which is required to be repaid with such
insurance proceeds, condemnation awards or similar payments and all taxes and
fees and out-of-pocket expenses paid by any Group Member to third parties (other
than Affiliates) in connection with such Casualty Event.

“Net Domestic Availability” shall mean the sum of (x) Availability plus (y) the
aggregate amount of cash maintained by the Loan Parties in deposit accounts
subject to Deposit Account Control Agreements.

“Net Global Availability” shall mean the sum of (x) Availability plus (y) the
aggregate amount of unrestricted cash (other than any restriction on such cash
imposed by (i) the Loan Documents, (ii) the L/C Facility Documents, (iii) the
Secured Notes Documents or (iv) the documents governing any Permitted
Refinancing Indebtedness incurred pursuant to clause (ii) or clause (iii) of
Section 6.03(b) or clause (iii) of Section 6.03(q); provided that (x) any such
prohibitions imposed by the Secured Notes Documents and created after the ARCA
Effective Date are customary for issuances of high yield securities and (y) any
such prohibitions imposed by the documents referred to in the preceding clause
(iv) are

 

32



--------------------------------------------------------------------------------

prohibitions customarily contained in such type of Indebtedness at the time such
Indebtedness is incurred, in the case of each of clauses (x) and (y) as
determined in good faith by a Financial Officer of Holdco) maintained by all
Group Members in deposit accounts.

“Net Recovery Inventory Liquidation Rate” shall mean, at any time with respect
to any domestic Inventory, the quotient (expressed as a percentage) of (i) the
Net Recovery Liquidation Value of such Inventory divided by (ii) the gross
inventory cost of such Inventory, determined on the basis of the then most
recently conducted inventory appraisal performed by an independent inventory
appraisal firm reasonably satisfactory to the Agent.

“Net Recovery Liquidation Value” shall mean, at any time, with respect to any
Eligible Inventory or any Eligible Machinery & Equipment, the net orderly
liquidation value of such Inventory or machinery and equipment, as the case may
be, as then most recently determined, based on the then most recently conducted
appraisal of such Inventory or machinery & equipment, as the case may be,
performed by an independent appraisal firm reasonably satisfactory to the Agent.

“New Mortgaged Property” shall have the meaning given such term in
Section 4.01(c).

“New Lender” shall have the meaning given such term in Section 2.29.

“NFIP” shall have the meaning given such term in Section 4.01(c)(vi).

“Non-Increasing Lender” shall have the meaning given such term in Section
2.14(c).

“Non-Material Subsidiary” shall mean each Subsidiary set forth on Schedule
1.01(b) (as such schedule may be modified from time to time by the Borrower in
its discretion by notice to the Agent); provided that the aggregate revenue of
all Non-Material Subsidiaries shall at no time exceed 10% of the consolidated
revenue of the Holdco Group for the most recent period of four consecutive
fiscal quarters for which financial statements are available at the time of such
determination.

“Obligations” shall mean all unpaid principal of and accrued and unpaid interest
on (including interest accruing during the pendency of any bankruptcy,
insolvency, receivership, or other similar proceeding, regardless of whether
allowed or allowable in such proceeding) the Loans, all LC Exposure, all accrued
and unpaid fees and all expenses, reimbursements, indemnities and other
obligations of the Loan Parties to the Lenders or to any Lender, the Agent, the
Issuing Lender or any indemnified party arising under the Loan Documents.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies

 

33



--------------------------------------------------------------------------------

arising from any payment made hereunder or from the execution, delivery or
enforcement of, or otherwise with respect to, any Loan Document.

“Parent” shall mean, with respect to any Lender, any Person as to which such
Lender is, directly or indirectly, a subsidiary.

“Participant” shall have the meaning given such term in Section 10.03(d).

“Participant Register” shall have the meaning given such term in Section
10.03(d)(iii).

“Patriot Act” shall mean the USA Patriot Act, Title III of Pub. L. 107-56,
signed into law on October 26, 2001, as amended.

“PBGC” shall mean the Pension Benefit Guaranty Corporation, or any successor
agency or entity performing substantially the same functions.

“Permitted Acquisition” shall mean the acquisition by Holdco or any Subsidiary
of all or substantially all the assets of a Person or line of business of such
Person, or all of the Equity Interests of a person (referred to herein as the
“Acquired Entity”); provided that (i) the Acquired Entity shall be in a similar,
ancillary or complementary line of business as that of the Holdco Group as
conducted during the current and most recently concluded calendar year, (ii) at
the time of such transaction (A) both before and after giving effect thereto, no
Default shall have occurred and be continuing and (B) after giving effect to
such transaction, Net Global Availability must be at least equal to the greater
of (i) the product of (A) the Total Revolving Credit Commitment and (B) 15% and
(ii) $20,000,000; (iii) Holdco and the Subsidiaries shall not incur or assume
any Indebtedness in connection with such acquisition, except as permitted by
Section 6.03; and (iv) the Loan Parties shall comply, and shall cause the
Acquired Entity to comply, with the applicable provisions of Section 5.13 and
the Security Documents. Notwithstanding anything to the contrary contained in
the immediately preceding sentence, an acquisition which does not otherwise meet
the requirements set forth above in the definition of “Permitted Acquisition”
shall constitute a Permitted Acquisition if, and to the extent, the Required
Lenders agree in writing, prior to the consummation thereof, that such
acquisition shall constitute a Permitted Acquisition for purposes of this
Agreement.

“Permitted Discretion” means a determination made in good faith and in the
exercise of reasonable (from the perspective of a secured asset-based lender)
business judgment.

“Permitted Investments” shall mean:

(a) direct obligations of, or obligations the principal of and interest on which
are unconditionally guaranteed by, the United States of America (or by any
agency thereof to the extent such obligations are backed by the full faith and

 

34



--------------------------------------------------------------------------------

credit of the United States of America), in each case maturing within twelve
months from the date of acquisition thereof;

(b) investments in commercial paper maturing within 270 days from the date of
acquisition thereof and having, at such date of acquisition, a credit rating of
at least ‘A’ from S&P or ‘A2’ from Moody’s;

(c) investments in certificates of deposit, banker’s acceptances and time
deposits (including Eurodollar time deposits) maturing within 180 days from the
date of acquisition thereof issued or guaranteed by or placed with (i) any
domestic office of the Agent or (ii) any domestic office of any other commercial
bank of recognized standing organized under the laws of the United States of
America or any State thereof that has a combined capital and surplus and
undivided profits of not less than $500,000,000;

(d) investments in repurchase obligations with a term of not more than seven
days for underlying securities of the types described in clause (a) above
entered into with any office of a bank or trust company meeting the
qualifications specified in clause (c) above;

(e) investments in money market funds substantially all the assets of which are
comprised of securities of the types described in clauses (a) through (e) above;

(f) in the case of a Foreign Subsidiary, investments similar to those described
in clauses (a) through (e) in obligations of Persons located in (x) a
jurisdiction in which such Foreign Subsidiary is organized or has operations,
(y) The Netherlands or (z) Germany; and

(g) to the extent owned on the ARCA Effective Date, investments by any Loan
Party in the capital stock of any direct or indirect Subsidiary and by any
Foreign Subsidiary in any other Foreign Subsidiary.

“Permitted Investor” shall mean any Fee Receiver that, with respect to any
payments of fees under Sections 2.21 or 2.22, delivers to the Borrower and the
Agent, on or prior to the date on which such Person becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower and
the Agent, but only if such Person is legally entitled to do so), duly completed
copies (in such number as requested by the recipient) of one or more of Internal
Revenue Service Forms W-9, W-8ECI, W-8IMY (together with, if applicable,
Internal Revenue Service Forms W-8ECI, W-8EXP or W-8BEN from each beneficial
owner of such Person), W-8EXP or W-8BEN or any successor thereto that entitle
such Person to a complete exemption from U.S. withholding tax on such payments
(but in the case of Form W-8BEN only if such form claims such exemption on the
basis of the “business profits” or “other income” articles of a tax treaty to
which the United States is a party), in each case together with such
supplementary documentation as may be prescribed by applicable law to permit

 

35



--------------------------------------------------------------------------------

the Borrower (or an applicable Withholding Agent) to determine whether such
Person is entitled to such complete exemption.

“Permitted Liens” shall mean: (i) Liens imposed by law (other than Environmental
Liens and any Lien imposed under ERISA) for taxes, assessments or charges or
levies of any Governmental Authority for claims not yet due or which are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained in
accordance with GAAP; (ii) Liens of landlords and Liens of carriers,
warehousemen, suppliers, mechanics, materialmen and other Liens (other than
Environmental Liens and any Lien imposed under ERISA) in existence on the ARCA
Effective Date or thereafter imposed by law and created in the ordinary course
of business; (iii) Liens (other than any Lien imposed under ERISA) incurred or
deposits made in the ordinary course of business (including, without limitation,
surety bonds and appeal bonds) in connection with workers’ compensation,
unemployment insurance and other types of social security benefits or to secure
the performance of tenders, bids, leases, contracts (other than for the
repayment of Indebtedness), statutory obligations and other similar obligations
or arising as a result of progress payments under government contracts;
(iv) easements (including, without limitation, reciprocal easement agreements
and utility agreements), rights-of-way, covenants, consents, reservations,
encroachments, variations and zoning and other restrictions, charges or
encumbrances (whether or not recorded) and interest of ground lessors, which do
not interfere materially with the ordinary conduct of the business of the Holdco
Group and which do not materially detract from the value of the property to
which they attach or materially impair the use thereof to the Holdco Group and
any other Liens “insured over” by the applicable title insurance company;
(v) letters of credit or deposits in the ordinary course to secure leases;
(vi) extensions, renewals or replacements of any Lien referred to in paragraphs
(i) through (v) above, provided that the principal amount of the obligation
secured thereby is not increased and that any such extension, renewal or
replacement is limited to the property originally encumbered thereby;
(vii) Liens consisting of deposits with derivatives traders as may be required
pursuant to the terms of the International Swaps and Derivatives Association,
Inc.’s Master Agreement(s) executed in the ordinary course of business in
connection with the Holdco Group’s commodity, foreign exchange and interest
hedging programs in an aggregate amount not to exceed at any time $15,000,000;
(viii) Liens on deposit accounts maintained with, or other property in the
custody of, a depositary bank pursuant to its general business terms and in the
ordinary course of business, and similar Liens on accounts of Foreign
Subsidiaries organized under the laws of the Netherlands arising under clause 18
of the general terms and conditions of any member of the Dutch Bankers’
Association or any similar term applied by a financial institution in the
Netherlands pursuant to its general terms and conditions; (ix) Liens in respect
of judgments that would not result in an Event of Default under Section 7.01(l);
(x) Liens consisting of leases, licenses, subleases and sublicenses of assets
(including, without limitation, real property and intellectual property rights)
in the

 

36



--------------------------------------------------------------------------------

ordinary course of business which do not materially interfere with the ordinary
conduct of the business of any Group Member and do not secure any Indebtedness;
(xi) Liens consisting of pledges and deposits in the ordinary course of business
securing liability for reimbursement or indemnification obligations to
(including obligations in respect of letters of credit or bank guarantees for
the benefit of) insurance carriers providing property, casualty or liability
insurance to any Group Member; (xii) Liens consisting of customary transfer
restrictions in joint venture agreements, stockholder agreements or other
similar agreements applicable to joint ventures; (xiii) Liens in favor of
customs and revenue authorities arising as a matter of law to secure payment of
customs duties in connection with the importation of goods in the ordinary
course of business; (xiv) Liens (A) on cash advances in favor of the seller of
any property to be acquired in an Investment permitted pursuant to Section 6.05
to be applied against the purchase price for such Investment, and (B) consisting
of an agreement to transfer any property in a disposition permitted under
Section 6.06, in each case, solely to the extent such Investment or disposition,
as the case may be, would have been permitted on the date of the creation of
such Lien; (xv) Liens that are contractual rights of set-off relating to
purchase orders and other agreements entered into with customers of any Group
Member or any of its Subsidiaries in the ordinary course of business;
(xvi) Liens arising out of conditional sale, title retention, consignment or
similar arrangements for sale of goods entered into by any Group Member or its
Subsidiaries in the ordinary course of business or Liens arising by operation of
law under Article 2 of the UCC in favor of a reclaiming seller of goods or buyer
of goods; and (xvii) Liens deemed to exist in connection with investments in
repurchase agreements permitted under Section 6.05, provided that such Liens do
not extend to any assets other than those assets that are the subject of such
repurchase agreements.

“Permitted Refinancing Indebtedness” shall mean Indebtedness issued or incurred
(including by means of the extension or renewal of existing Indebtedness) to
refinance, refund, extend, renew or replace (collectively, to “Refinance”)
existing Indebtedness (“Refinanced Indebtedness”); provided that (a) such
Indebtedness is not greater than the principal amount of such Refinanced
Indebtedness plus the amount of any premiums or penalties and accrued and unpaid
interest paid thereon and reasonable fees and expenses, in each case associated
with such refinancing, refunding, extension, renewal or replacement, (b) such
refinancing, refunding, extending, renewing or replacing Indebtedness has a
final maturity that is no sooner than, and a weighted average life to maturity
that is no shorter than, such Refinanced Indebtedness, (c) if such Refinanced
Indebtedness or any Guarantees thereof are subordinated to the Obligations, such
refinancing, refunding, extending, renewing or replacing Indebtedness and any
Guarantees thereof remain so subordinated on terms no less favorable to the
Lenders, (d) the obligors (or their successors in interest) in respect of such
Refinanced Indebtedness immediately prior to such refinancing, refunding,
extending, renewing or replacing are the only obligors on such refinancing,
refunding, extending, renewing or replacement Indebtedness and (e) such

 

37



--------------------------------------------------------------------------------

refinancing, refunding, extending, renewing or replacing Indebtedness contains
covenants and events of default and is benefited by Guarantees, if any, which,
taken as a whole, are determined in good faith by a Financial Officer of Holdco
to be no less favorable to the Holdco Group and the Lenders in any material
respect than the covenants and events of default or Guarantees, if any, in
respect of such Refinanced Indebtedness.

“Permitted Restrictions” shall mean

(A) any encumbrance or restriction pursuant to (i) applicable law, rule,
regulation or order, (ii) any Loan Document, any L/C Facility Document, any
Secured Notes Document, or (iii) by the documents governing any Permitted
Refinancing Indebtedness incurred pursuant to clause (ii) or clause (iii) of
Section 6.03(b) or clause (iii) of Section 6.03(q); provided that (x) any such
restrictions or conditions imposed by the Secured Notes Documents and created
after the ARCA Effective Date are customary restrictions and conditions for
issuances of high yield securities and (y) any such restrictions and conditions
imposed by the documents governing any such Permitted Refinancing Indebtedness
are not more restrictive than the restrictions and conditions contained in the
applicable Refinanced Indebtedness, in the case of each of clauses (x) and
(y) as determined in good faith by a Financial Officer of Holdco;

(B) any encumbrance or restriction with respect to a Subsidiary of Holdco
pursuant to an agreement relating to any Indebtedness incurred by such
Subsidiary prior to the date on which such Subsidiary was acquired by any Group
Member (other than Indebtedness incurred as consideration in, in contemplation
of, or to provide all or any portion of the funds or credit support utilized to
consummate the transaction or series of related transactions pursuant to which
such Subsidiary became a Subsidiary of Holdco or was otherwise acquired by any
Group Member) and outstanding on such date;

(C) any encumbrance or restriction pursuant to an agreement effecting a
refinancing of Indebtedness incurred pursuant to an agreement referred to in
clause (B) above or this clause (C) or contained in any amendment to an
agreement referred to in clause (B) above or this clause (C); provided, however,
that the encumbrances and restrictions contained in any such refinancing
agreement or amendment are no less favorable in any material respect to the
Lenders than the encumbrances and restrictions contained in such predecessor
agreements;

(D) any encumbrance or restriction pursuant to an agreement with respect to
Indebtedness incurred in reliance on clause (g) of Section 6.03;

(E) in the case of Section 6.07(b)(iv), any encumbrance or restriction that

 

38



--------------------------------------------------------------------------------

(i) restricts in a customary manner the subletting, assignment or transfer of
any property or asset that is subject to a lease, license or similar contract,
or the assignment or transfer of any such lease, license or other contract; or

(ii) is contained in mortgages, pledges and other security agreements securing
Indebtedness of a Group Member to the extent such encumbrance or restriction
restricts the transfer of the property subject to such security agreements;

(F) with respect to a Subsidiary of Holdco, any restriction imposed pursuant to
an agreement entered into for the sale or disposition of all or substantially
all the Equity Interests or assets of such Subsidiary pending the closing of
such sale or disposition;

(G) purchase money obligations for property acquired in the ordinary course of
business and obligations under Capitalized Leases that impose restrictions on
the property purchased or leased of the nature described in Section 6.07(b)(iv);

(H) provisions with respect to the disposition or distribution of assets or
property in or with respect to joint venture agreements, asset sale agreements,
stock sale agreements and other similar agreements;

(I) restrictions on cash or other deposits or net worth imposed by customers,
lenders, suppliers or, in the ordinary course of business, other third parties;

(J) with respect to any Foreign Subsidiary, any encumbrance or restriction
contained in the terms of any Indebtedness, or any agreement pursuant to which
such Indebtedness was issued or any amendments, modifications, restatements,
renewals, increases, supplements, refundings, replacements or refinancings
thereof;

(K) restrictions or conditions contained in any trading, netting, operating,
construction, service, supply, purchase, sale or other agreement to which any
Group Member is a party entered into in the ordinary course of business;
provided that such agreement prohibits the encumbrance of solely the property or
assets of such Group Member that are the subject to such agreement, the payment
rights arising thereunder or the proceeds thereof and does not extend to any
other asset or property of such Group Member or the assets or property of
another Group Member; and

(L) any encumbrance or restriction of the type referred to in Section 6.07(b)
imposed by any amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings of the contracts,
instruments or obligations referred to in any of clauses (A) through (K) above;

 

39



--------------------------------------------------------------------------------

provided that such amendments, modifications, restatements, renewals, increases,
supplements, refundings, replacements or refinancings are, in the good faith
judgment of the board of directors of Holdco, no more restrictive in any
material respect with respect to such encumbrance and other restrictions taken
as a whole than those prior to such amendment, modification, restatement,
renewal, increase, supplement, refunding, replacement or refinancing.

“Person” shall mean any natural person, corporation, division of a corporation,
partnership, limited liability company, trust, joint venture, association,
company, estate, unincorporated organization or Governmental Authority or any
agency or political subdivision thereof.

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which any Loan Party or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

“PP&E Component” shall mean, at the time of any determination, the lesser of
(i) (A) the product of (1) the sum of (a) the Net Recovery Liquidation Value of
Eligible Machinery & Equipment, (b) the Net Recovery Liquidation Value of
Additional Eligible Machinery & Equipment, (c) the fair market value of Eligible
Real Property and (d) the fair market value of Additional Eligible Real Property
and (2) 75% (such product subject to adjustment: (x) from time to time upon
receipt of periodic valuation updates received from the Agent’s internal or
third party asset valuation experts, or (y) concurrent with the sale or
commitment to sell any assets constituting part of the PP&E Component) minus
(B) Reserves established by the Agent (including for Environmental Liability),
and (ii) $50,000,000; provided the PP&E Component shall at no time account for
more than 50.0% of the Borrowing Base.

“Pricing Schedule” means the schedule attached hereto and so denominated.

“Prime Rate” shall mean the rate of interest per annum publicly announced from
time to time by JPMorgan Chase Bank, N.A. as its prime rate in effect at its
principal office in New York City; each change in the Prime Rate shall be
effective from and including the date such change is publicly announced as being
effective.

“Pro Forma Basis” shall mean, with respect to any calculation of any financial
test in connection with any acquisition, incurrence of Indebtedness, increase in
the Total Revolving Credit Commitment or other transaction, such financial test
calculated on a pro forma basis after giving effect to the consummation of such
transaction as if such transaction had occurred on the first

 

40



--------------------------------------------------------------------------------

day of the period of four consecutive fiscal quarters most recently ended for
which the financial statements are available.

“Qualified IPO” shall mean an underwritten initial public offering of common
stock of (and by) Holdings pursuant to an effective registration statement filed
with the Securities and Exchange Commission in accordance with the Securities
Act of 1933, as amended, which initial public offering results in gross cash
proceeds to Holdings of $50,000,000 or more.

“Raw Materials” shall mean items/materials used or consumed in the manufacturing
of goods to be sold by a Loan Party in the ordinary course of business.

“Refunded Swing Line Loans” shall have the meaning given such term in Section
2.02(c).

“Refunding Date” shall have the meaning given such term in Section 2.02(d).

“Register” shall have the meaning given such term in Section 10.03(b)(iv).

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective directors, officers, employees, agents
and advisors of such Person and such Person’s Affiliates.

“Rent Reserve” shall mean, with respect to any plant, warehouse distribution
center or other operating facility where any Inventory or machinery and
equipment subject to Liens arising by operation of law is located (including
landlords’ Liens), a reserve equal to one (1) month’s rent (or such longer
period (not to exceed two (2) months’ rent) as the Agent may determine in its
Permitted Discretion) at such plant, warehouse distribution center, or other
operating facility.

“Reports” means reports prepared by the Agent or another Person showing the
results of appraisals, field examinations or audits pertaining to the Loan
Parties’ assets from information furnished by or on behalf of the Borrower,
after the Agent has exercised its rights of inspection pursuant to this
Agreement, which Reports may be distributed to the Lenders by the Agent.

“Required Lenders” shall mean, at any time, Lenders having Loans (excluding
Swing Line Loans), LC Exposure, Swing Line Exposure and unused Revolving Credit
Commitments representing at least a majority of the sum of all Loans outstanding
(excluding Swing Line Loans), LC Exposure, Swing Line Exposure and the Unused
Total Revolving Credit Commitment at such time (exclusive in each case of the
Loans, LC Exposure(s), Swing Line Exposure(s) or unused Revolving Credit
Commitments of Defaulting Lenders).

 

41



--------------------------------------------------------------------------------

“Requirement of Law” shall mean, as to any Person, the certificate of
incorporation and by-laws or other organizational or governing documents of such
Person, and any law, treaty, rule or regulation or determination of an
arbitrator or a court or other Governmental Authority, in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Reserves” means Dilution Reserves, Inventory Reserves, Rent Reserves and any
other reserves which the Agent deems necessary, in its Permitted Discretion, to
maintain (including, without limitation, reserves for accrued and unpaid
interest on the Secured Obligations, reserves for consignee’s, warehousemen’s
and bailee’s charges, reserves for Environmental Liability, reserves for
contingent liabilities of any Loan Party, reserves for uninsured losses of any
Loan Party, reserves for uninsured, underinsured, un-indemnified or
under-indemnified liabilities or potential liabilities with respect to any
litigation and reserves for taxes, fees, assessments, and other governmental
charges) with respect to the Collateral or any Loan Party; provided that the
Agent may only establish or increase a reserve after the ARCA Effective Date
based on an event, condition or other circumstance arising after the ARCA
Effective Date or based on facts not known to the Agent as of the ARCA Effective
Date. The amount of any reserve established by the Agent shall have a reasonable
relationship to the event, condition or other matter that is the basis for the
reserve. Upon delivery of notice to Borrower, the Agent shall be available to
discuss the proposed reserve or increase, and Borrower and its Subsidiaries may
take such action as may be required so that the event, condition or matter that
is the basis for such reserve or increase no longer exists in a manner and to
the extent reasonably satisfactory to the Agent in the exercise of its Permitted
Discretion. In no event shall such notice and opportunity limit the right of the
Agent to establish or change such reserve, unless the Agent shall have
determined in its Permitted Discretion that the event, condition or other matter
that is the basis for such new reserve or such change no longer exists or has
otherwise been adequately addressed by the Borrower.

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Equity Interests in any
Group Member, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, defeasance, retirement, acquisition, cancellation or termination of
any Equity Interests in any Group Member or any option, warrant or other right
to acquire any such Equity Interests in any Group Member.

“Revolving Credit Borrowing” shall mean a borrowing consisting of simultaneous
Revolving Credit Loans of the same Type and, in the case of Eurodollar Loans,
having the same Interest Period, made by each of the Revolving Credit Lenders
pursuant to Section 2.01(a).

“Revolving Credit Commitment” shall mean the commitment of each Lender to make
Revolving Credit Loans hereunder and participate in Swing Line

 

42



--------------------------------------------------------------------------------

Loans and Letters of Credit in the amount set forth opposite its name in Annex A
hereto or as may be subsequently set forth in the Register from time to time, as
the case may be, and as may be reduced or increased from time to time pursuant
to Sections 2.11, 2.12 and 2.14.

“Revolving Credit Commitment Percentage” shall mean, at any time, with respect
to each Lender, the percentage obtained by dividing its Revolving Credit
Commitment at such time by the Total Revolving Credit Commitment or, if the
Revolving Credit Commitments have been terminated, the Revolving Credit
Commitment Percentage of each Lender that existed immediately prior to such
termination (adjusted to give effect to any subsequent assignments pursuant to
Section 10.03).

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Credit
Loans, Swing Line Exposure and LC Exposure at such time.

“Revolving Credit Loan” shall have the meaning set forth in Section 2.01(a).

“S&P” shall mean Standard & Poor’s, a division of The McGraw Hill Companies,
Inc.

“Secured Hedging Obligations” means all Hedging Obligations of any Loan Party
owing to any Person who is the Agent, an Arranger or one or more Lenders or
their respective Affiliates at the time the Hedging Agreement relating thereto
was entered into; provided that at or prior to the time that any transaction
relating to such Hedging Obligation is executed, the Lender party thereto (other
than JPMCB) shall have delivered notice to the Agent that such a transaction has
been entered into and that it constitutes a Secured Obligation entitled to the
benefits of the Security Documents.

“Secured Notes Documents” shall mean, collectively, the Secured Notes Indenture
and all documents granting or purporting to grant any security interests to
secure the Secured Notes or to provide for any Guarantee thereof.

“Secured Notes Indenture” shall mean the Indenture dated as of August 24, 2010
among the Borrower and TA Holdings Finance, Inc., as issuers, the guarantors
party thereto and Wilmington Trust FSB, as trustee and collateral agent relating
to the 10.625% Senior Secured Notes due 2017.

“Secured Notes” shall mean the notes issued under the Secured Notes Indenture.

“Secured Obligations” means all Obligations, together with all (i) Banking
Services Obligations and (ii) Secured Hedging Obligations. Pursuant to the
Security Documents, the net proceeds realized by the Agent from the

 

43



--------------------------------------------------------------------------------

disposition of Collateral will be applied first to the Obligations and second to
the obligations described in clauses (i) and (ii) above.

“Secured Obligors” shall mean the Loan Parties.

“Secured Parties” shall mean, collectively, (a) the Lenders, (b) the Issuing
Lender, (c) the Swing Line Lender, (d) the Agent, (e) each counterparty to each
Secured Hedging Obligation described in clause (ii) of the definition of
“Secured Obligations”, (f) each party providing Banking Services to any
Borrower, (h) the beneficiaries of each indemnification obligation undertaken by
any Loan Party under the Loan Documents and (i) any permitted successors,
indorsees, transferees and assigns of each of the foregoing.

“Securities Account Control Agreement” shall mean a securities account control
agreement in the form specified in Exhibit G to the Security Agreement, or in
such other form as is reasonably acceptable to the Agent.

“Security Agreement” shall mean that certain Amended and Restated ABL Security
Agreement, dated as of August 24, 2010, among the Borrower, the Guarantors party
thereto and JPMorgan Chase Bank, N.A., as agent, in the form of Exhibit A.

“Security Documents” shall mean, collectively, the Security Agreement, the
Mortgages, the Account Control Agreements, the Intercreditor Agreement and any
other documents granting a Lien upon the Collateral as security for payment of
the Secured Obligations.

“Seojin” shall mean Seojin Industrial Co. Ltd., a company domiciled in the
Republic of Korea.

“Significant Event of Default” shall mean an Event of Default under Section
7.01(b), 7.01(c), 7.01(e), 7.01(f), 7.01(g), 7.01(h), 7.01(i) or 7.01(l).

“Single Employer Plan” shall mean a single employer plan, as defined in
Section 4001(a)(15) of ERISA, that (i) is maintained for employees of any Loan
Party or an ERISA Affiliate or (ii) was so maintained and in respect of which
any Loan Party could reasonably be expected to have liability under Title IV of
ERISA in the event such Plan has been or were to be terminated.

“Solvent” shall mean, with respect to any Person, at any date, that (a) the sum
of such Person’s debt (including contingent liabilities) does not exceed the
present fair saleable value of such Person’s present assets, (b) such Person’s
capital is not unreasonably small in relation to its business as contemplated on
such date, (c) such Person has not incurred and does not intend to incur, or
believe that it will incur, debts including current obligations beyond its
ability to pay such debts as they become due (whether at maturity or otherwise),
and (d) such Person is “solvent” within the meaning given that term and similar
terms under

 

44



--------------------------------------------------------------------------------

applicable laws relating to fraudulent transfers and conveyances. For purposes
of this definition, the amount of any contingent liability at any time shall be
computed as the amount that, in light of all of the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability (irrespective of whether such contingent
liabilities meet the criteria for accrual under Statement of Financial
Accounting Standard No. 5).

“Sponsor” shall mean Cerberus Capital Management, L.P.

“Sponsor Group” shall mean the Sponsor and funds and accounts Affiliated with
the Sponsor.

“Statutory Reserve Rate” shall mean a fraction (expressed as a decimal), the
numerator of which is the number one and the denominator of which is the number
one minus the aggregate of the maximum reserve percentages (including any
marginal, special, emergency or supplemental reserves) expressed as a decimal
established by the Board to which the Agent is subject for eurocurrency funding
(currently referred to as “Eurocurrency Liabilities” in Regulation D of the
Board). Such reserve percentages shall include those imposed pursuant to such
Regulation D. Eurodollar Loans shall be deemed to constitute eurocurrency
funding and to be subject to such reserve requirements without benefit of or
credit for proration, exemptions or offsets that may be available from time to
time to any Lender under such Regulation D or any comparable regulation. The
Statutory Reserve Rate shall be adjusted automatically on and as of the
effective date of any change in any reserve percentage.

“subsidiary” shall mean, with respect to any Person (in this definition referred
to as the “parent”), any corporation, association or other business entity
(whether now existing or hereafter organized) of which at least a majority of
the securities or other ownership or membership interests having ordinary voting
power for the election of directors is, at the time as of which any
determination is being made, owned or controlled by the parent or one or more
subsidiaries of the parent or by the parent and one or more subsidiaries of the
parent.

“Subsidiary” means any subsidiary of Holdco.

“Subsidiary Guarantors” shall mean each direct or indirect Domestic Subsidiary
of Holdco in existence on the ARCA Effective Date (other than the Borrower) and
each Person that becomes a Subsidiary Guarantor after the ARCA Effective Date
pursuant to Section 5.13.

“Super-majority Lenders” shall have the meaning given such term in Section
10.09(b).

“Swing Line Borrowing” shall mean a borrowing of a Swing Line Loan pursuant to
Section 2.04(b).

 

45



--------------------------------------------------------------------------------

“Swing Line Commitment” shall mean the commitment of the Swing Line Lender to
make Swing Line Loans hereunder in an aggregate principal amount at any one time
outstanding not to exceed $25,000,000.

“Swing Line Exposure” shall mean, at any time, the aggregate principal amount at
such time of all outstanding Swing Line Loans. The Swing Line Exposure of any
Lender at any time shall equal its Revolving Credit Commitment Percentage of the
aggregate Swing Line Exposure at such time.

“Swing Line Lender” shall mean JPMorgan Chase Bank, N.A., in its capacity as
provider of Swing Line Loans hereunder, and its successors in such capacity.

“Swing Line Loans” shall have the meaning given such term in Section 2.02.

“Swing Line Participation Amount” shall have the meaning given such term in
Section 2.02(d).

“Syndication Agent” shall mean Wells Fargo Capital Finance, LLC.

“Taxes” shall mean any and all present or future taxes, levies, imposts, duties,
deductions, charges or withholdings imposed by any Governmental Authority.

“Termination Date” shall mean the earliest to occur of (i) the Maturity Date and
(ii) the acceleration of the Loans and the termination of the Revolving Credit
Commitments in accordance with the terms hereof.

“Termination Event” shall mean (i) a “reportable event”, as such term is
described in Section 4043(c) of ERISA (other than a “reportable event” as to
which the 30-day notice is waived under subsection .22, .23, .25, .27 or .28 of
PBGC Regulation Section 4043) or an event described in Section 4068 of ERISA and
excluding events which would not be reasonably likely (as reasonably determined
by the Agent) to have a Material Adverse Effect, (ii) the withdrawal by any Loan
Party or any ERISA Affiliate from a Plan during a plan year in which it was a
“substantial employer,” as such term is defined in Section 4001(a)(2) of ERISA,
for which any Loan Party or ERISA Affiliate incurs liability under Section 4064
of ERISA, or any Loan Party or ERISA Affiliate withdraws from a Multiemployer
Plan for which such Loan Party or ERISA Affiliate incurs Withdrawal Liability,
(iii) providing notice of intent to terminate a Plan pursuant to Section 4041(c)
of ERISA or the treatment of a Plan amendment as a termination under
Section 4041 of ERISA, if such amendment requires the provision of security,
(iv) the institution of proceedings to terminate a Plan by the PBGC under
Section 4042 of ERISA or (v) any other event or condition which would reasonably
be expected to constitute grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Plan, or

 

46



--------------------------------------------------------------------------------

the imposition of any liability under Title IV of ERISA (other than for the
payment of premiums to the PBGC in the ordinary course).

“Total Revolving Credit Commitment” shall mean, any time, the sum of the
Revolving Credit Commitments at such time. The Total Revolving Credit Commitment
as of the ARCA Effective Date is $150,000,000.

“Total Revolving Credit Commitment Usage” shall mean, at any time, the sum of
(i) the aggregate outstanding principal amount of all Loans and (ii) the
aggregate LC Exposure at such time.

“Transactions” shall mean the execution, delivery and performance by the
Borrower of this Agreement, the borrowing of Loans and other credit extensions,
the use of the proceeds thereof and the issuance of Letters of Credit hereunder.

“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBO Rate or the Alternate Base Rate.

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that if by reason of any provisions of
law, the perfection or the effect of perfection or non-perfection of the
security interests granted to the Agent pursuant to the applicable Loan Document
is governed by the Uniform Commercial Code as in effect in a jurisdiction of the
United States other than New York, then “UCC” shall mean the Uniform Commercial
Code as in effect from time to time in such other jurisdiction for purposes of
the provisions of each Loan Document.

“Unrestricted Cash” shall mean all cash and Permitted Investments of the Holdco
Group that are not subject to any Liens or other restrictions on disposition
except pursuant to (i) the Loan Documents, (ii) the L/C Facility Documents,
(iii) the Secured Notes Documents or (iv) the documents governing any Permitted
Refinancing Indebtedness incurred pursuant to clause (ii) or clause (iii) of
Section 6.03(b) or clause (ii) of Section 6.03(q); provided that (x) any such
prohibitions imposed by the Secured Notes Documents and created after the ARCA
Effective Date are customary for issuances of high yield securities and (y) any
such prohibitions imposed by the documents referred to in the preceding clause
(iv) are prohibitions customarily contained in such type of Indebtedness at the
time such Indebtedness is incurred, in the case of each of clauses (x) and
(y) as determined in good faith by a Financial Officer of Holdco.

“Unused Total Revolving Credit Commitment” shall mean, at any time, (i) the
Total Revolving Credit Commitment less (ii) the Total Revolving Credit
Commitment Usage.

 

47



--------------------------------------------------------------------------------

“WFCF” shall mean Wells Fargo Capital Finance, LLC.

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

“Withholding Agent” shall have the meaning given such term in Section 2.17.

“Work-in-Process” shall mean Inventory which consists of work-in-process
including without limitation materials other than Raw Materials, Finished Goods
or saleable products, title to which and sole ownership of which is vested in a
Loan Party.

Section 1.02. Terms Generally. The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined. Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms. The words “include”, “includes” and “including” shall
be deemed to be followed by the phrase “without limitation”. The word “will”
shall be construed to have the same meaning and effect as the word “shall”.
Unless the context requires otherwise (a) any definition of or reference to any
agreement, instrument or other document herein shall be construed as referring
to such agreement, instrument or other document as from time to time amended,
amended and restated, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein),
(b) any reference herein to any Person shall be construed to include such
Person’s successors and assigns, (c) the words “herein”, “hereof” and
“hereunder”, and words of similar import, shall be construed to refer to this
Agreement in its entirety and not to any particular provision hereof, (d) all
references herein to Articles, Sections, Annexes, Exhibits and Schedules shall
be construed to refer to Articles and Sections of, and Annexes, Exhibits and
Schedules to, this Agreement and (e) the words “asset” and “property” shall
construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

Section 1.03. Accounting Terms; GAAP. Except as otherwise expressly provided
herein, all terms of an accounting or financial nature shall be construed in
accordance with GAAP, as in effect from time to time; provided that, if the
Borrower notifies the Agent that the Borrower requests an amendment to any
provision hereof to eliminate the effect of any change occurring after the date
hereof in GAAP or in the application thereof on the operation of such provision
(or if the Agent notifies the Borrower that the Required Lenders request an
amendment to any provision hereof for such purpose), regardless of whether any
such notice is given before or after such change in GAAP or in the application
thereof, then such provision shall be interpreted on the basis of GAAP as in
effect and applied immediately before such change shall have become effective
until

 

48



--------------------------------------------------------------------------------

such notice shall been withdrawn or such provision amended in accordance
herewith.

ARTICLE 2

AMOUNT AND TERMS OF CREDIT

Section 2.01. Revolving Credit Commitments.

(a) Each Lender severally agrees, upon the terms and subject to the conditions
herein set forth, to make revolving credit loans (each a “Revolving Credit Loan”
and collectively, the “Revolving Credit Loans”) to the Borrower at any time and
from time to time during the Availability Period in an aggregate principal
amount not to exceed, when added to the sum of such Lender’s LC Exposure and
Swing Line Exposure, the Revolving Credit Commitment of such Lender, which
Revolving Credit Loans may be repaid and reborrowed in accordance with the
provisions of this Agreement. At no time shall the Total Revolving Credit
Commitment Usage exceed the lesser of (i) the Total Revolving Credit Commitment
and (ii) the Borrowing Base.

(b) Each Revolving Credit Borrowing shall be made by the Lenders pro rata in
accordance with their respective Revolving Credit Commitments; provided,
however, that the failure of any Lender to make any Revolving Credit Loan shall
not in itself relieve the other Lenders of their obligations to lend.

(c) Each Revolving Credit Borrowing shall be comprised entirely of ABR Loans or
Eurodollar Loans as the Borrower may request in accordance herewith. Each Lender
at its option may make any Eurodollar Loan by causing any domestic or foreign
branch or Affiliate of such Lender to make such Loan; provided that any exercise
of such option shall not affect the obligation of the Borrower to repay such
Loan in accordance with the terms of this Agreement.

(d) At the commencement of each Interest Period for any Eurodollar Borrowing,
such Borrowing shall be in an aggregate amount that is in an integral multiple
of $1,000,000 and not less than $5,000,000. At the time that each ABR Borrowing
is made, such Borrowing shall be in an aggregate amount that is an integral
multiple of $500,000 and not less than $1,000,000; provided that an ABR
Borrowing may be in an aggregate amount that is equal to the entire Unused
Revolving Credit Commitment or that is required to finance the reimbursement of
an LC Disbursement as contemplated by Section 2.03(f). Borrowings of more than
one Type may be outstanding at the same time; provided that the Borrower shall
not be entitled to request any Borrowing that, if made, would result in more
than ten Eurodollar Borrowings outstanding hereunder at any time.

(e) Notwithstanding any other provision of this Agreement, the Borrower shall
not be entitled to request, or to elect to convert or continue, any

 

49



--------------------------------------------------------------------------------

Revolving Credit Borrowing if the Interest Period requested with respect thereto
would end after the Maturity Date.

Section 2.02. Swing Line Commitment. (a). Subject to the terms and conditions
hereof, the Swing Line Lender agrees that, during the Availability Period, it
will make available to the Borrower in the form of swing line loans funded and
repayable solely in Dollars (“Swing Line Loans”) a portion of the credit
otherwise available to the Borrower under the Revolving Credit Commitments;
provided that (i) the aggregate principal amount of Swing Line Loans outstanding
at any time shall not exceed the Swing Line Commitment then in effect
(notwithstanding that the Swing Line Loans outstanding at any time, when
aggregated with the Swing Line Lender’s other outstanding Revolving Credit Loans
hereunder, may exceed the Swing Line Commitment then in effect or the Swing Line
Lender’s Revolving Credit Commitment then in effect) and (ii) the Borrower shall
not request, and the Swing Line Lender shall not make, any Swing Line Loan if,
after giving effect to the making of such Swing Line Loan, the Availability
would be less than zero. During the Availability Period, the Borrower may use
the Swing Line Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof. Each Borrowing of Swing Line
Loans shall be comprised entirely of ABR Loans.

(b) At the time that each Swing Line Borrowing is made, such Borrowing shall be
in an aggregate amount that is an integral multiple of $250,000 and not less
than $500,000; provided that a Swing Line Borrowing may be in an aggregate
amount that is equal to the entire Unused Total Revolving Credit Commitment.

(c) The Swing Line Lender, at any time and from time to time in its sole and
absolute discretion may, and in any event within five Business Days following
the date of the making of any Swing Line Loan shall, on behalf of the Borrower
(which hereby irrevocably authorizes the Swing Line Lender so to act on its
behalf), on one Business Day’s notice given by the Swing Line Lender no later
than 12:00 noon, New York City time, request each Lender to make, and each
Lender hereby agrees to make, a Revolving Credit Loan (which shall initially be
an ABR Loan), in an amount equal to such Lender’s Revolving Credit Percentage of
the aggregate amount of the Swing Line Loans (the “Refunded Swing Line Loans”)
outstanding on the date of such notice, to repay the Swing Line Lender. Each
Lender shall make the amount of such Revolving Credit Loan available to the
Agent in immediately available funds, not later than 10:00 A.M., New York City
time, one Business Day after the date of such notice. The proceeds of such
Revolving Credit Loans shall be made immediately available by the Agent to the
Swing Line Lender for application by the Swing Line Lender to the repayment of
the Refunded Swing Line Loans.

(d) If prior to the time a Revolving Credit Loan would have otherwise been made
pursuant to Section 2.02(c), one of the events described in Section 7.01(e) or
(f) shall have occurred and be continuing with respect to any Loan

 

50



--------------------------------------------------------------------------------

Party, or if for any other reason, as determined by the Swing Line Lender in its
sole discretion, Revolving Credit Loans may not be made as contemplated by
Section 2.02(c), each Revolving Credit Lender shall, on the date such Revolving
Credit Loan was to have been made pursuant to the notice referred to in Section
2.02(c) (the “Refunding Date”), purchase for cash an undivided participating
interest in the then outstanding Swing Line Loans by paying to the Swing Line
Lender an amount (the “Swing Line Participation Amount”) equal to (i) such
Revolving Credit Lender’s Revolving Credit Commitment Percentage times (ii) the
aggregate principal amount of Swing Line Loans then outstanding which were to
have been repaid with such Revolving Credit Loans. The Loan Parties irrevocably
authorize the Swing Line Lender to charge their accounts with the Agent (up to
the amount available in each such account) in order to immediately pay the
amount of such Refunded Swing Line Loans to the extent amounts received from the
Revolving Credit Lenders are not sufficient to repay in full such Refunded Swing
Line Loans.

(e) Whenever, at any time after the Swing Line Lender has received from any
Revolving Credit Lender such Lender’s Swing Line Participation Amount, the Swing
Line Lender receives any payment on account of the Swing Line Loans, the Swing
Line Lender will distribute to such Lender its Swing Line Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all Swing Line Loans then due); provided,
however, that in the event that such payment received by the Swing Line Lender
is required to be returned, such Revolving Credit Lender will return to the
Swing Line Lender any portion thereof previously distributed to it by the Swing
Line Lender.

(f) Each Revolving Credit Lender’s obligation to make the Loans referred to in
Section 2.02(c) and to purchase participating interests pursuant to Section
2.02(d) shall be absolute and unconditional and shall not be affected by any
circumstance, including, (i) any setoff, counterclaim, recoupment, defense or
other right which such Revolving Credit Lender or any Loan Party may have
against the Swing Line Lender, an other Loan Party or any other Person for any
reason whatsoever, (ii) the occurrence or continuance of a Default or an Event
of Default or the failure to satisfy any of the other conditions specified in
Article 4, (iii) a reduction or termination of the Revolving Credit Commitments,
(iv) any adverse change in the condition (financial or otherwise) of any Loan
Party, (v) any breach of this Agreement or any other Loan Document by any Loan
Party or any other Revolving Credit Lender, or (vi) any other circumstance,
happening or event whatsoever, whether or not similar to any of the foregoing.

Section 2.03. Letters of Credit. (a) General. Subject to the terms and
conditions set forth herein, the Borrower may request the issuance of Letters of
Credit for its own account, in a form reasonably acceptable to the Agent and the

 

51



--------------------------------------------------------------------------------

Issuing Lender, at any time and from time to time during the Availability
Period. In the event of any inconsistency between the terms and conditions of
this Agreement and the terms and conditions of any form of letter of credit
application or other agreement submitted by the Borrower to, or entered into by
the Borrower with, the Issuing Lender relating to any Letter of Credit, the
terms and conditions of this Agreement shall control. At no time shall a Letter
of Credit be issued if the LC Exposure (inclusive of the amount of such proposed
Letter of Credit) would exceed $50,000,000 or the Total Revolving Credit
Commitment Usage would exceed the lesser of (i) the Total Revolving Credit
Commitment and (ii) the Borrowing Base.

(b) [Reserved.]

(c) Notice of Issuance, Amendment, Renewal, Extension; Certain Conditions. To
request the issuance of a Letter of Credit (or the amendment, renewal or
extension of an outstanding Letter of Credit), the Borrower shall hand deliver
or telecopy (or transmit by electronic communication, if arrangements for doing
so have been approved by the Issuing Lender) to the Issuing Lender and the Agent
(reasonably in advance of the requested date of issuance, amendment, renewal or
extension) a notice requesting the issuance of a Letter of Credit, or
identifying the Letter of Credit to be amended, renewed or extended, and
specifying the date of issuance, amendment, renewal or extension (which shall be
a Business Day), the date on which such Letter of Credit is to expire (which
shall comply with paragraph (d) of this Section), the amount of such Letter of
Credit (which shall be denominated in Dollars), the name and address of the
beneficiary thereof and such other information as shall be necessary to prepare,
amend, renew or extend such Letter of Credit. If requested by the Issuing
Lender, the Borrower also shall submit a letter of credit application on the
Issuing Lender’s standard form in connection with any request for a Letter of
Credit. A Letter of Credit shall be issued, amended, renewed or extended only if
(and upon issuance, amendment, renewal or extension of each Letter of Credit the
Borrower shall be deemed to represent and warrant that), after giving effect to
such issuance, amendment, renewal or extension the LC Exposure shall not exceed
$50,000,000. No Issuing Lender (other than the Agent or an Affiliate thereof)
shall permit any such issuance, renewal, extension or amendment resulting in an
increase in the amount of any Letter of Credit to occur without first obtaining
written confirmation from the Agent that it is then permitted under this
Agreement.

(d) Expiration Date. Each Letter of Credit shall expire no later than the
earlier of (x) the first anniversary of its date of issuance and (y) the date
which is five Business Days prior to the Termination Date; provided that any
Letter of Credit with a one-year term may provide for the renewal thereof for
additional one-year periods (which shall in no event extend beyond the date
referred to in clause (y) above).

(e) Participations.

 

52



--------------------------------------------------------------------------------

(i) Each Issuing Lender irrevocably agrees to grant and hereby grants to each
Lender, and, to induce each Issuing Lender to issue Letters of Credit hereunder,
each Lender irrevocably agrees to accept and purchase and hereby accepts and
purchases from each Issuing Lender, on the terms and conditions hereinafter
stated, for such Lender’s own account and risk, an undivided interest equal to
such Lender’s Revolving Credit Percentage in each Issuing Lender’s obligations
and rights under each Letter of Credit issued by such Issuing Lender hereunder
and the amount of each draft paid by such Issuing Lender thereunder. Each Lender
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit issued by such Issuing Lender for which such
Issuing Lender is not reimbursed in full by the Borrower in accordance with the
terms of this Agreement, such Lender shall pay to the Agent for the account of
such Issuing Lender upon demand at such Issuing Lender’s address for notices
specified herein (and thereafter the Agent shall promptly pay to such Issuing
Lender) an amount equal to such Lender’s Revolving Credit Percentage of the
amount of such draft, or any part thereof, that is not so reimbursed. Each
Lender’s obligation to pay such amount shall be absolute and unconditional and
shall not be affected by any circumstance, including (A) any setoff,
counterclaim, recoupment, defense or other right that such Lender may have
against the Issuing Lender, the applicable Borrower or any other Person for any
reason whatsoever, (B) the occurrence or continuance of a Default or an Event of
Default or the failure to satisfy any of the other conditions specified in
Article 4, (C) any adverse change in the condition (financial or otherwise) of
any Borrower, (D) any breach of this Agreement or any other Loan Document by any
Borrower, any other Loan Party or any other Lender or (E) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.

(ii) If any amount required to be paid by any Lender to an Issuing Lender
pursuant to Section 2.03(e)(i) in respect of any unreimbursed portion of any
payment made by such Issuing Lender under any Letter of Credit is paid to such
Issuing Lender within three Business Days after the date such payment is due,
the Issuing Lender shall so notify the Agent, who shall promptly notify the
Lenders and each such Lender shall pay to the Agent, for the account of the
Issuing Lender on demand (and thereafter the Agent shall promptly pay to the
Issuing Lender) an amount equal to the product of (A) such amount, times (B) the
daily average Federal Funds Effective Rate during the period from and including
the date such payment is required to the date on which such payment is
immediately available to such Issuing Lender, times (C) a fraction the numerator
of which is the number of days that elapse during such period and the
denominator of which is 360. If any such amount required to be paid by any
Lender pursuant to Section 2.03(e)(i) is not made available to the Agent, for
the account of such Issuing Lender, by

 

53



--------------------------------------------------------------------------------

such Lender within three Business Days after the date such payment is due, the
Agent, on behalf of such Issuing Lender shall be entitled to recover from such
Lender, on demand, such amount with interest thereon calculated from such due
date at the rate per annum applicable to ABR Loans. A certificate of the Agent
on behalf of such Issuing Lender submitted to any Lender with respect to any
such amounts owing under this Section shall be conclusive in the absence of
manifest error.

(iii) Whenever, at any time after any Issuing Lender has made payment under any
Letter of Credit and has received from the Agent any Lender’s pro rata share of
such payment in accordance with Section 2.03(e)(i), such Issuing Lender receives
any payment related to such Letter of Credit (whether directly from the
applicable Borrower or otherwise, including proceeds of collateral applied
thereto by such Issuing Lender), or any payment of interest on account thereof,
such Issuing Lender will distribute to the Agent for the account of such Lender
(and thereafter, the Agent will promptly distribute to such Lender) its pro rata
share thereof; provided, however, that in the event that any such payment
received by such Issuing Lender shall be required to be returned by such Issuing
Lender, such Lender shall return to the Agent for the account of such Issuing
Lender the portion thereof previously distributed by such Issuing Lender to it.

(f) Reimbursement Obligations of the Borrower. If the Issuing Lender shall make
any LC Disbursement in respect of a Letter of Credit, the Borrower shall
reimburse such LC Disbursement by paying to the Agent an amount equal to such LC
Disbursement not later than 12:00 noon, New York City time, on the date that
such LC Disbursement is made, if the Borrower shall have received notice of such
LC Disbursement prior to 10:00 a.m., New York City time, on such date, or, if
such notice has not been received by the Borrower prior to such time on such
date, then not later than 12:00 noon, New York City time, on (i) the Business
Day that the Borrower receives such notice, if such notice is received prior to
10:00 a.m., New York City time, on the day of receipt, or (ii) the Business Day
immediately following the day that the Borrower receives such notice, if such
notice is not received prior to such time on the day of receipt; provided that
the Borrower may, subject to the conditions to borrowing set forth herein,
request in accordance with Section 2.04(a) that such payment be financed with an
ABR Borrowing in an equivalent amount and, to the extent so financed, the
Borrower’s obligation to make such payment shall be discharged and replaced by
the resulting ABR Borrowing. If the Borrower fails to make such payment when
due, the Agent shall notify each Lender of the applicable LC Disbursement, the
payment then due from the Borrower in respect thereof and such Lender’s
Revolving Credit Commitment Percentage thereof. Promptly following receipt of
such notice, each Lender shall pay to the Agent its Revolving Credit Commitment
Percentage of the payment then due from the Borrower, in the same manner as
provided in Section 2.05 with respect to Revolving Credit Loans made by such

 

54



--------------------------------------------------------------------------------

Lender (and Section 2.05 shall apply, mutatis mutandis, to the payment
obligations of the Lenders), and the Agent shall promptly pay to the Issuing
Lender the amounts so received by it from the Lenders. Promptly following
receipt by the Agent of any payment from the Borrower pursuant to this
paragraph, the Agent shall distribute such payment to the Issuing Lender or, to
the extent that Lenders have made payments pursuant to this paragraph to
reimburse the Issuing Lender, then to such Lenders and the Issuing Lender as
their interests may appear. Any payment made by a Lender pursuant to this
paragraph to reimburse the Issuing Lender for any LC Disbursement (other than
the funding of ABR Loans as contemplated above) shall not constitute a Revolving
Credit Loan and shall not relieve the Borrower of its obligation to reimburse
such LC Disbursement.

(g) Obligations Absolute. The Borrower’s obligation to reimburse LC
Disbursements as provided in paragraph (f) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement under any and all circumstances whatsoever and
irrespective of (i) any lack of validity or enforceability of any Letter of
Credit or this Agreement, or any term or provision therein, (ii) any draft or
other document presented under a Letter of Credit proving to be forged,
fraudulent or invalid in any respect or any statement therein being untrue or
inaccurate in any respect, (iii) payment by the Issuing Lender under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit, or (iv) any other event or circumstance
whatsoever, whether or not similar to any of the foregoing, that might, but for
the provisions of this Section, constitute a legal or equitable discharge of, or
provide a right of setoff against, the Borrower’s obligations hereunder. Neither
the Agent, the Lenders nor the Issuing Lender, nor any of their Related Parties,
shall have any liability or responsibility by reason of or in connection with
the issuance or transfer of any Letter of Credit or any payment or failure to
make any payment thereunder (irrespective of any of the circumstances referred
to in the preceding sentence), or any error, omission, interruption, loss or
delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Lender;
provided that the foregoing shall not be construed to excuse the Issuing Lender
from liability to the Borrower to the extent of any direct damages (as opposed
to consequential damages, claims in respect of which are hereby waived by the
Borrower to the extent permitted by applicable law) suffered by the Borrower
that are caused by the gross negligence, bad faith or willful misconduct of the
Issuing Lender (as finally determined by a court of competent jurisdiction). In
furtherance of the foregoing and without limiting the generality thereof, the
parties agree that, with respect to documents presented which appear on their
face to be in substantial compliance with the terms of a Letter of Credit, the
Issuing Lender may, in its sole discretion, either accept and make payment upon
such documents without responsibility for further investigation, regardless of
any

 

55



--------------------------------------------------------------------------------

notice or information to the contrary, or refuse to accept and make payment upon
such documents if such documents are not in strict compliance with the terms of
such Letter of Credit.

(h) Disbursement Procedures. The Issuing Lender shall, promptly following its
receipt thereof, examine all documents purporting to represent a demand for
payment under a Letter of Credit. The Issuing Lender shall promptly notify the
Agent and the Borrower by telephone (confirmed by telecopy) of such demand for
payment and whether the Issuing Lender has made or will make an LC Disbursement
thereunder; provided that any failure to give or delay in giving such notice
shall not relieve the Borrower of its obligation to reimburse the Issuing Lender
and the Lenders with respect to any such LC Disbursement.

(i) Interim Interest. If the Issuing Lender shall make any LC Disbursement,
then, unless the Borrower shall reimburse such LC Disbursement in full on the
date such LC Disbursement is made, the unpaid amount thereof shall bear
interest, for each day from and including the date such LC Disbursement is made
to but excluding the date that the Borrower reimburses such LC Disbursement, at
the rate per annum then applicable to ABR Loans; provided that, if the Borrower
fails to reimburse such LC Disbursement when due pursuant to paragraph (f) of
this Section, then Section 2.08 shall apply. Interest accrued pursuant to this
paragraph shall be for the account of the Issuing Lender, except that interest
accrued on and after the date of payment by any Lender pursuant to paragraph (f)
of this Section to reimburse the Issuing Lender shall be for the account of such
Lender to the extent of such payment.

(j) Replacement of the Issuing Lender. The Issuing Lender may be replaced at any
time by written agreement among the Borrower, the Agent, the replaced Issuing
Lender and the successor Issuing Lender. The Agent shall notify the Lenders of
any such replacement of the Issuing Lender. At the time any such replacement
shall become effective, the Borrower shall pay all unpaid fees accrued for the
account of the replaced Issuing Lender pursuant to Section 2.21. From and after
the effective date of any such replacement, (i) the successor Issuing Lender
shall have all the rights and obligations of the Issuing Lender under this
Agreement with respect to Letters of Credit to be issued thereafter and
(ii) references herein to the term “Issuing Lender” shall be deemed to refer to
such successor or to any previous Issuing Lender, or to such successor and all
previous Issuing Lenders, as the context shall require. After the replacement of
a Issuing Lender hereunder, the replaced Issuing Lender shall remain a party
hereto and shall continue to have all the rights and obligations of a Issuing
Lender under this Agreement with respect to Letters of Credit issued by it prior
to such replacement, but shall not be required to issue additional Letters of
Credit.

(k) Replacement of Letters of Credit; Cash Collateralization. Upon or prior to
the occurrence of the Termination Date the Borrower shall (i) cause all Letters
of Credit which expire after the Termination Date to be returned to the Issuing
Lender undrawn and marked “cancelled” or (ii) if the Borrower is unable

 

56



--------------------------------------------------------------------------------

to do so in whole or in part either (x) provide one or more “back-to-back”
letters of credit to one or more Issuing Lenders in a form reasonably
satisfactory to each such Issuing Lender that is a beneficiary of such
“back-to-back” letter of credit and the Agent, issued by a bank reasonably
satisfactory to each such Issuing Lender and the Agent, and/or (y) deposit cash
in the Letter of Credit Account, the sum of (x) and (y) of the foregoing
sentence to be in an aggregate amount equal to 105% of the then undrawn stated
amount of all LC Exposure (less the amount, if any, then on deposit in the
Letter of Credit Account) as collateral security for the Borrower’s
reimbursement obligations in connection therewith, such cash to be remitted to
the Borrower upon the expiration, cancellation or other termination or
satisfaction of such reimbursement obligations and the Obligations hereunder and
under the other Loan Documents (“Cash Collateralization”). The Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal,
over the Letter of Credit Account. Other than any interest earned on the
investment of such deposits, which investments shall be made at the option and
sole discretion of the Agent (in accordance with its usual and customary
practices for investments of this type) and at the Borrower’s risk and
reasonable expense, such deposits shall not bear interest. Interest or profits,
if any, on such investments shall accumulate in such account. Funds in the
Letter of Credit Account shall be applied by the Agent to reimburse the Issuing
Lender for LC Disbursements for which it has not been reimbursed and, to the
extent not so applied, shall be held for the satisfaction of the reimbursement
obligations of the Borrower for the LC Exposure at such time. Funds in the
Letter of Credit Account shall be returned to the Borrower at such time as the
LC Exposure is $0 and no Default shall exist.

(l) Issuing Lender Agreements. Unless otherwise requested by the Agent, each
Issuing Lender shall report in writing to the Agent (i) on the first Business
Day of each week, the daily activity (set forth by day) in respect of Letters of
Credit during the immediately preceding week, including all issuances,
extensions, amendments and renewals, all expirations and cancellations and all
disbursements and reimbursements, (ii) on or prior to each Business Day on which
such Issuing Lender expects to issue, amend, renew or extend any Letter of
Credit, the date of such issuance, amendment, renewal or extension, and the
aggregate face amount of the Letters of Credit to be issued, amended, renewed,
or extended by it and outstanding after giving effect to such issuance,
amendment, renewal or extension occurred (and whether the amount thereof
changed), it being understood that such Issuing Lender shall not permit any
issuance, renewal, extension or amendment resulting in an increase in the amount
of any Letter of Credit to occur without first obtaining written confirmation
from the Agent that it is then permitted under this Agreement, (iii) on each
Business Day on which such Issuing Lender makes any LC Disbursement, the date of
such LC Disbursement and the amount of such LC Disbursement, (iv) on any
Business Day on which the Borrower fails to reimburse an LC Disbursement
required to be reimbursed to such Issuing Lender on such day, the date of such
failure, the Borrower and the

 

57



--------------------------------------------------------------------------------

amount and currency of such LC Disbursement and (v) on any other Business Day,
such other information as the Agent shall reasonably request.

Section 2.04. Requests for Borrowings.

(a) Revolving Credit Loans. Unless otherwise agreed to by the Agent in
connection with making the initial Revolving Credit Loans, to request a
Borrowing of Revolving Credit Loans, the Borrower shall notify the Agent of such
request by telephone (a) in the case of a Eurodollar Borrowing, not later than
1:00 p.m., New York City time, three (3) Business Days before the date of the
proposed Borrowing and (b) in the case of an ABR Borrowing, not later than 12:00
noon, New York City time, on the date of the proposed Borrowing; provided that
any such notice of an ABR Borrowing to finance the reimbursement of an LC
Disbursement as contemplated by Section 2.03(f) may be given not later than
10:00 a.m., New York City time, on the date of the proposed Borrowing. Each such
telephonic request for a Borrowing shall be irrevocable and shall be confirmed
promptly by hand delivery or, subject to Section 10.01(b), electronic
transmission to the Agent of a written Borrowing Request signed by the Borrower.
Each such telephonic and written Borrowing Request shall specify the following
information in compliance with Section 2.01(a):

(i) the aggregate amount of the requested Borrowing;

(ii) the date of such Borrowing, which shall be a Business Day;

(iii) whether such Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) in the case of a Eurodollar Borrowing, the initial Interest Period to be
applicable thereto, which shall be a period contemplated by the definition of
the term “Interest Period”.

If no election as to the Type of Borrowing is specified, then the requested
Borrowing shall be an ABR Borrowing. If no Interest Period is specified with
respect to any requested Eurodollar Borrowing, then the Borrower shall be deemed
to have selected an Interest Period of one month’s duration. Promptly following
receipt of a Borrowing Request in accordance with this Section 2.04(a), the
Agent shall advise each Lender of the details thereof and of the amount of such
Lender’s Revolving Credit Loan to be made as part of the requested Borrowing.

(b) Swing Line Loans. To request a Borrowing of Swing Line Loans, the Borrower
shall notify the Agent of such request by telephone not later than 12:00 noon,
New York City time, on the date of the proposed Borrowing. Each such telephonic
Borrowing Request shall be irrevocable and shall be confirmed promptly by hand
delivery or, subject to Section 10.01(b), electronic transmission to the Agent
of a written Borrowing Request in a form approved by the Agent and

 

58



--------------------------------------------------------------------------------

signed by the Borrower. Each such telephonic and written Borrowing Request shall
specify the following information in compliance with Section 2.02(a):

(i) the aggregate amount of the requested Borrowing; and

(ii) the date of such Borrowing, which shall be a Business Day.

Section 2.05. Funding of Borrowings. (a) Each Lender shall make each Loan to be
made by it hereunder on the proposed date thereof by wire transfer of
immediately available funds by 3:00 p.m., New York City time, to the account of
the Agent most recently designated by it for such purpose by notice to the
Lenders. The Agent will make such Loans available to the Borrower by promptly
crediting the amounts so received, in like funds, to the Funding Account(s);
provided that ABR Loans made to finance the reimbursement of an LC Disbursement
as provided in Section 2.03(f) shall be remitted by the Agent to the Issuing
Lender; provided, further, that ABR Loans made to finance Refunded Swing Line
Loans as provided in Section 2.02(c) shall be remitted by the Agent to the Swing
Line Lender.

(b) Unless the Agent shall have received notice from a Lender prior to the
proposed date of any Borrowing that such Lender will not make available to the
Agent such Lender’s share of such Borrowing, the Agent may assume that such
Lender has made such share available on such date in accordance with paragraph
(a) of this Section and may, in reliance upon such assumption, make available to
the Borrower a corresponding amount. In such event, if a Lender has not in fact
made its share of the applicable Borrowing available to the Agent, then the
applicable Lender and the Borrower severally agree to pay to the Agent forthwith
on demand such corresponding amount with interest thereon, for each day from and
including the date such amount is made available to the Borrower to but
excluding the date of payment to the Agent, at (i) in the case of such Lender, a
rate determined by the Agent in accordance with banking industry rules on
interbank compensation or (ii) in the case of the Borrower, the interest rate
applicable to ABR Loans. If such Lender pays such amount to the Agent, then such
amount shall constitute such Lender’s Loan included in such Borrowing.

Section 2.06. Interest Elections. (a) Each Borrowing of Revolving Credit Loans
initially shall be of the Type specified in the applicable Borrowing Request
and, in the case of a Eurodollar Borrowing, shall have an initial Interest
Period as specified in such Borrowing Request. Thereafter, the Borrower may
elect to convert such Borrowings to a different Type or to continue such
Borrowing and, in the case of a Eurodollar Borrowing, may elect Interest Periods
therefor, all as provided in this Section. The Borrower may elect different
options with respect to different portions of the affected Borrowing, in which
case each such portion shall be allocated ratably among the Lenders holding the
Revolving Credit Loans comprising such Borrowing.

 

59



--------------------------------------------------------------------------------

(b) To make an Interest Election Request pursuant to this Section, the Borrower
shall notify the Agent of such election by telephone by the time that a
Borrowing Request would be required under Section 2.04(a) if the Borrower were
requesting a Borrowing of the Type resulting from such election to be made on
the effective date of such election. Each such telephonic Interest Election
Request shall be irrevocable and shall be confirmed promptly by hand delivery
or, subject to Section 10.01(b), electronic transmission to the Agent of a
written Interest Election Request in a form approved by the Agent in its
reasonable discretion and signed by the Borrower.

(c) Each telephonic and written Interest Election Request shall specify the
following information in compliance with Section 2.01:

(i) the Borrowing to which such Interest Election Request applies and, if
different options are being elected with respect to different portions thereof,
the portions thereof to be allocated to each resulting Borrowing (in which case
the information to be specified pursuant to clauses (iii) and (iv) below shall
be specified for each resulting Borrowing);

(ii) the effective date of the election made pursuant to such Interest Election
Request, which shall be a Business Day;

(iii) whether the resulting Borrowing is to be an ABR Borrowing or a Eurodollar
Borrowing; and

(iv) if the resulting Borrowing is a Eurodollar Borrowing, the Interest Period
to be applicable thereto after giving effect to such election, which shall be a
period contemplated by the definition of the term “Interest Period”.

If any such Interest Election Request requests a Eurodollar Borrowing but does
not specify an Interest Period, then the Borrower shall be deemed to have
selected an Interest Period of one month’s duration.

(d) Promptly following receipt of an Interest Election Request, the Agent shall
advise each Lender of the details thereof and of such Lender’s portion of each
resulting Borrowing.

(e) If the Borrower fails to deliver a timely Interest Election Request with
respect to a Eurodollar Borrowing prior to the end of the Interest Period
applicable thereto, then, unless such Borrowing is repaid as provided herein, at
the end of such Interest Period such Borrowing shall be converted to an ABR
Borrowing. Notwithstanding any contrary provision hereof, if an Event of Default
has occurred and is continuing, then, so long as an Event of Default is
continuing (i) no outstanding Borrowing may be converted to or continued as a
Eurodollar Borrowing and (ii) unless repaid, each Eurodollar Borrowing shall be

 

60



--------------------------------------------------------------------------------

converted to an ABR Borrowing at the end of the Interest Period applicable
thereto.

Section 2.07. Interest on Loans.

(a) Subject to the provisions of Section 2.08, each ABR Loan shall bear interest
(computed on the basis of the actual number of days elapsed over a year of 360
days or, when the Alternate Base Rate is based on the Prime Rate, a year with
365 days or 366 days in a leap year) at a rate per annum equal to the Alternate
Base Rate plus the Applicable ABR Margin.

(b) Subject to the provisions of Section 2.08, each Eurodollar Loan shall bear
interest (computed on the basis of the actual number of days elapsed over a year
of 360 days) at a rate per annum equal, during each Interest Period applicable
thereto, to the Adjusted LIBO Rate for such Interest Period in effect for such
Borrowing plus the Applicable Eurodollar Margin.

(c) Accrued interest on all Loans shall be payable in arrears on each Interest
Payment Date applicable thereto, on the Termination Date and after the
Termination Date, on demand and (with respect to Eurodollar Loans) upon any
repayment or prepayment thereof (on the amount prepaid).

Section 2.08. Default Interest. If the Borrower shall default in the payment of
the principal of or interest on any Loan or in the payment of any other amount
becoming due hereunder (including, without limitation, the reimbursement
pursuant to Section 2.03(f) of any LC Disbursements), whether at stated
maturity, by acceleration or otherwise, the Borrower shall on demand from time
to time pay interest, to the extent permitted by law, on such defaulted amount
up to (but not including) the date of actual payment (after as well as before
judgment) at a rate per annum (computed on the basis of the actual number of
days elapsed over a year of 360 days or when the Alternate Base Rate is
applicable and is based on the Prime Rate, a year with 365 days or 366 days in a
leap year) equal to (x) in the case of overdue principal of any Loan, at the
rate then applicable to such Loan plus 2.0% and (y) in the case of all other
amounts, the rate applicable to ABR Loans plus 2.0%.

Section 2.09. Alternate Rate of Interest. In the event, and on each occasion,
that on the day two Business Days prior to the commencement of any Interest
Period for a Eurodollar Loan, the Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower absent manifest
error) that reasonable means do not exist for ascertaining the applicable
Adjusted LIBO Rate, the Agent shall, as soon as practicable thereafter, give
written, facsimile or telegraphic notice of such determination to the Borrower
and the Lenders, and any request by the Borrower for a Borrowing of Eurodollar
Loans (including pursuant to a refinancing with Eurodollar Loans) pursuant to
Section 2.04 shall be deemed a request for a Borrowing of ABR Loans. After such
notice shall have been given and until the circumstances giving rise to such

 

61



--------------------------------------------------------------------------------

notice no longer exist, each request for a Borrowing of Eurodollar Loans shall
be deemed to be a request for a Borrowing of ABR Loans.

Section 2.10. Repayment of Loans; Evidence of Debt.

(a) The Borrower hereby unconditionally promises to pay to the Agent for the
account of each Lender the then unpaid principal amount of each Loan on the
Termination Date.

(b) Any Lender may request that Loans made by it be evidenced by a promissory
note. In such event, the Borrower shall execute and deliver to such Lender a
promissory note payable to such Lender and its registered assigns in a form
furnished by the Agent and reasonably acceptable to the Borrower. Thereafter,
the Loans evidenced by such promissory note and interest thereon shall at all
times (including after assignment pursuant to Section 10.03) be represented by
one or more promissory notes in such form payable to the payee named therein and
its registered assigns.

Section 2.11. Optional Termination or Reduction of Commitment. Upon at least one
Business Day’s prior notice to the Agent, the Borrower may at any time in whole
permanently terminate, or from time to time in part permanently reduce, the
Unused Total Revolving Credit Commitment. Each such reduction of the Revolving
Credit Commitments shall be in the principal amount of $1,000,000 or any
integral multiple thereof. Simultaneously with each reduction or termination of
the Unused Total Revolving Credit Commitment, the Borrower shall pay to the
Agent for the account of each Lender, the Commitment Fee accrued and unpaid on
the amount of the Unused Total Revolving Credit Commitment of such Lender so
terminated or reduced through the date thereof. Any reduction of the Unused
Total Revolving Credit Commitment pursuant to this Section shall be applied pro
rata to reduce the Revolving Credit Commitment of each Lender.

Section 2.12. Mandatory Prepayment.

(a) If at any time the aggregate principal amount of the outstanding Loans plus
the LC Exposure exceeds the lesser of (x) the Total Revolving Credit Commitment
and (y) the Borrowing Base, the Borrower will within one Business Day (i) prepay
the Loans (without any corresponding reduction in the Total Revolving Credit
Commitment) in an amount necessary to cause the aggregate principal amount of
the outstanding Loans plus the LC Exposure to be equal to or less than the Total
Revolving Credit Commitment and/or the Borrowing Base, as the case may be, and
(ii) if, after giving effect to the prepayment in full of the Loans, the LC
Exposure in excess of the amount of Cash Collateralization held in the Letter of
Credit Account exceeds the Total Revolving Credit Commitment and/or the
Borrowing Base, as the case may be, deposit into the Letter of Credit Account an
amount equal to 105% of the amount by which the aggregate LC Exposure in excess
of the amount of Cash Collateralization held in the Letter of

 

62



--------------------------------------------------------------------------------

Credit Account so exceeds the Total Revolving Credit Commitment or Borrowing
Base, as the case may be.

(b) Unless each of the conditions specified in Section 4.02 are then satisfied,
no later than the fifth Business Day following the receipt of Net Cash Proceeds
with respect to (i) any disposition of assets included in the Borrowing Base
pursuant to Section 6.06(k) or 6.06(l) or (ii) any Casualty Event, the Borrower
shall deposit such Net Cash Proceeds into the Collection Account, which amounts
shall be used to prepay outstanding Loans (without any corresponding reduction
in the Total Revolving Credit Commitment) as described in Section 2.12(c).

(c) On each Business Day, all amounts contained in the Collection Account shall
be applied by the Agent to prepay outstanding Loans (without any corresponding
reduction in the Total Revolving Credit Commitment); provided that if an Event
of Default has occurred and is continuing, the Agent may, in its Permitted
Discretion, use all or any portion of such amounts to increase the amount of
Cash Collateralization held in the Letter of Credit Account (until the amount of
such Cash Collateralization equals 105% of the LC Exposure).

Section 2.13. Optional Prepayment of Loans.

(a) The Borrower shall have the right at any time and from time to time to
prepay the Loans, in whole or in part, (x) with respect to Eurodollar Loans,
upon notice received by 1:00 p.m. New York City time three Business Days’ prior
to the proposed date of prepayment and (y) with respect to ABR Loans on the same
Business Day upon notice by 12:00 noon New York City time on the proposed date
of prepayment; provided, however, that (i) each such partial prepayment shall be
in multiples of $500,000, and (ii) any prepayment of Eurodollar Loans pursuant
to this Section 2.13(a) other than on the last day of an Interest Period
applicable thereto shall be subject to payment of the amounts described in
Section 2.16.

(b) Each prepayment of Revolving Credit Loans pursuant to Section 2.13(a) shall
be applied ratably to the Revolving Credit Loans of the several Lenders.

(c) Each notice of prepayment shall specify the prepayment date, the principal
amount of the Loans to be prepaid and in the case of Eurodollar Loans, the
Borrowing or Borrowings pursuant to which made, shall be irrevocable and shall
commit the Borrower to prepay the Loans by the amount and on the date stated
therein. The Agent shall, promptly after receiving notice from the Borrower
hereunder, notify each Lender of the principal amount of the Loans held by such
Lender which are to be prepaid, the prepayment date and the manner of
application of the prepayment.

 

63



--------------------------------------------------------------------------------

Section 2.14. Increase in Commitments. (a) At any time, the Borrower may, if it
so elects, increase the amount of the Total Revolving Credit Commitment (each
such increase to be in an aggregate amount of not less than $25,000,000), either
by designating a financial institution or institutions (or other Person) not
theretofore Lenders to become Lenders (such designation to be effective only if
each such financial institution (or other Person) accepts a Commitment of not
less than $5,000,000) or by agreeing with an existing Lender or Lenders that
such Lender’s or Lenders’ Revolving Credit Commitments shall be increased. Upon
execution and delivery by the Borrower and such Lender or Lenders or other
financial institution or institutions (or other Person) of an instrument (a
“Commitment Acceptance”) substantially in the form of Exhibit E hereto, with
such written consents of the Issuing Lender, the Swing Line Lender and the Agent
as would be required in the case of an assignment of a Revolving Credit
Commitment to such Person, such existing Lender or Lenders shall have additional
Revolving Credit Commitments as therein set forth or such other financial
institution or institutions (or other Person) shall become Lenders with
Revolving Credit Commitments as therein set forth and with all the rights and
obligations of Lenders with such Revolving Credit Commitments hereunder;
provided that:

(i) the Borrower shall have delivered to the Agent a copy of the Commitment
Acceptance (a copy of which the Agent shall promptly deliver to each Lender);

(ii) before and after giving effect to such increase, the representations and
warranties of the Loan Parties contained in Article 3 of this Agreement shall be
true in all material respects;

(iii) at the time of such increase, no Default shall have occurred and be
continuing or would result from such increase;

(iv) after giving effect to such increase (assuming for such purpose that
Revolving Credit Loans in the full amount of the Total Revolving Credit
Commitment were outstanding), the Incurrence Test would be met;

(v) after giving effect to such increase, the Total Revolving Credit Commitment
shall not exceed, by more than $50,000,000, the Total Revolving Credit
Commitment in effect on the ARCA Effective Date minus any decreases in the Total
Revolving Credit Commitment made pursuant to Section 2.11 or Section 2.12; and

(vi) the Agent shall have received such evidence (including an opinion of
counsel for the Loan Parties) as it may reasonably request to confirm the due
authorization of the transactions contemplated by this Section and the validity
and enforceability of the obligations of the Loan Parties resulting therefrom.

 

64



--------------------------------------------------------------------------------

(b) On the date of any such increase, the Borrower shall be deemed to have
represented to the Agent and the Lenders that the conditions set forth in
clauses (i) through (vi) above have been satisfied.

(c) Upon any increase in the amount of the Total Revolving Credit Commitment
pursuant to Section 2.14(a):

(i) the Borrower shall (A) at the end of the current Interest Period, in the
case of any Eurodollar Loans then outstanding and (B) within five Business Days,
in the case of any ABR Loans outstanding, prepay or repay each such Loans then
outstanding in its entirety and, to the extent the Borrower elects to do so and
subject to the conditions specified in Section 4.02, the Borrower shall reborrow
such Loans from the Lenders in proportion to their respective Revolving Credit
Commitments after giving effect to such increase, until such time as all such
outstanding Loans are held by the Lenders in such proportion; provided that if
at any time after such increase but prior to such prepayment or repayment (1) an
Event of Default under Section 7.01(e) or (f) shall have occurred and be
continuing or (2) any other Event of Default shall have occurred and shall have
continued unremedied for a period of at least five Business Days, the Lenders
whose Revolving Credit Commitments have not been assumed or increased pursuant
to Section 2.14(a) (each, a “Non-Increasing Lender”) shall sell to each Lender
whose Revolving Credit Commitment of has been assumed or increased pursuant to
Section 2.14(a) (each, an “Increased Commitment Lender”), and each Increased
Commitment Lender shall purchase from each Non-Increasing Lender, such
participations in the Loans then outstanding in an amount such that, after
giving effect to all such purchases and sales, all outstanding Loans are held by
Lenders in proportion to their respective Revolving Credit Commitments, after
giving effect to such assumptions and increases;

(ii) each existing Non-Increasing Lender shall be deemed, without further action
by any party hereto, to have sold to each Increased Commitment Lender and each
Increased Commitment Lender shall be deemed, without further action by any party
hereto, to have purchased from each Non-Increasing Lender, a participation (on
the terms specified in Section 2.03(e)) in each Letter of Credit in an amount
such that, after giving effect to all such purchases and sales, the LC Exposure
is held by Lenders in proportion to their respective Revolving Credit
Commitments after giving effect to such assumptions and increases; and

(iii) each existing Non-Increasing Lender shall be deemed, without further
action by any party hereto, to have sold to each Increased Commitment Lender and
each Increased Commitment Lender shall be deemed, without further action by any
party hereto, to have purchased from each Non-Increasing Lender, a participation
(on the terms specified in Section 2.02) in each Swing Line Loan in an amount
such that, after

 

65



--------------------------------------------------------------------------------

giving effect to all such purchases and sales, all outstanding Swing Line
Exposures are held by Lenders in proportion to their respective Revolving Credit
Commitments after giving effect to such assumptions and increases.

Section 2.15. Increased Costs. (a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender (except any such reserve requirement reflected in the
Adjusted LIBO Rate) or the Issuing Lender;

(ii) subject any Lender or the Issuing Lender to any Taxes (other than
(A) Indemnified Taxes imposed on or with respect to any payment made by or on
account of any obligation of any Loan Party under any Loan Document or
(B) Excluded Taxes) on its loans, loan principal, letters of credit,
commitments, or other obligations, or its deposits, reserves, other liabilities
or capital attributable thereto; or

(iii) impose on any Lender or the Issuing Lender or the London interbank market
any other condition affecting this Agreement or Eurodollar Loans made by such
Lender or any Letter of Credit or participation therein;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Loan (or of maintaining its
obligation to make any such Loan) or to increase the cost to such Lender or the
Issuing Lender of participating in, issuing or maintaining any Letter of Credit
or to reduce the amount of any sum received or receivable by such Lender or the
Issuing Lender hereunder (whether of principal, interest or otherwise), then the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing
Lender, as the case may be, for such additional costs incurred or reduction
suffered.

(b) If any Lender or the Issuing Lender reasonably determines that any Change in
Law regarding capital requirements has or would have the effect of reducing the
rate of return on such Lender’s or the Issuing Lender’s capital or on the
capital of such Lender’s or the Issuing Lender’s holding company, if any, as a
consequence of this Agreement or the Loans made by, or participations in Letters
of Credit held by, such Lender, or the Letters of Credit issued by the Issuing
Lender, to a level below that which such Lender or the Issuing Lender or such
Lender’s or the Issuing Lender’s holding company could have achieved but for
such Change in Law (taking into consideration such Lender’s or the Issuing
Lender’s policies and the policies of such Lender’s or the Issuing Lender’s
holding company with respect to capital adequacy), then from time to time the
Borrower will pay to such Lender or the Issuing Lender, as the case may be, such
additional amount or amounts as will compensate such Lender or the Issuing

 

66



--------------------------------------------------------------------------------

Lender or such Lender’s or the Issuing Lender’s holding company for any such
reduction suffered.

(c) A certificate of a Lender or the Issuing Lender setting forth the amount or
amounts necessary to compensate such Lender or the Issuing Lender or its holding
company, as the case may be, as specified in paragraph (a) or (b) of this
Section shall be delivered to the Borrower and shall be conclusive absent
manifest error. The Borrower shall pay such Lender or the Issuing Lender, as the
case may be, the amount shown as due on any such certificate within 10 days
after receipt thereof.

(d) Failure or delay on the part of any Lender or the Issuing Lender to demand
compensation pursuant to this Section shall not constitute a waiver of such
Lender’s or the Issuing Lender’s right to demand such compensation; provided
that the Borrower shall not be required to compensate a Lender or the Issuing
Lender pursuant to this Section for any increased costs or reductions incurred
more than 180 days prior to the date that such Lender or the Issuing Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s or the Issuing Lender’s
intention to claim compensation therefor; provided, further, that, if the Change
in Law giving rise to such increased costs or reductions is retroactive, then
the 180-day period referred to above shall be extended to include the period of
retroactive effect thereof.

Section 2.16. Break Funding Payments. In the event of (a) the payment of any
principal of any Eurodollar Loan other than on the last day of an Interest
Period applicable thereto (including as a result of an Event of Default),
(b) the conversion of any Eurodollar Loan other than on the last day of the
Interest Period applicable thereto (including as a result of an Event of
Default), (c) the failure to borrow, convert, continue or prepay any Eurodollar
Loan on the date specified in any notice delivered pursuant hereto, or (d) the
assignment of any Eurodollar Loan other than on the last day of the Interest
Period applicable thereto as a result of a request by the Borrower pursuant to
Section 2.19, then, in any such event, the Borrower shall compensate each Lender
for the loss, cost and expense attributable to such event. A certificate of any
Lender setting forth any amount or amounts that such Lender is entitled to
receive pursuant to this Section shall be delivered to the Borrower and shall be
conclusive absent manifest error. The Borrower shall pay such Lender the amount
shown as due on any such certificate within 10 days after receipt thereof.

Section 2.17. Taxes. (a) Any and all payments by or on account of any obligation
of the Borrower hereunder shall be made free and clear of and without deduction
for any Indemnified Taxes or Other Taxes; provided that if any applicable
Requirement of Law (as determined in the good faith discretion of an applicable
Withholding Agent (as defined below)) requires the deduction or withholding of
any Indemnified Taxes or Other Taxes from any such payment (including, for the
avoidance of doubt, any such payment made by the Borrower,

 

67



--------------------------------------------------------------------------------

the Agent or the Issuing Lender, or made or received by any Lender or a
beneficial owner of any Lender or partner, member, beneficiary or settlor of any
Lender), then (i) the sum payable by the Borrower shall be increased as
necessary so that after making all such deductions (including deductions
applicable to additional sums payable under this Section) the applicable Lender
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower, the Agent, the Issuing Lender, or the
applicable Lender (any such person a “Withholding Agent”) shall make such
deduction or withholding and (iii) the Withholding Agent shall pay the full
amount deducted to the relevant Governmental Authority in accordance with
applicable Requirement of Law.

(b) In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.

(c) The Borrower shall indemnify the Agent, each Lender and the Issuing Lender,
within 30 days after written demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes paid by the Agent, such Lender or the Issuing
Lender, as the case may be, on or with respect to any payment by or on account
of any obligation of the Borrower hereunder (including Indemnified Taxes or
Other Taxes imposed on amounts payable under this Section) and any penalties,
interest and reasonable expenses arising therefrom or with respect thereto,
whether or not such Indemnified Taxes or Other Taxes were correctly or legally
imposed or asserted by the relevant Governmental Authority. A certificate as to
the amount of such payment or liability delivered to the Borrower by a Lender or
the Issuing Lender, or by the Agent on its own behalf or on behalf of a Lender
or the Issuing Lender, shall be conclusive absent manifest error.

(d) As soon as practicable after any payment of Indemnified Taxes or Other Taxes
by the Borrower to a Governmental Authority, the Borrower shall deliver to the
Agent the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of the return reporting such payment
or other evidence of such payment reasonably satisfactory to the Agent.

(e) (i) Each Lender shall deliver to the Borrower (with a copy to the Agent), on
or prior to the date on which such Withholding Tax Payer becomes a lender under
this Agreement (and from time to time thereafter upon the request of the
Borrower), whichever of the following is applicable:

(A) duly completed copies of Internal Revenue Form W-8BEN,

(B) duly completed copies of Internal Revenue Form W-8ECI,

 

68



--------------------------------------------------------------------------------

(C) duly completed copies of Internal Revenue Form W-9,

(D) duly completed forms certifying that such Lender is eligible for a reduced
rate of United States federal withholding tax under any tax treaty, or

(E) any other form prescribed by applicable Requirement of Law as a basis for
claiming exemption from the United States federal withholding tax duly completed
together with such supplementary documentation as may be prescribed by
applicable Requirement of Law.

In addition, each Lender agrees that it will deliver upon the Borrower’s or the
Agent’s request updated versions of the foregoing, as applicable, whenever the
previous certification has become obsolete or inaccurate in any material
respect, together with such other forms as may be required by applicable
Requirement of Law in order to confirm or establish the entitlement of such
Lender to a continuing exemption from United States federal income tax.
Notwithstanding the foregoing, a Lender shall not be required to deliver any
form pursuant to this Section 2.17(e) that such Lender is not legally able to
deliver.

Each Withholding Agent shall be entitled to rely on the forms (if any) provided
by a Lender pursuant to this Section in making a determination of whether any
tax is an “Excluded Tax” and whether to withhold for United States federal
income tax purposes.

(ii) If a payment made to a Lender under this Agreement or any Loan Document
would be subject to U.S. federal withholding Tax imposed by FATCA if such Lender
were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Agent, at the
time or times prescribed by law and at such time or times reasonably requested
by the Borrower or the Agent, such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the Agent as
may be necessary for the Borrower or the Agent to comply with its obligations
under FATCA, to determine that such Lender has or has not complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.

(f) If the Agent or a Lender determines, in its sole discretion, that it has
received a refund of any Indemnified Taxes or Other Taxes as to which it has
been indemnified by the Borrower or with respect to which the Borrower has paid
additional amounts pursuant to this Section 2.17, it shall pay over such refund
to the Borrower (but only to the extent of indemnity payments made, or
additional amounts paid, by the Borrower under this Section 2.17 with respect to
the

 

69



--------------------------------------------------------------------------------

Indemnified Taxes or Other Taxes giving rise to such refund), net of all
reasonable out-of-pocket expenses of the Agent or such Lender and without
interest (other than any interest paid by the relevant Governmental Authority
with respect to such refund); provided that the Borrower, upon the request of
the Agent or such Lender, agrees to repay the amount paid over to the Borrower
(plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Agent or such Lender in the event the Agent or
such Lender is required to repay such refund to such Governmental Authority.
This Section shall not be construed to require the Agent or any Lender to make
available its tax returns (or any other information relating to its taxes which
it deems confidential) to the Borrower or any other Person.

(g) Each Lender and Issuing Lender shall severally indemnify the Agent, within
10 days after demand therefor, for (i) any Indemnified Taxes attributable to
such Lender or Issuing Lender (but only to the extent that the Borrower has not
already indemnified the Agent for such Indemnified Taxes and without limiting
the obligation of the Borrower to do so), (ii) any Taxes attributable to such
Lender’s failure to comply with the provisions of Section 10.03(d)(iii) relating
to the maintenance of a Participant Register and (iii) any Excluded Taxes
attributable to such Lender or Issuing Lender, in each case, that are payable or
paid by the Agent in connection with any Loan Document, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such Taxes
were correctly or legally imposed or asserted by the relevant Governmental
Authority. A certificate as to the amount of such payment or liability delivered
to any Lender or Issuing Lender by the Agent shall be conclusive absent manifest
error. Each Lender and Issuing Lender hereby authorizes the Agent to set off and
apply any and all amounts at any time owing to such Lender and Issuing Lender
under any Loan Document or otherwise payable by the Agent to the Lender or
Issuing Lender from any other source against any amount due to the Agent under
this paragraph (g).

Section 2.18. Payments Generally; Pro Rata Treatment.

(a) The Borrower shall make each payment or prepayment required to be made by it
hereunder (whether of principal, interest, fees or reimbursement of LC
Disbursements, or of amounts payable under Sections 2.15, 2.16 or 2.17, or
otherwise) prior to 12:00 noon, New York City time, on the date when due, in
immediately available funds, without set off or counterclaim. Any amounts
received after such time on any date may, in the discretion of the Agent, be
deemed to have been received on the next succeeding Business Day for purposes of
calculating interest thereon. All such payments shall be made to the Agent at
its offices at 270 Park Avenue, New York, New York, except payments to be made
directly to the Issuing Lender or Swing Line Lender as expressly provided herein
and except that payments pursuant to Sections 2.15, 2.16, 2.17 and 10.05 shall
be made directly to the Persons entitled thereto. The Agent shall distribute any
such payments received by it for the account of any other Person to the
appropriate recipient promptly following receipt thereof. If any payment

 

70



--------------------------------------------------------------------------------

hereunder shall be due on a day that is not a Business Day, the date for payment
shall be extended to the next succeeding Business Day, and, in the case of any
payment accruing interest, interest thereon shall be payable for the period of
such extension. All payments hereunder shall be made in Dollars.

(b) If at any time insufficient funds are received by and available to the Agent
to pay fully all amounts of principal, unreimbursed LC Disbursements, interest,
fees and expenses then due hereunder, such funds shall be applied (i) first,
towards payment of fees and expenses then due under Sections 2.20 and 10.05,
ratably among the parties entitled thereto in accordance with the amounts of
fees and expenses then due to such parties, (ii) second, towards payment of
interest, Commitment Fee and Letter of Credit Fees then due on account of the
Loans and Letters of Credit, ratably among the parties entitled thereto in
accordance with the amounts of interest, Commitment Fee and Letter of Credit
Fees then due to such parties and (iii) third, towards payment of principal of
the Loans and unreimbursed LC Disbursements then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of principal and
unreimbursed LC Disbursements then due to such parties.

(c) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Agent for the account of the Lenders or
the Issuing Lender hereunder that the Borrower will not make such payment, the
Agent may assume that the Borrower has made such payment on such date in
accordance herewith and may, in reliance upon such assumption, distribute to the
Lenders the Issuing Lender or the Swing Line Lender, as the case may be, the
amount due. In such event, if the Borrower has not in fact made such payment,
then each of the Lenders, the Issuing Lender or the Swing Line Lender, as the
case may be, severally agrees to repay to the Agent forthwith on demand the
amount so distributed to such Lender, Issuing Lender or Swing Line Lender with
interest thereon, for each day from and including the date such amount is
distributed to it to but excluding the date of payment to the Agent, at the
greater of the Federal Funds Effective Rate and a rate determined by the Agent
in accordance with banking industry rules on interbank compensation.

(d) If any Lender shall fail to make any payment required to be made by it
pursuant to Sections 2.02, 2.03(f), 2.05(b) or 10.05(c), then the Agent may, in
its discretion (notwithstanding any contrary provision hereof), apply any
amounts thereafter received by the Agent for the account of such Lender to
satisfy such Lender’s obligations under such Sections until all such unsatisfied
obligations are fully paid.

Section 2.19. Mitigation Obligations; Replacement of Lenders. (a) If any Lender
requests compensation under Section 2.15, or if the Borrower is required to pay
any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.17, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its

 

71



--------------------------------------------------------------------------------

offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or reduce amounts payable pursuant
to Sections 2.15 or 2.17, as the case may be, in the future and (ii) would not
subject such Lender to any unreimbursed cost or expense and would not otherwise
be disadvantageous to such Lender. The Borrower hereby agrees to pay all
reasonable costs and expenses incurred by any Lender in connection with any such
designation or assignment.

(b) If any Lender requests compensation under Section 2.15, or if the Borrower
is required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 2.17, or if any
Lender becomes a Defaulting Lender, then the Borrower may, at its sole expense
and effort, upon notice to such Lender and the Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions contained in Section 10.03), all its interests, rights and
obligations under this Agreement to an assignee that shall assume such
obligations (which assignee may be another Lender, if a Lender accepts such
assignment); provided that (i) the Borrower shall have received the prior
written consent of the Agent (and if a Revolving Credit Commitment is being
assigned, the Issuing Lender and the Swing Line Lender), which consent shall not
unreasonably be withheld or delayed, (ii) such Lender shall have received
payment of an amount equal to the outstanding principal of its Loans and
participations in LC Disbursements, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder, from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts) and (iii) in the case of any such assignment
resulting from a claim for compensation under Section 2.15 or payments required
to be made pursuant to Section 2.17, such assignment will result in a reduction
in such compensation or payments. A Lender shall not be required to make any
such assignment and delegation if, prior thereto, as a result of a waiver by
such Lender or otherwise, the circumstances entitling the Borrower to require
such assignment and delegation cease to apply.

Section 2.20. Certain Fees. The Borrower shall pay to each of the Agent and each
Arranger the fees set forth in those certain fee letters dated as of May 23,
2011, at the times set forth, respectively, therein.

Section 2.21. Commitment Fee. The Borrower shall pay to the Lenders a commitment
fee (the “Commitment Fee”) for the period commencing on the ARCA Effective Date
to the Termination Date or the earlier date of termination of the Total
Revolving Credit Commitment, computed (on the basis of the actual number of days
elapsed over a year of 360 days) at a rate equal to the Commitment Fee Rate on
the average daily Unused Total Revolving Credit Commitment (calculated solely
for purposes of determining the amount of the Commitment Fee due to each Lender
(other than the Swing Line Lender in its capacity as a Lender) without regard to
the amount of outstanding Swing Line Loans). Such Commitment Fee, to the extent
then accrued, shall be payable

 

72



--------------------------------------------------------------------------------

(x) quarterly, in arrears, on March 31, June 30, September 30 and December 31 of
each year, (y) on the Termination Date and (z) as provided in Section 2.11
hereof, upon any reduction or termination in whole or in part of the Total
Revolving Credit Commitment.

Section 2.22. Letter of Credit Fees. The Borrower shall pay with respect to each
Letter of Credit (i) to the Agent on behalf of the Lenders a fee calculated (on
the basis of the actual number of days elapsed over a year of 360 days) at the
rate of the Applicable Eurodollar Margin on the daily average LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
and (ii) to the Issuing Lender such Issuing Lender’s customary fees for
issuance, amendments and processing referred to in Section 2.03. In addition,
the Borrower agrees to pay each Issuing Lender for its account a fronting fee of
one eighth of one percent ( 1/8%) per annum in respect of each Letter of Credit
issued by such Issuing Lender, for the period from and including the date of
issuance of such Letter of Credit to and including the date of termination of
such Letter of Credit. Accrued fees described in this paragraph in respect of
each Letter of Credit shall be due and payable monthly in arrears on the last
calendar day of each month and on the Termination Date.

Section 2.23. Nature of Fees. All Fees shall be paid on the dates due, in
immediately available funds, to the Agent for the respective accounts of the
Agent and the Lenders, as provided herein and in the fee letter described in
Section 2.20. Once paid, none of the Fees shall be refundable under any
circumstances.

Section 2.24. [Reserved].

Section 2.25. Right of Set-off. Subject to the provisions of Section 7.01, upon
the occurrence and during the continuance of any Event of Default, the Agent and
each Lender is hereby authorized at any time and from time to time, to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final but excluding deposits
designated as payroll accounts and any trust accounts) at any time held and
other indebtedness at any time owing by the Agent and each such Lender to or for
the credit or the account of any Loan Party against any and all of the
obligations of such Loan Party now or hereafter existing under the Loan
Documents, irrespective of whether or not such Lender shall have made any demand
under any Loan Document and although such obligations may not have been
accelerated. Each Lender and the Agent agrees promptly to notify the applicable
Loan Party after any such set-off and application made by such Lender or by the
Agent, as the case may be; provided that the failure to give such notice shall
not affect the validity of such set-off and application. The rights of each
Lender and the Agent under this Section are in addition to other rights and
remedies which such Lender and the Agent may have upon the occurrence and during
the continuance of any Event of Default.

 

73



--------------------------------------------------------------------------------

Section 2.26. Security Interest in Letter of Credit Account. The Loan Parties
hereby assign and pledge to the Agent, for its benefit and for the ratable
benefit of the Lenders, and hereby grant to the Agent, for its benefit and for
the ratable benefit of the Lenders, a first priority security interest, senior
to all other Liens, if any, in all of the Loan Parties’ right, title and
interest in and to the Letter of Credit Account and any direct investment of the
funds contained therein. Cash held in the Letter of Credit Account shall not be
available for use by the Borrower, and shall be released to the Borrower only as
described in clause (ii)(y) of Section 2.03(k).

Section 2.27. Payment of Obligations. Subject to the provisions of Section 7.01,
upon the maturity (whether by acceleration or otherwise) of any of the
Obligations of the Loan Parties under this Agreement or any of the other Loan
Documents, the Lenders shall be entitled to immediate payment of such
Obligations.

Section 2.28. Defaulting Lenders. If any Lender becomes a Defaulting Lender,
then the following provisions shall apply for so long as such Lender is a
Defaulting Lender to the extent permitted by applicable law:

(a) fees shall cease to accrue on the unused portion of the Revolving Credit
Commitment of such Defaulting Lender pursuant to Section 2.21;

(b) the Revolving Credit Commitment and the Revolving Credit Exposure of such
Defaulting Lender shall not be included in determining whether the Required
Lenders have taken or may take any action hereunder (including any consent to
any amendment, waiver or other modification pursuant to Section 10.09);

(c) if any Revolving Credit Exposure exists at the time such Lender becomes a
Defaulting Lender then:

(i) all or any part of the Revolving Credit Exposure of such Defaulting Lender
shall be reallocated, among the non-Defaulting Lenders (and such non-Defaulting
Lenders’ consent to such reallocation shall not be required, except during the
occurrence and continuation of an Event of Default) in accordance with their
Revolving Credit Commitment Percentages but only to the extent the sum of all
such non-Defaulting Lenders’ Revolving Credit Exposures does not exceed the
total of all such non-Defaulting Lenders’ Revolving Credit Commitments;

(ii) if the reallocation described in clause (i) above cannot, or can only
partially, be effected, the Borrower shall within one Business Day following
notice by the Agent (x) first, prepay (in equal amounts) any such Swing Line
Exposure and (y) second, cash collateralize (in equal amounts) for the benefit
of the Issuing Lender only the Borrower’s obligations corresponding to such
Defaulting Lender’s LC Exposure (after

 

74



--------------------------------------------------------------------------------

giving effect to any partial reallocation pursuant to clause (i) above) in
accordance with the procedures set forth in Section 2.03(k) for so long as such
LC Exposure is outstanding;

(iii) if the Borrower cash collateralizes any portion of such Defaulting
Lender’s LC Exposure pursuant to clause (ii) above, the Borrower shall not be
required to pay any fees to such Defaulting Lender pursuant to Section 2.22 with
respect to such Defaulting Lender’s LC Exposure during the period such
Defaulting Lender’s LC Exposure is cash collateralized;

(iv) to the extent that the LC Exposure of the non-Defaulting Lenders is
reallocated pursuant to clause (i) above, then the letter of credit fees payable
to the Lenders pursuant to Section 2.22 shall to the same extent be adjusted in
accordance with such non-Defaulting Lenders’ Revolving Credit Commitment
Percentages; and

(v) if all or any portion of such Defaulting Lender’s LC Exposure is neither
reallocated nor cash collateralized pursuant to clauses (i) or (ii) above, then,
without prejudice to any rights or remedies of the Issuing Lender or any other
Lender hereunder, all letter of credit fees payable under Section 2.22 with
respect to such Defaulting Lender’s LC Exposure shall be payable to the Issuing
Lender until and to the extent that such LC Exposure is reallocated and/or cash
collateralized; and

(d) so long as such Lender is a Defaulting Lender, the Swing Line Lender shall
not be required to fund any Swing Line Loan and the Issuing Lender shall not be
required to issue, amend or increase any Letter of Credit, unless the Swing Line
Lender or the Issuing Lender, as the case may be, is satisfied that the related
exposure and the Defaulting Lender’s then outstanding LC Exposure will be 100%
covered by the Revolving Credit Commitment Percentages of the non-Defaulting
Lenders and/or cash collateral will be provided by the Borrower in accordance
with Section 2.28(c), and participating interests in any newly made Swing Line
Loan or any newly issued or increased Letter of Credit shall be allocated among
non-Defaulting Lenders in a manner consistent with Section 2.28(c)(i) (and such
Defaulting Lender shall not participate therein).

If (i) a Bankruptcy Event with respect to a Parent of any Lender shall occur
following the date hereof and for so long as such event shall continue or
(ii) the Swing Line Lender or the Issuing Lender has a good faith belief that
any Lender has defaulted in fulfilling its obligations under one or more other
agreements in which such Lender commits to extend credit, no Swing Line Lender
shall be required to fund any Swing Line Loan and the Issuing Lender shall not
be required to issue, amend or increase any Letter of Credit, unless the Swing
Line Lender or the Issuing Lender, as the case may be, shall have entered into
arrangements with the Borrower or such Lender, satisfactory to the Swing

 

75



--------------------------------------------------------------------------------

Line Lender or the Issuing Lender, as the case may be, to defease any risk to
the Swing Line Lender or the Issuing Lender in respect of such Lender hereunder.

In the event that the Agent, the Borrower, the Swing Line Lender and the Issuing
Lender each agrees that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, then the Swing Line Exposure
and LC Exposure of the Lenders shall be readjusted to reflect the inclusion of
such Lender’s Revolving Credit Commitment and on such date such Lender shall
purchase at par such of the Loans of the other Lenders (other than Swing Line
Loans) as the Agent shall determine may be necessary in order for such Lender to
hold such Loans in accordance with its Revolving Credit Commitment; provided
that there shall be no retroactive effect on fees reallocated pursuant to
Section 2.28(c)(iv) and (v).

Notwithstanding any provision set forth in this Section 2.28, the Borrower
hereby retains all of its rights and remedies available to it against any
Defaulting Lender pursuant to contract, applicable law or otherwise.

Section 2.29. Changes In Lenders. With effect from and including ARCA Effective
Date:

(a) Each Person listed in Annex A hereto which is not a party to this Agreement
prior to ARCA Effective Date (a “New Lender”) shall become a Lender party to
this Agreement.

(b) Each Lender listed in Annex A shall have a Revolving Credit Commitment in
the applicable amount set forth in Annex A, which shall replace Annex A to the
Existing Credit Agreement with respect to the Lenders and their Revolving Credit
Commitments.

(c) Each New Lender shall make new Revolving Credit Loans to the Borrower in an
amount such that, after giving effect thereto, the aggregate amount of such
Loans shall bear the same relationship to the Revolving Credit Commitment of
such New Lender as the outstanding Revolving Credit Loans of the other Lenders
bear to their Revolving Credit Commitments, such new Revolving Credit Loans to
be allocated ratably among all outstanding Revolving Credit Borrowings and to be
deemed part of such outstanding Revolving Credit Borrowings.

(d) The participations of the Lenders in outstanding Letters of Credit, if any,
and their obligations with respect to outstanding Swing Line Loans, if any,
shall be redetermined on the basis of the Revolving Credit Commitments set forth
in Annex A.

(e) Any Lender party to this Agreement prior to the ARCA Effective Date and not
listed in Annex A (a “Departing Lender”) shall cease to be a Lender party to
this Agreement, shall cease to have any commitments hereunder,

 

76



--------------------------------------------------------------------------------

any participation in outstanding Letters of Credit or any obligation with
respect to outstanding Swing Line Loans, and all accrued fees and other amounts
payable under this Agreement for the account of such Lender shall be due and
payable on such date; provided that the provisions of Sections 2.15, 2.16, 2.17
and 10.05 of this Agreement shall continue to inure to the benefit of each such
Lender.

(f) Any Lender which is not a New Lender, but whose Revolving Credit Commitment
is increased in Annex A above that previously in effect shall be deemed a New
Lender for purposes of clauses (c) and (d) to the extent of such increase, and
any such Lender whose Revolving Credit Commitment is so decreased shall be
deemed a Departing Lender for purposes of clause (e) hereof to the extent of
such decrease.

ARTICLE 3

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders to make Loans and issue and/or participate in
Letters of Credit hereunder, the Loan Parties jointly and severally represent
and warrant as follows:

Section 3.01. Organization; Powers. Each Group Member is duly organized, validly
existing and, if applicable, in good standing under the laws of the jurisdiction
of its organization, has all requisite power and authority to carry on its
business as now conducted and, except where the failure to do so, individually
or in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect, is qualified to do business in, and is in good standing in,
every jurisdiction where such qualification is required.

Section 3.02. Authorization; Enforceability. The Transactions are within the
powers of each Group Member and have been duly authorized by all necessary
actions. The Loan Documents to which each Loan Party is a party have been duly
executed and delivered by such Loan Party and constitute a legal, valid and
binding obligation of such Loan Party, enforceable in accordance with its terms,
subject to Legal Reservations.

Section 3.03. Disclosure.

(a) Each Group Member has disclosed to the Lenders all agreements, instruments
and corporate or other restrictions to which it is subject, and all other
matters known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. No reports, financial
statements, certificates or other information furnished by or on behalf of
Holdco or any of its Subsidiaries to the Agent or any Lender in connection with
the negotiation of this Agreement or any other Loan Document (as modified or
supplemented by other information so furnished) contained when furnished any
material misstatement of fact or omitted when furnished to state any material
fact necessary to make the

 

77



--------------------------------------------------------------------------------

statements therein, in the light of the circumstances under which they were
made, not misleading; provided that, with respect to projected financial
information, the Loan Parties represent only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time
delivered and, if such projected financial information was delivered prior to
the ARCA Effective Date, as of the ARCA Effective Date (it being understood that
projections are inherently uncertain and that actual results may differ from the
projections and such difference may be material).

Section 3.04. Financial Condition; No Material Adverse Change.

(a) The Holdco Group has furnished the Lenders with copies of the (i) audited
consolidated and consolidating financial statements of the Business for the
fiscal years ended December 31, 2008, December 31, 2009 and December 31, 2010
and (ii) the unaudited consolidated and consolidating financial statements of
the Business for the fiscal quarter ended March 31, 2011. Such financial
statements present fairly, in accordance with GAAP, the financial condition and
results of operations of the Business, on a consolidated basis as of such dates
and for each such period; such financial statements disclose all liabilities,
direct or contingent, of the Business, as of the date thereof required to be
disclosed by GAAP; such financial statements were prepared in a manner
consistent with GAAP; and such quarterly financial statements are subject to
normal year-end adjustments and the absence of footnotes.

(b) No event, change or condition has occurred that has had, or could reasonably
be expected to have, a Material Adverse Effect, since December 31, 2010.

Section 3.05. Capitalization and Subsidiaries. Schedule 3.05 sets forth, as of
the ARCA Effective Date, (a) a correct and complete list of the name and
relationship to Holdco of each Group Member, (b) a true and complete listing of
each class of authorized Equity Interests of each Group Member, of which all of
such Equity Interests are validly issued, outstanding, fully paid and
non-assessable, and owned beneficially and of record by the Persons identified
on Schedule 3.05, and (c) the type of entity of each Group Member. All of such
issued and outstanding Equity Interests have been (to the extent such concepts
are relevant with respect to such ownership interests) duly authorized and
issued and is fully paid and non assessable. Each of Holdco’s Domestic
Subsidiaries is a Loan Party.

Section 3.06. Government Approvals; No Conflicts. The Transactions (a) do not
require any material consent or approval of, registration or filing with, or any
other action by, any Governmental Authority, except such as have been obtained
or made or as disclosed on Schedule 3.06(a) and are in full force and effect and
except for filings necessary to perfect Liens created pursuant to the Loan
Documents, (b) will not violate any material Requirement of Law (including,
without limitation, Regulations T, U or X of the Board) applicable to any Group

 

78



--------------------------------------------------------------------------------

Member, (c) except as set forth on Schedule Section 3.06(c), to the knowledge of
each Group Member, will not violate or result in a material default under any
indenture, agreement or other instrument binding upon any Group Member or its
assets, or give rise to a right thereunder to require any payment to be made by
any Group Member, and (d) will not result in the creation or imposition of any
Lien on any asset of any Group Member, except Liens created pursuant to the Loan
Documents or the Secured Notes Documents.

Section 3.07. Compliance with Law; No Default.

(a) Except for matters which could not reasonably be expected to have a Material
Adverse Effect, each Group Member is in compliance with all material
Requirements of Law applicable to it or its property and all indentures,
agreements and other instruments binding upon it or its property. No Default has
occurred and is continuing.

Section 3.08. Litigation and Environmental Matters.

(a) Other than as set forth on Schedule 3.08, there are no actions, suits or
proceedings pending or, to the knowledge of each Group Member, threatened
against or affecting the Holdco Group or any of its properties, before any court
or governmental department, commission, board, bureau, agency or
instrumentality, domestic or foreign, which is reasonably likely to be
determined adversely and, if so determined adversely would have a Material
Adverse Effect.

(b) Except for matters which could not reasonably be expected to have a Material
Adverse Effect (i) the operations of the Loan Parties comply in all material
respects with all applicable Environmental Laws; (ii) to the knowledge of each
Loan Party, none of the operations of the Loan Parties is the subject of any
Federal or state investigation evaluating, or any third party claim regarding,
the need for remedial action involving an expenditure by the Loan Parties to
respond to a release of any Hazardous Materials into the environment; and
(iii) to the knowledge of each Loan Party, the Loan Parties do not have any
material Environmental Liability.

Section 3.09. Insurance. All policies of insurance of any kind or nature owned
by or issued to the Holdco Group, including, without limitation, policies of
life, fire, theft, product liability, public liability, property damage, other
casualty, employee fidelity, workers’ compensation, employee health and welfare,
title, property and liability insurance, are or will be in full force and effect
as of the ARCA Effective Date and at all times thereafter and are of a nature
and provide such coverage as is sufficient for and customarily carried by
companies of the size and character of the Business.

Section 3.10. Taxes. Each Group Member has timely filed or caused to be filed
all Tax returns and reports required to have been filed and has paid or caused
to be paid all Taxes required to have been paid by it, except (a) Taxes that

 

79



--------------------------------------------------------------------------------

are being contested in good faith by appropriate proceedings and for which such
Group Member has set aside on its books adequate reserves or (b) to the extent
that the failure to do so could not could not reasonably be expected to have a
Material Adverse Effect. No tax liens have been filed and no claims are being
asserted with respect to any such taxes.

Section 3.11. Use of Proceeds. The proceeds of the Revolving Credit Loans shall
be used for working capital and for other general corporate purposes of the Loan
Parties (including, to the extent permitted under Section 6.05, for loans and
advances to Subsidiaries not party hereto).

Section 3.12. Labor Relations.

(a) Except as disclosed on Schedule 3.12(a), no Group Member is presently a
party to any collective bargaining agreement or other similar contract.

(b) Except as disclosed on Schedule 3.12(b) and for matters which, in the
aggregate, if determined adversely to the Holdco Group, would not have a
Material Adverse Effect, there is not presently pending and, to the best
knowledge of each Group Member, there is not threatened any of the following:

(i) any strike, slowdown, picketing, work stoppage or other labor dispute;

(ii) any proceeding against or affecting the Holdco Group relating to the
alleged violation of any applicable law pertaining to labor relations or before
the National Labor Relations Board, the Equal Employment Opportunity Commission,
or any comparable governmental body, organizational activity, or other labor or
employment dispute against or affecting the Holdco Group;

(iii) any lockout of any employees by any Group Member;

(iv) any application for the certification of collective bargaining
representation; or

(v) any failure by any Group Member to comply with all applicable law relating
to employment, equal employment opportunity, nondiscrimination, immigration,
wages, hours, benefits collective bargaining, the payment of social security and
similar taxes, occupational safety and health, and plant closing.

Section 3.13. ERISA. No ERISA Event has occurred or is reasonably expected to
occur that, together with all other ERISA Events that have occurred or are
reasonably expected to occur, could reasonably be expected to result in a
Material Adverse Effect.

 

80



--------------------------------------------------------------------------------

Section 3.14. Investment Company Status. No Loan Party and no Subsidiary of a
Loan Party is an “investment company” as defined in, or subject to regulation
under, the Investment Company Act of 1940, as amended.

Section 3.15. Properties.

(a) As of the ARCA Effective Date, Schedule 3.15(a) sets forth the address of
each parcel of real property that is owned or leased by each Loan Party and, in
the case of each leased real property, lists the applicable leases, subleases,
and any amendments, supplements or modifications thereof, and all recorded
copies, memoranda, short forms and all nondisturbance agreements relating
thereto. Each of such leases and subleases is valid and enforceable in
accordance with its terms and is in full force and effect, and no default by any
party to any such lease or sublease exists, except, in each case, as could not
reasonably be expected to have a Material Adverse Effect. Each Group Member has
good and indefeasible title to, or valid leasehold interests in, all its real
and personal property, free of all Liens other than those permitted by Section
6.01, except where the failure to have such good and indefeasible title or such
valid leasehold interests could not reasonably be expected to have a Material
Adverse Effect.

(b) Each Group Member owns, or is licensed to use, all trademarks, tradenames,
copyrights, patents and other intellectual property necessary to its business as
currently conducted. To the best of each Group Member’s knowledge, the use
thereof by the Holdco Group does not infringe in any material respect upon the
rights of any other Person.

Section 3.16. Solvency. Immediately after the consummation of the Transactions
to occur on the ARCA Effective Date, each Loan Party will be Solvent.

Section 3.17. Security Interest in Collateral. The provisions of this Agreement
and the other Loan Documents create legal and valid Liens on all the Collateral
in favor of the Agent, for the benefit of the Agent and the Secured Parties, and
such Liens constitute perfected and continuing Liens on the Collateral, securing
the Secured Obligations, enforceable against the applicable Loan Party and all
third parties, and having priority over all other Liens on the Collateral except
in the case of (a) Liens of the type described in clauses (i), (ii), (iii) or
(iv) of the definition of Permitted Liens, to the extent any such Permitted
Liens would have priority over the Liens in favor of the Agent and the Secured
Parties pursuant to any applicable law, (b) to the extent applicable, Liens
created under (y) the Secured Notes Documents and (z) the documents governing
any Permitted Refinancing Indebtedness incurred pursuant to clause (ii) or
clause (iii) of Section 6.03(b) or clause (ii) of Section 6.03(q), in each case
to the extent such Indebtedness and Liens are permitted hereunder, and (c) Liens
perfected only by possession (including possession of any certificate of title)
to the extent the Agent has not obtained or does not maintain possession of such
Collateral.

 

81



--------------------------------------------------------------------------------

Section 3.18. Margin Stock. None of Holdings, Borrower or any of their
Subsidiaries is engaged principally, or as one of its important activities, in
the business of extending credit for the purpose of buying or carrying “margin
stock” within the meaning of Regulation U of the Board. “Margin stock” within
the meaning of Regulation U of the Board does not constitute more than 25% of
the value of the consolidated assets of the Loan Parties.

ARTICLE 4

CONDITIONS OF LENDING

Section 4.01. Effectiveness. This Amended Agreement shall become effective on
the date that each of the following conditions shall have been satisfied (or
waived in accordance with Section 10.09).

(a) Credit Agreement and Loan Documents. The Agent (or its counsel) shall have
received (i) from each party hereto either (A) a counterpart of this Agreement
signed on behalf of such party or (B) written evidence satisfactory to the Agent
(which may include facsimile transmission of a signed signature page of this
Agreement) that such party has signed a counterpart of this Agreement and
(ii) duly executed copies of the other Loan Documents and such other
certificates, documents, instruments and agreements as the Agent shall
reasonably request in connection with the transactions contemplated by this
Agreement and the other Loan Documents, together with (i) any pledged Collateral
(together with undated stock powers or note powers, as applicable, executed in
blank) required to be delivered thereunder, (ii) all documents, certificates,
forms and filing fees that the Agent may deem reasonably necessary to perfect
and protect the Liens and security interests created under the Security
Agreement, including, without limitation, financing statements in form and
substance reasonably acceptable to the Agent, as may be required to grant,
continue and maintain an enforceable security interest in the Collateral
(subject to the terms hereof and of the other Loan Documents) in accordance with
the Uniform Commercial Code as enacted in all relevant jurisdictions and
(iii) the perfection certificate attached as an exhibit to the Security
Agreement.

(b) Supporting Documents. The Agent shall have received for each of the Loan
Parties:

(i) a copy of such entity’s certificate of incorporation or formation, as
amended, certified as of a date within 90 days of the ARCA Effective Date by the
Secretary of State of the state of its incorporation or formation;

(ii) a certificate of such Secretary of State, dated as of a recent date, as to
the good standing of and payment of taxes by that entity and as to the charter
documents on file in the office of such Secretary of State; and

 

82



--------------------------------------------------------------------------------

(iii) a certificate of the Secretary or an Assistant Secretary of that entity
dated the date of the initial Loans or the initial Letter of Credit hereunder,
whichever first occurs, and certifying (A) that attached thereto is a true and
complete copy of the by-laws or limited liability company operating agreement of
that entity as in effect on the date of such certification, (B) that attached
thereto is a true and complete copy of resolutions adopted by the Board of
Directors or managers of that entity authorizing the Borrowings and Letter of
Credit extensions hereunder, the execution, delivery and performance in
accordance with their respective terms of this Agreement, the Loan Documents and
any other documents required or contemplated hereunder or thereunder and the
granting of the security interest in the Letter of Credit Account and other
Liens contemplated hereby, (C) that the certificate of incorporation or
formation of that entity has not been amended since the date of the last
amendment thereto indicated on the certificate of the Secretary of State
furnished pursuant to clause (i) above and (D) as to the incumbency and specimen
signature of each officer of that entity executing this Agreement and the Loan
Documents or any other document delivered by it in connection herewith or
therewith (such certificate to contain a certification by another officer of
that entity as to the incumbency and signature of the officer signing the
certificate referred to in this clause (iii)).

(c) Mortgages, etc. The Agent shall have received, (i) with respect to each
parcel of real property set forth in Schedule 4.01(c)(i) (each, an “Initial
Mortgaged Property”), (A) an amendment to the relevant Existing Mortgage, (B) a
Flood Determination Form (defined below) and Evidence of Flood Insurance
(defined below) (if applicable), and (C) an endorsement to, or replacement
policy for, the ALTA loan title insurance policy issued by Stewart Title
Insurance Company insuring the lien of the relevant Existing Mortgage, each, in
form and substance reasonably satisfactory to the Agent (except to the extent
the Agent has agreed in its reasonable discretion that the endorsement for the
Elkton, Michigan property may be delivered within 30 days of the ARCA Effective
Date), and (ii) with respect to each parcel of real property set forth in
Schedule 4.01(c)(ii) (each, a “New Mortgaged Property”), each of the following,
in form and substance reasonably satisfactory to the Agent:

(i) a Mortgage on such property;

(ii) evidence that a counterpart of the Mortgage has been delivered to the
applicable title insurance company for recording in the place necessary, in the
Agent’s judgment, to create a valid and enforceable first priority Lien in favor
of the Agent for the benefit of itself and the Lenders; provided that the title
insurance company has issued its title insurance policy to the Agent in a New
York style closing;

 

83



--------------------------------------------------------------------------------

(iii) ALTA loan title policy issued by a title insurance company and reinsured
in an amount and by title insurance companies all reasonably satisfactory to the
Agent;

(iv) an ALTA survey prepared and certified to the Agent by a surveyor reasonably
acceptable to the Agent;

(v) an opinion of counsel in the state in which such Initial Mortgaged Property
is located from counsel reasonably satisfactory to the Agent;

(vi) in order to comply with the National Flood Insurance Reform Act of 1994 and
related legislation (including the regulations of the Board of Governors of the
Federal Reserve System) (“Flood Laws”), the following documents: (A) a completed
standard “life of loan” flood hazard determination form (a “Flood Determination
Form”), (B) if any improvements to the applicable real property are located in a
special flood hazard area, a notification to the Borrower (“Borrower Notice”)
and (if applicable) notification to the Borrower that flood insurance coverage
under the National Flood Insurance Program (“NFIP”) is not available because the
community does not participate in the NFIP, (C) documentation evidencing the
Borrower’s receipt of the Borrower Notice, and (D) if the Borrower Notice is
required to be given and flood insurance is available in the community in which
the property is located, a copy of one of the following: the flood insurance
policy, the borrower’s application for a flood insurance policy plus proof of
premium payment, a declaration page confirming that flood insurance has been
issued, or such other evidence of flood insurance reasonably satisfactory to the
Administrative Agent (any of the foregoing being “Evidence of Flood Insurance”);
and

(vii) such other information, documentation, and certifications as may be
reasonably required by the Agent.

(d) Opinion of Counsel. The Agent and the Lenders shall have received the
favorable written opinion of Lowenstein Sandler PC, counsel to the Loan Parties,
dated the date of the ARCA Effective Date, substantially in the form of Exhibit
B.

(e) Solvency. The Arrangers shall have received a certificate from a Financial
Officer of Holdco in form, scope and substance reasonably satisfactory to Agent,
with appropriate attachments and demonstrating that after giving effect to the
Transactions and other transactions contemplated to occur in connection
therewith, the Holdco Group, on a consolidated basis, is Solvent.

(f) Governmental Approvals; Consents. All material governmental and third party
consents and approvals with respect to the revolving credit facility

 

84



--------------------------------------------------------------------------------

extended pursuant to this Agreement to the extent required shall have been
obtained, all applicable appeal periods shall have expired and there shall be no
litigation, governmental, administrative or judicial action, actual or
threatened, that could reasonably be expected to restrain, prevent or impose
materially burdensome conditions on the revolving credit facility extended
pursuant to this Agreement.

(g) Borrowing Base Certificate. The Agent and the Arrangers shall have received
a Borrowing Base Certificate dated the Friday of the most recently completed
week prior to the ARCA Effective Date (or such earlier date as the Agent shall
deem adequate in its Permitted Discretion).

(h) Closing Availability. After giving effect to all Borrowings to be made on
the ARCA Effective Date and the issuance of any Letters of Credit on the ARCA
Effective Date and the payment of all fees and expenses due hereunder, the Net
Domestic Availability, calculated on the basis of the Borrowing Base Certificate
delivered pursuant to the preceding Section 4.01(g), shall not be less than
$40,000,000.

(i) [Reserved.]

(j) Environmental Matters. The Agent and the Arrangers shall have received Phase
I environmental review reports with respect to each of the Initial Mortgaged
Properties and the New Mortgaged Properties from Environ International
Corporation or another environmental assessment firm satisfactory to the Agent
and the Arrangers in their Permitted Discretion, which review reports shall be
reasonably satisfactory in form and substance to the Agent and the Arrangers.
Upon request, the Loan Parties will inform the Agent or any Lender in writing
about the Loan Parties’ plans with respect to any hazards or liabilities
identified in any such environmental review reports. The Agent and Arrangers
shall be reasonably satisfied that the Loan Parties are in compliance in all
material respects with all applicable Environmental Laws applicable to the
Eligible Real Properties and have made adequate provision for the costs of
maintaining such compliance.

(k) Borrowing Base Audit. The Agent and the Arrangers shall have received, and
shall be reasonably satisfied with the scope and results of, an audit of the
Accounts and Inventory included in the Borrowing Base. Such audit shall be
conducted by auditors reasonably satisfactory to the Agent and the Arrangers and
shall include (i) a field examination of the accounts receivable and books and
records related thereto and (ii) an assessment of accounting systems, accounting
and other policies, accounts payable and other related procedures employed by
the Business that relate to the computation of the Borrowing Base.

(l) Appraisals. The Agent and the Arrangers shall have received, and shall be
reasonably satisfied with the scope and results of, appraisals of (i) the Net
Orderly Liquidation Value of the Inventory, (ii) the Net Orderly Liquidation

 

85



--------------------------------------------------------------------------------

Value of the machinery and equipment and (iii) the fair market value of the real
estate, in each case to the extent such assets are included in the Borrowing
Base. Such appraisals shall be conducted by appraisers reasonably satisfactory
to the Agent and the Arrangers.

(m) Patriot Act. At least five Business Days prior to the ARCA Effective Date,
the Arrangers shall have received all documentation and other information
required by regulatory authorities under applicable “know your customer” and
anti money laundering rules and regulations, including without limitation, the
Patriot Act.

(n) Payment of Fees and Expenses. The Borrower shall have paid to the Agent and
the Arrangers all fees due on the ARCA Effective Date under and pursuant to this
Agreement and the letter referred to in Section 2.20 and fees and expenses of
counsel to the Agent as to which invoices have been issued.

The Agent shall notify the Borrower and the Lenders of the ARCA Effective Date,
and such notice shall be conclusive and binding. On the ARCA Effective Date, the
Existing Credit Agreement will be automatically amended and restated in its
entirety to read as set forth herein. On and after the ARCA Effective Date the
rights and obligations of the parties hereto shall be governed by this Amended
Agreement; provided that the rights and obligations of the parties hereto with
respect to the period prior to the ARCA Effective Date shall continue to be
governed by the provisions of the Existing Credit Agreement. Nothing contained
in this Amended Agreement or any other Loan Document shall constitute or be
construed as a novation of any of the Obligations under the Existing Credit
Agreement.

Section 4.02. Conditions Precedent to each Loan and each Letter of Credit. The
obligation of the Lenders to make each Loan and of the Issuing Lender to issue
each Letter of Credit, including the initial Loan and the initial Letter of
Credit, is subject to the satisfaction (or waiver in accordance with Section
10.09) of the following conditions precedent:

(a) Notice. The Agent shall have received a notice with respect to such
borrowing or issuance, as the case may be, as required by Section 2.03(c) or
Section 2.04.

(b) Availability. After giving effect to any Borrowing or the issuance of any
Letter of Credit, Availability is not less than zero.

(c) Representations and Warranties. All representations and warranties contained
in this Agreement and the other Loan Documents shall be true and correct in all
material respects on and as of the date of each Borrowing or the issuance of
each Letter of Credit hereunder with the same effect as if made on and as of
such date (unless such representation or warranty is made only as of a

 

86



--------------------------------------------------------------------------------

specific date, in which event such representation or warranty shall be true and
correct in all material respects as of such specific date).

(d) No Default. On the date of each Borrowing hereunder or the issuance of each
Letter of Credit, no Default or Event of Default shall have occurred and be
continuing.

(e) Fixed Charge Coverage Ratio. On the date of each Borrowing hereunder or the
issuance of each Letter of Credit either (i) Availability shall be not less than
the Minimum Liquidity Amount or (ii) the Fixed Charge Coverage Ratio shall be
not less than 1.00 to 1.00 (whether or not Section 6.12 is then in effect).

The request by the Borrower for, and the acceptance by the Borrower of, each
extension of credit hereunder shall be deemed to be a representation and
warranty by the Borrower that the conditions specified in this Section have been
satisfied or waived at that time.

ARTICLE 5

AFFIRMATIVE COVENANTS

Until the Revolving Credit Commitments have expired or been terminated and the
principal of and interest on each Loan and all fees payable hereunder shall have
been paid in full and all Letters of Credit shall have expired or terminated and
all LC Disbursements shall have been reimbursed, the Loan Parties jointly and
severally covenant and agree with the Lenders that:

Section 5.01. Financial Statements and Other Information. The Borrower will
furnish to the Agent and each Lender:

(a) as soon as available and in any event within 90 days after the end of each
fiscal year of Holdco, the audited consolidated and unaudited consolidating
balance sheets of the Holdco Group and related consolidated and consolidating
statements of operations, stockholders’ equity and cash flows as of the end of
and for such year, setting forth in each case in comparative form the figures
for the previous fiscal year, such consolidated statements reported on by
independent public accountants of recognized national standing (without a “going
concern” or like qualification or exception and without any qualification or
exception as to the scope of such audit) to the effect that such consolidated
financial statements present fairly in all material respects the financial
condition and results of operations of the Holdco Group on a consolidated basis
in accordance with GAAP consistently applied.

(b) as soon as available and in any event within 45 days after the end of each
of the first three fiscal quarters of each fiscal year of Holdco, the
consolidated and consolidating balance sheets of the Holdco Group and related

 

87



--------------------------------------------------------------------------------

statements of operations, stockholders’ equity and cash flows as of the end of
and for such fiscal quarter and the then elapsed portion of the fiscal year,
setting forth in each case in comparative form the figures for (or, in the case
of the balance sheet, as of the end of) the corresponding period or periods of
the previous fiscal year, all certified by a Financial Officer of Holdco as
presenting fairly in all material respects the financial condition and results
of operations of the Holdco Group on a consolidated basis in accordance with
GAAP consistently applied subject to normal year-end audit adjustments and the
absence of footnotes;

(c) concurrently with any delivery of financial statements under (a) or (b)
above, (X) a comparison of the actual performance for the period to which such
financial statements relate to the actual performance for the corresponding
period of the prior fiscal year and the projected performance for that period,
(Y) commentary on the financial performance of the Holdco Group for the period
to which such financial statements relate and any material developments
affecting the Holdco Group and (Z) a certificate of a Financial Officer of
Holdco in substantially the form of Exhibit H (i) certifying that no Default or
Event of Default has occurred, or, if such a Default or Event of Default or
event has occurred, specifying the nature and extent thereof and any corrective
action taken or proposed to be taken with respect thereto and (ii) setting forth
computations in detail reasonably satisfactory to the Agent demonstrating
compliance with the provisions of Section 6.12, if applicable;

(d) as soon as available, but in any event not more than 30 days following the
end of each fiscal year of Holdco, a copy of the plan and forecast (including a
projected consolidated and consolidating balance sheet, income statement and
funds flow statement) of the Holdco Group for each quarter of the upcoming
fiscal year in form reasonably satisfactory to the Agent;

(e) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by it with the
Securities and Exchange Commission, or any governmental authority succeeding to
any of or all the functions of said commission, or with any national securities
exchange;

(f) promptly after the receipt thereof by Holdings or any Group Member (but
subject to any limitations on disclosure thereof imposed upon such Person by its
certified public accountants), a copy of any “management letter” (whether in
final or draft form) received by any such Person from its certified public
accountants and the management’s response thereto;

(g) promptly after the request by any Lender, all documentation and other
information that such Lender reasonably requests in order to comply with its
ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act; and

 

88



--------------------------------------------------------------------------------

(h) promptly, from time to time, such other information regarding the
operations, business affairs and financial condition of Holdco Group, or
compliance with the terms of any material loan or financing agreements as the
Agent, at the request of any Lender, may reasonably request.

Section 5.02. Notices of Material Events. The Borrower will furnish to the Agent
and each Lender prompt notice of the following:

(a) the occurrence of any Default;

(b) receipt of any notice of any investigation by any Governmental Authority or
any litigation or proceeding commenced or threatened against any Group Member
that (i) seeks damages in excess of $15,000,000, (ii) seeks injunctive relief,
(iii) is asserted or instituted against any Plan, its fiduciaries or its assets,
(iv) alleges criminal misconduct by any Group Member, (v) with respect to any
Eligible Real Property or Additional Eligible Real Property, alleges a material
violation of, or seeks remediation or other compliance measures of a material
nature pursuant to, any Environmental Laws, (vi) contests any tax, fee,
assessment, or other governmental charge in excess of $10,000,000, or
(vii) involves any product recall that results in, or could reasonably be
expected to result in, a Material Adverse Effect;

(c) as soon as available and in any event (A) within 30 days after a Loan Party
or any of its ERISA Affiliates knows or has reason to know that any Termination
Event described in clause (i) of the definition of Termination Event with
respect to any Single Employer Plan of such Loan Party or such ERISA Affiliate
has occurred and (B) within 10 days after a Loan Party or any of its ERISA
Affiliates knows or has reason to know that any other Termination Event with
respect to any such Plan has occurred, a statement of a Financial Officer of the
Borrower describing the full details of such Termination Event;

(d) the occurrence of any ERISA Event that, alone or together with any other
ERISA Events that have occurred, could reasonably be expected to result in
liability of the Holdco Group in an aggregate amount exceeding $10,000,000;

(e) promptly and in any event within 10 days after receipt thereof by any Loan
Party or any of its ERISA Affiliates from the PBGC, copies of each notice
received by the Borrower or any such ERISA Affiliate of the PBGC’s intention to
terminate any Single Employer Plan of such Loan Party or such ERISA Affiliate or
to have a trustee appointed to administer any such Plan;

(f) if requested by the Agent, promptly and in any event within 30 days after
the filing thereof with the Internal Revenue Service, copies of each Schedule B
(Actuarial Information) to the annual report (Form 5500 Series) with respect to
each Single Employer Plan of any Loan Party or any of its ERISA Affiliates;

 

89



--------------------------------------------------------------------------------

(g) within 10 days after notice is given or required to be given to the PBGC
under Section 302(f)(4)(A) of ERISA of the failure of any Loan Party or any of
its ERISA Affiliates to make timely payments to a Plan, a copy of any such
notice filed;

(h) promptly and in any event within 10 days after receipt thereof by any Loan
Party or any ERISA Affiliate from a Multiemployer Plan sponsor, a copy of each
notice received by any Loan Party or any ERISA Affiliate concerning (A) the
imposition of Withdrawal Liability by a Multiemployer Plan, (B) the
determination that a Multiemployer Plan is, or is expected to be, in
reorganization within the meaning of Title IV of ERISA, (C) the termination of a
Multiemployer Plan within the meaning of Title IV of ERISA, or (D) the amount of
liability incurred, or which may be incurred, by any Loan Party or any ERISA
Affiliate in connection with any event described in clause (A), (B) or
(C) above;

(i) any other development that results in, or could reasonably expected to
result in, a Material Adverse Effect;

Section 5.03. Borrowing Base Information. The Borrower will furnish to the
Agent:

(a) at all times during the continuation of a Liquidity Trigger Period, on or
before the third Business Day after the end of each week, a weekly Borrowing
Base Certificate (with appropriate exhibits, schedules, supporting
documentation, and additional reports required pursuant to this Agreement),
which weekly Borrowing Base Certificate shall reflect (A) the updated accounts
receivable as of the prior Friday, (B) Inventory as of the immediately preceding
monthly Borrowing Base Certificate and (C) the PP&E Component as of the
immediately preceding monthly Borrowing Base Certificate;

(b) on or before the fifteenth day of each month, a monthly Borrowing Base
Certificate (with appropriate exhibits, schedules, supporting documentation, and
additional reports required pursuant to this Agreement), which monthly Borrowing
Base Certificate shall reflect (A) accounts receivable as of the end of the
immediately preceding month, (B) the updated Inventory as of the end of the
immediately preceding month and (C) PP&E Component as of the end of the
immediately preceding month;

(c) if requested by the Agent at any time when the Agent reasonably believes
that the then existing Borrowing Base Certificate is materially inaccurate, as
soon as reasonably available but in no event later than five (5) Business Days
after such request, a completed Borrowing Base Certificate showing the Borrowing
Base as of the date so requested, in each case with supporting documentation and
additional reports with respect to the Borrowing Base as the Agent may
reasonably request in its Permitted Discretion; and

 

90



--------------------------------------------------------------------------------

(d) concurrently with any update of the PP&E Component of the Borrowing Base as
provided in the definition of PP&E Component, a completed Borrowing Base
Certificate that reflects such update.

Section 5.04. Existence; Conduct of Business. Each Group Member will (i) do or
cause to be done (A) all things necessary to preserve, renew and keep in full
force and effect its legal existence and (B) all commercially reasonable things
necessary to preserve, renew and keep in full force and effect the rights,
qualifications, licenses, permits, franchises, governmental authorizations,
intellectual property rights, licenses and permits necessary and material to the
conduct of its business, and maintain all requisite authority to conduct its
business in each jurisdiction in which its business is conducted; provided that
the foregoing shall not prohibit any merger, consolidation, liquidation or
dissolution permitted under Section 6.02 and (ii) carry on and conduct its
business in substantially the same manner and in substantially the same fields
of enterprise as it is presently conducted, except in each case where the
failure to do so (x) is no longer necessary, in the reasonable judgment of
Holdco and (y) could not, in the aggregate, reasonably be expected to have a
Material Adverse Effect.

Section 5.05. Insurance. (a) Each Group Member will maintain with financially
sound and reputable carriers having a financial strength rating of at least A-
by A.M. Best Company (i) insurance in such amounts (with no greater risk
retention) and against such risks and such other hazards, as is customarily
maintained by companies of established repute engaged in the same or similar
businesses operating in the same or similar locations and (ii) all insurance
required pursuant to the Security Documents. The Loan Parties will furnish to
the Lenders, upon request of the Agent, information in reasonable detail as to
the insurance so maintained.

(b) The Borrower will cause the Agent to at all times be named as loss payee or
an additional insured (but without any liability for any premiums) under each
insurance policy maintained pursuant to Section 5.05(a) covering physical damage
to or theft of any Collateral. The requirement set forth in the preceding
sentence is subject to the terms of the Intercreditor Agreement.

Section 5.06. Payment of Obligations. Each Group Member will pay or discharge
all Material Indebtedness and all other material liabilities and obligations,
including Taxes, before the same shall become delinquent or in default, except
where (a) the validity or amount thereof is being contested in good faith by
appropriate proceedings, (b) the Group Member has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

Section 5.07. Compliance With Laws. Each Group Member will comply with all
Requirements of Law applicable to it or its property, except where the

 

91



--------------------------------------------------------------------------------

failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 5.08. Maintenance of Properties. Each Group Member will keep and
maintain all property material to the conduct of its business in good working
order and condition, ordinary wear and tear excepted.

Section 5.09. Books and Records; Inspection Rights. Each Group Member will:

(a) maintain or cause to be maintained at all times true and complete books and
records in a manner consistent with GAAP of their operations; and provide the
Agent and its representatives access to all such books and records during
regular business hours, in order that the Agent may upon reasonable prior notice
examine and make abstracts from such books, accounts, records and other papers
for the purpose of verifying the accuracy of the various reports, including the
Borrowing Base computations and supporting documentation, delivered by the Loan
Parties to the Agent or the Lenders pursuant to this Agreement or for otherwise
ascertaining compliance with this Agreement.

(b) permit any representatives designated by the Agent or any Lender (including
employees of the Agent, any Lender or any consultants, accountants, lawyers and
appraisers retained by the Agent), upon reasonable prior notice, to visit and
inspect its properties, to examine and make extracts from its books and records,
including, with respect to all Eligible Real Property and Additional Eligible
Real Property, environmental assessment reports and Phase I or Phase II studies
(provided that the Borrower shall be permitted to remove any property from the
calculation of the Borrowing Base in lieu of delivering a Phase II environmental
study with respect thereto), and to discuss its affairs, finances and condition
with its officers and independent accountants, all at such reasonable times and
as often as reasonably requested. The Loan Parties acknowledge that the Agent,
after exercising its rights of inspection, may prepare and distribute to the
Lenders certain Reports pertaining to the Loan Parties’ assets for internal use
by the Agent and the Lenders.

(c) grant access to and the right to inspect all final reports, final audits and
other similar internal information of the Holdco Group relating to environmental
matters upon reasonable notice, and obtain any third party verification of
matters relating to compliance with Environmental Laws and regulations
reasonably requested by the Agent at any time and from time to time; provided,
however, that access to materials protected by attorney-client privilege need
not be provided.

Section 5.10. Collateral Monitoring and Review. Each Loan Party will, at any
time upon the reasonable request of the Agent, permit the Agent or professionals
(including, without limitation, internal and third party consultants,
accountants and appraisers) retained by the Agent or its professionals to
conduct

 

92



--------------------------------------------------------------------------------

evaluations and appraisals of (1) the Borrower’s practices in the computation of
the Borrowing Base and (2) the assets included in the Borrowing Base, and pay
the reasonable fees and expenses in connection therewith; provided that (x) so
long as Net Domestic Availability exceeds the Monitoring Trigger Amount and no
Significant Event of Default shall have occurred and be continuing, such
evaluations and appraisals shall be conducted no more frequently than annually
and (y) during any twelve-month period in which Net Domestic Availability falls
below the Monitoring Trigger Amount such evaluations and appraisals shall be
conducted no more frequently than semi-annually (unless a Significant Event of
Default shall have occurred and be continuing). In connection with any
collateral monitoring or review and appraisal relating to the computation of the
Borrowing Base, the Borrower shall make such adjustments to the Borrowing Base
as the Agent shall reasonably require based upon the terms of this Agreement and
results of such collateral monitoring, review or appraisal.

Section 5.11. Concentration Account; Cash Management. Each Loan Party will:

(a) at all times on and after the ARCA Effective Date, cause and continue to
maintain with JPMorgan Chase Bank, N.A. or any of its Affiliates, an account or
accounts to be used by the Loan Parties as their principal concentration account
for day-to-day operations; and

(b) at all times on and after the ARCA Effective Date, cause each of its
lockboxes, deposit accounts (other than payroll and trust accounts and other
deposit accounts having balances not in excess of $2,000,000 in the aggregate)
and securities accounts to be subjected and to remain subjected to an Account
Control Agreement, properly executed by such Loan Parties and each applicable
bank or other financial institution at which each such lockbox, deposit account
and securities account is maintained. During the continuation of a Liquidity
Trigger Period, all amounts contained in the lockboxes and deposit accounts
(other than payroll and trust accounts and other deposit accounts having
balances not in excess of $2,000,000 in the aggregate) of the Loan Parties that
represent collections of the Accounts of the Loan Parties shall be transferred
daily to an account in the name and under the exclusive control of the Agent
(the “Collection Account”).

Section 5.12. [Reserved].

Section 5.13. Additional Guarantors and Collateral; Further Assurances.

(a) Subject to applicable law, Holdco shall cause each of its Domestic
Subsidiaries formed or acquired after the date of this Agreement to become a
Loan Party by executing the Joinder Agreement set forth as Exhibit I (the
“Joinder Agreement”). Upon execution and delivery thereof, each such Person
(i) shall automatically become a Subsidiary Guarantor hereunder and thereupon
shall have all of the rights, benefits, duties, and obligations in such capacity
under

 

93



--------------------------------------------------------------------------------

the Loan Documents and (ii) execute supplements to the Security Documents
pursuant to which it will grant Liens to the Agent, for the benefit of the Agent
and the Lenders, in any and all property of such Subsidiary Guarantor, including
a Mortgage on the interest of such Subsidiary Guarantor in each real property
located in the United States owned or leased by it (subject to Sections 5.13(d)
and 5.13(e)).

(b) Each Loan Party will cause (i) 100% of the issued and outstanding Equity
Interests, if any, in each Domestic Subsidiary directly owned by it and (ii) 65%
of the issued and outstanding Equity Interests, if any, entitled to vote (within
the meaning of Treas. Reg. Section 1.956-2(c)(2)) and 100% of the issued and
outstanding Equity Interests, if any, not entitled to vote (within the meaning
of Treas. Reg. Section 1.956-2(c)(2) in each Foreign Subsidiary directly owned
by it to be subject at all times to a perfected Lien in favor of the Agent
pursuant to the terms and conditions of the Security Documents.

(c) Without limiting the foregoing, each Loan Party shall, and shall cause each
of its Subsidiaries to, execute and deliver, or cause to be executed and
delivered, to the Agent such documents, agreements and instruments, and will
take or cause to be taken such further actions (including the filing and
recording of financing statements, fixture filings, Mortgages, title insurance
policies, surveys, legal opinions and other documents and such other actions or
deliveries of the type required by Section 4.01, as applicable), which may be
required by law or which the Agent may, from time to time, reasonably request to
carry out the terms and conditions of this Agreement and the other Loan
Documents and to ensure perfection and priority of the Liens created or intended
to be created by the Security Documents, all at the expense of the Loan Parties.

(d) If any material assets (including any real property located in the United
States having a fair market value in excess of $1,000,000 (as reasonably
determined by the Borrower) or improvements thereto or any interest therein) are
acquired by any Loan Party after the ARCA Effective Date (other than assets
constituting Collateral under an existing Security Document that become subject
to the Lien in favor of the Agent upon acquisition thereof), such Loan Party
will notify the Agent thereof, and, if requested by the Agent or the Required
Lenders, will cause such assets to be subjected to a Lien securing the Secured
Obligations and will take such actions as shall be necessary or reasonably
requested by the Agent to grant and perfect such Liens, including actions
described in paragraph (c) of this Section, all at the expense of the Loan
Parties.

(e) The obligations of the Loan Parties pursuant to the foregoing provisions of
Section 5.13(a) with respect to real property leased but not owned by them are
limited to such leasehold interests as the Agent may determine in its Permitted
Discretion to be of material value as Collateral; provided that any leasehold
interest with a fair market value not in excess of $1,000,000 (as reasonably
determined by the Borrower) shall not be deemed to be of material value as
Collateral. With respect to (i) any such leasehold interests which the

 

94



--------------------------------------------------------------------------------

Agent may so determine to be of material value as Collateral, and (ii) the
leasehold interests listed on Schedule 5.13(e), the applicable Loan Party
(A) shall use commercially reasonable efforts to obtain from the landlord under
the applicable lease a Landlord Consent and Agreement (with a consent by the
landlord’s mortgagee, if applicable) (x) consenting to a Mortgage of the
leasehold interest to the Agent, (y) agreeing to provide to the Agent notice of
and an opportunity to cure tenant defaults under the lease, and (z) agreeing
that, in the event of the termination of the lease, the landlord will grant a
new lease, all substantially in the form of Exhibit J, including specifically
Sections 4, 7 and 8 thereof, with such changes as are satisfactory to the Agent
in its Permitted Discretion; and (B) if the landlord consents to a Mortgage of
the leasehold interest to the Agent as aforesaid or such Mortgage is otherwise
permitted and will not cause a default or event of default under the lease,
shall cause such leasehold interest to be mortgaged to the Agent pursuant to
Section 5.13(c).

Section 5.14. Maintenance Of Flood Insurance. With respect to any improved real
property subject to a Mortgage, if at any time the area in which the buildings
and other improvements (as described in the applicable Mortgage) are located is
designated a “flood hazard area” in any Flood Insurance Rate Map published by
the Federal Emergency Management Agency (or any successor agency), obtain flood
insurance in such reasonable total amount as the Administrative Agent may from
time to time reasonably require, and otherwise to ensure compliance with the
NFIP as set forth in the Flood Laws. Following the ARCA Effective Date, the
Borrower shall deliver to the Administrative Agent annual renewals of each flood
insurance policy or annual renewals of each force-placed flood insurance policy,
as applicable. In connection with any amendment to this Agreement pursuant to
which any increase, extension, or renewal of Loans is contemplated, the Borrower
shall cause to be delivered to the Administrative Agent for any Mortgaged
Property, a Flood Determination Form, Borrower Notice and Evidence of Flood
Insurance, as applicable.

ARTICLE 6

NEGATIVE COVENANTS

Until the Revolving Credit Commitments have expired or terminated and the
principal of and interest on each Loan and all fees, expenses and other amounts
payable under any Loan Document have been paid in full and all Letters of Credit
have expired or terminated and all LC Disbursements shall have been reimbursed,
the Loan Parties covenant and agree, jointly and severally, with the Lenders
that:

Section 6.01. Liens. No Group Member will create, incur, assume or suffer to
exist any Lien on any asset now owned or hereafter acquired by it, other than:

 

95



--------------------------------------------------------------------------------

(a) Liens on any property or any assets of any Group Member existing on the
Closing Date as reflected on Schedule 6.01; provided that (i) such Lien shall
not apply to any other property or asset of such Group Member (other than after
acquired property affixed thereto or incorporated therein and proceeds or
products thereof) and (ii) such Lien shall secure only those obligations which
it secures on the date hereof and Permitted Refinancing Indebtedness with
respect thereto;

(b) Liens created pursuant to the Loan Documents or the Secured Notes Documents;

(c) Permitted Liens;

(d) Liens on fixed or capital assets acquired, constructed, repaired or improved
by any Group Member; provided that (i) such security interests secure
Indebtedness permitted by Section 6.03(d), (ii) such security interests and the
Indebtedness secured thereby are incurred prior to or within 180 days after such
acquisition or the completion of such construction or improvement and (iii) such
security interests shall not apply to any other property or assets of such Group
Member;

(e) Liens arising from precautionary UCC financing statements regarding
operating leases;

(f) Liens existing on any property or asset prior to the acquisition thereof by
any Group Member (including, without limitation, in connection with a Permitted
Acquisition) or existing on any property or asset of any Person that becomes a
Group Member after the date hereof prior to the time such Person becomes a Group
Member; provided that (i) such Lien is not created in contemplation of or in
connection with such acquisition or such Person becoming a Group Member, as the
case may be, (ii) such Lien shall not apply to any other property or assets of
such Group Member (other than after acquired property affixed thereto or
incorporated therein and proceeds or products thereof) and (iii) such Lien shall
secure only those obligations which it secures on the date of such acquisition
or the date such Person becomes a Group Member, as the case may be and Permitted
Refinancing Indebtedness with respect thereto;

(g) Liens of a collecting bank arising in the ordinary course of business under
Section 4-208 of the Uniform Commercial Code in effect in the relevant
jurisdiction covering only the items being collected upon;

(h) Liens securing obligations owing to a Group Member;

(i) Liens on property of any Foreign Subsidiary, which Liens secure Indebtedness
of the applicable Foreign Subsidiary permitted under Section 6.03(g);

 

96



--------------------------------------------------------------------------------

(j) Liens on property (i) of any Subsidiary that is not a Loan Party and
(ii) that does not constitute Collateral, which Liens secure Indebtedness of the
applicable Subsidiary permitted under Section 6.03 (other than Section 6.03(g));

(k) Liens on cash collateral securing letters of credit permitted under Section
6.03(n);

(l) other Liens so long as neither the value of the property subject to such
Liens, nor the Indebtedness and other obligations secured thereby, exceed
$25,000,000 in the aggregate; and

(m) Liens on the Collateral securing Indebtedness permitted under clause (ii) or
clause (iii) of Section 6.03(b) or under Section 6.03(q); provided that pursuant
to the Intercreditor Agreement, such Liens shall have the same priority with
respect to the Collateral as the Liens securing the obligations under the
Secured Notes Documents.

Notwithstanding the foregoing, none of the Liens permitted pursuant to this
Section 6.01 may at any time attach to any Loan Party’s (1) Eligible Accounts
Receivable, other than those permitted under clause (i) of the definition of
Permitted Lien and clause (b) above and (2) Eligible Inventory, other than those
permitted under clauses (i) and (ii) of the definition of Permitted Lien and
clause (b) above.

Section 6.02. Fundamental Changes.

(a) No Group Member will merge into or consolidate with any other Person, or
permit any other Person to merge into or consolidate with it, or liquidate or
dissolve, except that, if at the time thereof and immediately after giving
effect thereto no Default shall have occurred and be continuing (i) any Person
may merge into Holdco in a transaction in which Holdco is the surviving
corporation; (ii) any Group Member (other than Holdco) may merge into any other
Group Member in a transaction in which the surviving entity is a Group Member
(provided that if any party to any such transaction is (A) a Loan Party, the
surviving entity of such transaction shall be a Loan Party, (B) a Domestic
Subsidiary, the surviving entity of such transaction shall be a Domestic
Subsidiary and (C) the Borrower, the surviving entity of such transaction shall
be the Borrower); (iii) any Subsidiary (other than the Borrower) may liquidate
or dissolve if Holdco determines in good faith that such liquidation or
dissolution is in the best interests of the Holdco Group and is not materially
disadvantageous to the Lenders; and (iv) any Permitted Acquisition or
disposition permitted by Section 6.06 may be effected by way of a merger or
consolidation of a Subsidiary.

(b) No Group Member will engage in any business other than the Business and
businesses reasonably related thereto.

 

97



--------------------------------------------------------------------------------

(c) Holdco will not engage in any business or activity other than the ownership
of all the outstanding shares of capital stock of Foreign Holdco and the
Domestic Subsidiaries and activities incidental thereto. Foreign Holdco will not
engage in any business or activity other than the ownership of all the
outstanding shares of capital stock of the Foreign Subsidiaries and activities
incidental thereto.

Section 6.03. Indebtedness. No Group Member will create, incur or suffer to
exist any Indebtedness, except:

(a) Indebtedness existing on the Closing Date and set forth on Schedule 6.03 and
Permitted Refinancing Indebtedness with respect thereto and certain intercompany
indebtedness set forth on Schedule 6.03 under the title “ARCA Effective Date
Intercompany Indebtedness” existing on the ARCA Effective Date and Permitted
Refinancing Indebtedness with respect thereto, provided that such refinancing is
limited to other intercompany debt;

(b) (i) Indebtedness under the Loan Documents and the L/C Facility Documents,
(ii) Permitted Refinancing Indebtedness (other than under the Secured Notes
Documents) incurred to Refinance Indebtedness under the L/C Facility Documents
and (iii) Permitted Refinancing Indebtedness incurred to Refinance Indebtedness
incurred pursuant to clause (ii) or this clause (iii);

(c) Indebtedness of any Subsidiary to Holdco or any other Subsidiary, provided
that (i) Indebtedness of any Subsidiary that is not a Loan Party to Holdco or
any Subsidiary that is a Loan Party shall be subject to Section 6.05 and
(ii) Indebtedness of any Subsidiary that is a Loan Party to any Subsidiary that
is not a Loan Party shall be subordinated to the Obligations pursuant to an
Affiliate Subordination Agreement;

(d) (i) Indebtedness incurred subsequent to the Closing Date secured by purchase
money Liens (including Capitalized Leases), (ii) Indebtedness of a Person that
becomes a Group Member after the Closing Date, provided that such Indebtedness
is not created in contemplation thereof, and (iii) Permitted Refinancing
Indebtedness in respect of Indebtedness described in (i) and (ii), in an
aggregate amount for (i), (ii) and (iii) not to exceed $35,000,000;

(e) Indebtedness owed to any bank in respect of any overdrafts and related
liabilities arising from treasury, depository and cash management services or in
connection with any automated clearing house transfers of funds;

(f) Indebtedness incurred in connection with foreign exchange contracts,
currency swap agreements, currency future or option contracts and other similar
agreements designed to hedge against fluctuations in foreign exchange rates and
interest rate swap, cap or collar agreements and interest rate future or option
contracts designed to hedge against fluctuations in foreign interest rates, in
each case to the extent that such agreement or contract is entered into in the
ordinary course of business;

 

98



--------------------------------------------------------------------------------

(g) Indebtedness of Foreign Subsidiaries not otherwise described herein, not
exceeding the aggregate principal amount of €75,000,000 or the equivalent of
such amount at any one time outstanding;

(h) Indebtedness consisting of (i) Guarantees by any Loan Party of the
Indebtedness of any other Loan Party, (ii) Guarantees by any Group Member that
is not a Loan Party of the Indebtedness of any other Group Member that is not a
Loan Party, or (iii) to the extent permitted by Section 6.05, Guarantees by any
Loan Party of the Indebtedness of any other Group Member, in each case to the
extent the Indebtedness so guaranteed is permitted under the Agreement;

(i) in each case to the extent (if any) that such obligations constitute
Indebtedness, (a) customary indemnification obligations, purchase price or other
similar adjustments in connection with acquisitions and dispositions permitted
under the Agreement, (b) reimbursement or indemnification obligations owed to
any Person providing workers’ compensation, health, disability or other employee
benefits or property, casualty or liability insurance, (c) obligations in
respect of performance bonds, bid bonds, appeal bonds, surety bonds, performance
and completion guarantees and similar obligations, or obligations in respect of
letters of credit, bank guarantees or similar instruments related thereto, in
each case provided in the ordinary course of business, (d) obligations for
deferred payment of insurance premiums, (e) take-or-pay obligations contained in
supply arrangements; provided, in each case, that such obligation arises in the
ordinary course of business and not in connection with the obtaining of
financing;

(j) Indebtedness in an aggregate principal amount not in excess of $15,000,000
at any time consisting of promissory notes to current or former officers,
directors and employees, their respective estates, spouses or former spouses to
finance the purchase or redemption of Equity Interests;

(k) Indebtedness in an aggregate principal amount not in excess of $15,000,000
at any time consisting of obligations under deferred compensation or other
similar arrangements incurred in connection with Permitted Acquisitions or any
other Investment expressly permitted hereunder;

(l) Indebtedness supported by a Letter of Credit, in a principal amount not to
exceed the face amount of such Letter of Credit;

(m) Indebtedness of Seojin in an aggregate principal amount not in excess of
KRW75,000,000,000 at any time;

(n) [Reserved.];

(o) other Indebtedness of the Holdco Group in an aggregate principal amount not
in excess of $25,000,000 at any time;

 

99



--------------------------------------------------------------------------------

(p) so long as at the time and after giving effect thereto, the Incurrence Test
is met, other Indebtedness of any Loan Party; and

(q) (i) Indebtedness incurred under the Secured Notes Indenture,
(ii) Indebtedness incurred pursuant to an issuance of high yield notes in
aggregate amount not to exceed $50,000,000, which notes qualify as “Additional
Notes” under the Secured Notes Indenture and (iii) Permitted Refinancing
Indebtedness incurred to Refinance Indebtedness permitted pursuant to clause
(i), (ii) or this clause (iii).

Section 6.04. Sale and Lease-Back Transactions. No Group Member will enter into
any arrangement, directly or indirectly, with any Person whereby it shall sell
or transfer any property, real or personal or mixed, used or useful in its
business, whether now owned or hereafter required, and thereafter rent or lease
such property or other property which it intends to use for substantially the
same purpose or purposes as the property being sold or transferred unless
(a) the sale of such property is permitted by Section 6.06 and (b) any
Capitalized Leases or Liens arising in connection therewith are permitted by
Section 6.01 and Section 6.03.

Section 6.05. Investments, Loans and Advances. No Group Member will purchase,
hold or acquire any Equity Interests, evidences of indebtedness or other
securities of, make or permit to exist any loans or advances or capital
contributions to, or make or permit to exist any investment or any other
interest in, any other Person (all of the foregoing, “Investments”), except:

(a) (i) Investments by Holdco and the Subsidiaries existing on the Closing Date
in the Equity Interests of the Subsidiaries and any modification, replacement,
renewal, reinvestment or extension thereof (provided that the amount of the
original Investment is not increased except as otherwise permitted by this
Section 6.05) and (ii) additional Investments by Holdco and the Subsidiaries in
the Equity Interests of the Subsidiaries; provided that (A) any such Equity
Interests held by a Loan Party shall be pledged pursuant to the Security
Documents (subject to (x) the limitation referred to in Section 5.13(b) in the
case of any Foreign Subsidiary and (y) customary prohibitions contained in the
applicable joint venture agreements in the case of non-Subsidiary joint
ventures), (B) the aggregate amount of Investments by Loan Parties in
Subsidiaries that are not Subsidiary Guarantors shall not exceed $100,000,000 at
any time outstanding less the amount of Investments made pursuant to clause
(p) of this Section 6.05 and (C) if such Investment shall be in the form of a
loan or advance to a Loan Party, such loan or advance shall be unsecured and
subordinated to the Obligations pursuant to an Affiliate Subordination
Agreement;

(b) Permitted Investments;

(c) Investments received in connection with the bankruptcy or reorganization of,
or settlement of delinquent accounts and disputes with,

 

100



--------------------------------------------------------------------------------

customers, licensors, licensees and suppliers, in each case in the ordinary
course of business;

(d) loans and advances in the ordinary course of business to employees, officers
and directors so long as the aggregate principal amount thereof at any time
outstanding (determined without regard to any write-downs or write-offs of such
loans and advances) shall not exceed $2,000,000;

(e) Permitted Acquisitions;

(f) Investments existing on the Closing Date and certain intercompany
Investments existing on the ARCA Effective Date, in each case as set forth on
Schedule 6.05 and any modification, replacement, renewal, reinvestment or
extension thereof (provided that the amount of the original Investment is not
increased except as otherwise permitted by this Section 6.05);

(g) extensions of trade credit in the ordinary course of business

(h) Investments made as a result of the receipt of non-cash consideration from a
sale, transfer or other disposition of any asset in compliance with Section
6.06;

(i) intercompany loans and advances to Holdings to the extent that Holdco may
pay dividends to Holdings pursuant to Section 6.07 (and in lieu of paying such
dividends); provided that such intercompany loans and advances (i) shall be made
for the purposes, and shall be subject to all the applicable limitations set
forth in, Section 6.07 and (ii) shall be unsecured and subordinated to the
Obligations pursuant to an Affiliate Subordination Agreement;

(j) notes from employees of Holdco and its Subsidiaries in connection with such
employees’ acquisition of shares of Holdings common Equity Interests so long as
no cash is actually advanced by Holdings or any of its Subsidiaries in
connection with any such acquisition;

(k) additional Investments by Holdco and its Subsidiaries, so long as such
Investments are made with the proceeds of any substantially contemporaneous
issuance of Equity Interests by Holdco or any direct or indirect parent of
Holdco to the extent such proceeds shall have actually been received by Holdco;

(l) [Reserved.];

(m) Investments of any Person existing at the time such Person becomes a
Subsidiary of Holdco or consolidates or merges with Holdco or any of its
Subsidiaries (including, without limitation, in connection with a Permitted
Acquisition) so long as such investments were not made in contemplation of such
Person becoming a Subsidiary or of such merger;

 

101



--------------------------------------------------------------------------------

(n) investments in the ordinary course of business consisting of endorsements
for collection or deposit;

(o) in addition to Investments permitted by paragraphs (a) through (n) above,
additional Investments by Holdco and the Subsidiaries so long as the aggregate
amount invested, loans or advanced pursuant to this paragraph (o) (determined
without regard to any write-downs or write-offs of such investments, loans and
advances) does not exceed $50,000,000 in the aggregate; and

(p) Investments in non-Subsidiary joint ventures up to an aggregate amount of
(i) $100,000,000 less (ii) the amount of Investments made as described in part
(B) of the proviso to clause (a) of this Section 6.05.

Section 6.06. Disposition of Assets. No Group Member will sell or otherwise
dispose of any assets (including, without limitation, the capital stock of any
Subsidiary), except for:

(a) sales of inventory, fixtures and equipment in the ordinary course of
business;

(b) dispositions of surplus, obsolete, negligible or uneconomical assets
including plants currently shut down or shut down in the future;

(c) intercompany sales or other intercompany transfers of assets among Group
Members all of which are Loan Parties, none of which are Loan Parties, from
Group Members which are not Loan Parties to Group Members that are Loan Parties
and other intercompany transfers in an aggregate amount not to exceed
$15,000,000 from Group Members that are Loan Parties to Group Members that are
not Loan Parties;

(d) each of Holdco and its Subsidiaries may sell, discount, or otherwise dispose
of accounts receivable in connection with the compromise or collection thereof,
and not as part of any transaction, the primary purpose of which is to provide
financing for Holdco and its Subsidiaries, provided that such accounts
receivable were not included as Eligible Accounts Receivable in the Borrowing
Base Certificate most recently delivered or, if so included, the exclusion of
such accounts receivable from the Borrowing Base (after giving effect to any
concurrent prepayment of the Loans) would not cause the Total Revolving Credit
Commitment Usage to exceed the Borrowing Base;

(e) each Foreign Subsidiary may sell, discount or otherwise dispose of accounts
receivable in connection with any transaction, the primary purpose of which is
to provide financing for such Foreign Subsidiary, provided that the aggregate
amount of all such financings shall not exceed a principal amount of
€50,000,000, or the equivalent of such amount, at any one time outstanding;
provided, further, that the amount of any such financing shall be deemed to be

 

102



--------------------------------------------------------------------------------

Indebtedness hereunder and shall not exceed the total amount of Indebtedness
permitted to be incurred pursuant to Section 6.03(g);

(f) each of Holdco and its Subsidiaries may grant licenses, sublicenses, leases
or subleases in the ordinary course of business to other Persons not materially
interfering with the conduct of the business of Holdco or any of its
Subsidiaries, in each case so long as no such grant would adversely affect any
Collateral or the Agent’s rights or remedies with respect thereto;

(g) sales, transfers and dispositions of (i) Investments (excluding Investments
in the Equity Interests of any Subsidiary) permitted by clauses (b), (c), (k)
and (o) of Section 6.05 and (ii) other Investments to the extent required by or
made pursuant to customary buy/sell arrangements made in the ordinary course of
business between the parties to agreements related thereto; provided, in each
case, that such sales, transfer or dispositions are made for fair value and for
at least 80% cash consideration;

(h) dispositions resulting from any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceeding
of, any property or asset of any Group Member or its Subsidiaries;

(i) sales, transfers and dispositions to the extent necessary to effect a
transaction otherwise permitted under Section 6.02; provided that if in
connection with such transaction the direct or indirect interest of Holdco in a
Group Member is reduced, such transaction shall be treated as a disposition of
such interest to the extent of such reduction for purposes of this Section 6.06
which is permitted if and only if permitted by a clause other than this clause
(i);

(j) Holdco and its Subsidiaries may sell the assets described on Schedule
6.06(j);

(k) sales in arm’s length transactions, at fair market value and for at least
80% cash consideration, in an aggregate amount not to exceed $75,000,000;

(l) other sales of assets having a fair market value not in excess of
$20,000,000 in the aggregate; and

(m) sales of assets not constituting Collateral and otherwise permitted by the
Secured Notes Indenture as in effect on the ARCA Effective Date.

Section 6.07. Restricted Payments; Restrictive Agreements. (a) No Group Member
will declare or make, or agree to declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so;
provided, however, that (i) any of Holdco’s Subsidiaries may declare and pay
dividends or make other distributions ratably to its equity holders,
(ii) beginning on July 1, 2008 and except during a Liquidity Trigger Period, so
long as no Default shall have occurred and be continuing or would result
therefrom, Holdco

 

103



--------------------------------------------------------------------------------

may, or may make distributions to Holdings so that Holdings may, repurchase its
Equity Interests owned by employees, officers, directors or consultants of
Holdings, Holdco or the Subsidiaries or make payments to employees, officers,
directors or consultants of Holdings, Holdco or the Subsidiaries in connection
with the exercise of stock options (including for purposes of paying tax
withholding applicable to stock option exercises), stock appreciation rights or
similar equity incentives or equity based incentives pursuant to management
incentive plans or in connection with the death, disability, retirement or
termination of such employees in an amount not to exceed $50,000,000 in
aggregate (plus the amount of Net Cash Proceeds (x) received by Holdco
subsequent to the Closing Date from sales of Equity Interests of Holdco or, to
the extent contributed to Holdco, any of Holdco direct or indirect parents, to
directors, consultants, officers or employees of Holdco, any of its Subsidiaries
or any direct or indirect parent of Holdco in connection with permitted employee
compensation and incentive arrangements and (y) of any key-man life insurance
policies received by Holdco or its Subsidiaries), (iii) Holdco may make
Restricted Payments to Holdings (x) in an amount not to exceed, when taken
together with the aggregate amount of all loans or advances made pursuant to
Section 6.05(i) for such purposes, $1,000,000 in any fiscal year to the extent
necessary to pay general corporate and overhead expenses incurred by Holdings in
the ordinary course of business and (y) in an amount necessary to pay Holdings
Tax liabilities (in an assumed amount equal to the hypothetical tax liability of
the holders of Equity Interests in Holdings, calculated at the maximum combined
net Federal, State and local income tax rate applicable to any holder of an
Equity Interest in Holdings, in respect of the net taxable income of the Holdco
Group); provided that all Restricted Payments made to Holdings pursuant to
clause (iii) shall be used by Holdings for the purpose specified herein within
25 days of the receipt thereof, (iv) Holdco may declare and pay dividends or
make other distributions with respect to its Equity Interests payable solely in
additional shares of its Equity Interests; provided that such additional Equity
Interests shall not have any mandatory redemption or similar provisions,
(v) Holdings and its Subsidiaries may make non-cash repurchases of Equity
Interests deemed to occur upon the exercise of stock options or warrants if such
Equity Interests represent a portion of the exercise price of such options or
warrants and (vi) any Group Member may make any Restricted Payment if both
immediately before and immediately after giving effect thereto, (x) no Default
or Event of Default shall have occurred and be continuing, (y) Net Domestic
Availability, calculated on the basis of the Borrowing Base Certificate most
recently delivered but adjusted to give effect thereto, is not less than the
product of (1) the Total Revolving Credit Commitment and (2) 15% and (z) the
First Priority Leverage Ratio does not exceed 2.25 to 1.00 on a Pro Forma Basis.

(b) The Borrower will not, and Holdco will not permit any of its Subsidiaries
to, create or otherwise cause or permit to exist or become effective any
contractual encumbrance or restriction on the ability of any Subsidiary of
Holdco to: (i) pay dividends or make any other distributions with respect to any

 

104



--------------------------------------------------------------------------------

of its Equity Interests to any Group Member, (ii) pay any Indebtedness or other
obligations owed to any Group Member, (iii) make any loans or advances to any
Group Member; or (iv) transfer any of its property or assets to any Group
Member, in each case, except for Permitted Restrictions.

Section 6.08. Transactions With Affiliates. Except for transactions by or among
Loan Parties, no Group Member will sell or transfer any property or assets to,
or purchase or acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates, except that (a) any Group Member
may engage in any of the foregoing transactions with an Affiliate in the
ordinary course of business at prices and on terms and conditions not less
favorable to either such Group Member than could be obtained on an arm’s-length
basis from unrelated third parties, (b) Restricted Payments may be made to the
extent provided in Section 6.07, (c) fees, customary indemnities and
reimbursements for out-of-pocket costs and expenses incurred by the Sponsor or
any of its Affiliates may be paid to the Sponsor or any such Affiliates
(directly or through Holdings) in an aggregate amount not to exceed $2,500,000
in any fiscal year (including, without limitation, amounts paid by Sponsor or
any such Affiliates to employees, agents, professionals or consultants hired or
retained by Sponsor or any such Affiliates (collectively, the “Consultants”), as
payment for services rendered by such employees, agents, professionals and
consultants for the benefit of a Group Member), in each case in connection with
their performance of management, consulting, monitoring, financial advisory or
other services with respect to Holdco and the Subsidiaries, provided that (i) no
fees may be paid to the Sponsor or any of its Affiliates if at the time a
Default exists (though any such unpaid fees may be paid after such Default no
longer exists) and (ii) reimbursement of the Sponsor or any such Affiliates for
amounts paid to Consultants retained by the Sponsor for the benefit of Holdco
shall not count against the $2,500,000 limitation above, (d) Group Members may
pay (directly or through Holdings) reasonable fees and out-of-pocket costs to
directors of Holdco (or any direct or indirect parent thereof), and compensation
and employee benefits to (and indemnities provided for the benefit of)
directors, officers or employees of Holdco (or any direct or indirect parent
thereof), in each case in the ordinary course of business, (e) Holdco and its
Subsidiaries may enter into, and may make payments (directly or through
Holdings) under, employment agreements, employee benefits plans, stock option
plans, management incentive plans, indemnification provisions, severance
arrangements, and other similar compensatory arrangements with officers,
employees and directors of Holdco (directly or through Holdings) and its
Subsidiaries in the ordinary course of business, (f) periodic allocations of
overhead expenses among Holdco and its Subsidiaries may be made, (g) Group
Members may make payments pursuant to tax sharing agreements among Holdco (and
any direct or indirect parent thereof), and its Subsidiaries on customary terms
to the extent attributable to the ownership or operation of Holdco and its
Subsidiaries, (h) any issuances of securities or other payments (directly or
through Holdings), awards or grants in cash, securities or otherwise pursuant
to, or the funding of, employment agreements, stock options, management
investment plans

 

105



--------------------------------------------------------------------------------

and stock ownership plans approved by Holdco (or its direct or indirect parent
company’s) or Holdco’s board of directors shall be permitted, and
(i) transactions pursuant to permitted agreements in existence on the Closing
Date and listed on Schedule 6.08, or any amendment thereto to the extent such an
amendment is not adverse to the Lenders in any material respect, shall be
permitted.

Section 6.09. Limitations On Hedging Agreements. No Group Member will enter into
any Hedging Agreement other than (a) any such agreement or arrangement entered
into in the ordinary course of business and consistent with prudent business
practice to hedge or mitigate risks to which a Group Member is exposed in the
conduct of its business or the management of its liabilities or (b) any such
agreement entered into to hedge against fluctuations in interest rates or
currency incurred in the ordinary course of business and consistent with prudent
business practice; provided that in each case such agreements or arrangements
shall not have been entered into for speculative purposes.

Section 6.10. Other Indebtedness. No Group Member will permit any waiver,
supplement, modification, amendment, termination or release of any indenture,
instrument or agreement pursuant to which any Material Indebtedness of Holdco or
any of the Subsidiaries is outstanding if the effect of such waiver, supplement,
modification, amendment, termination or release would materially increase the
obligations of the obligor or confer additional rights on the holder of such
Indebtedness in a manner materially adverse to Holdco, any of the Subsidiaries
or the Lenders.

Section 6.11. [Reserved].

Section 6.12. Fixed Charge Coverage Ratio. At all times during each period that
begins on any day on which the Availability has been less than the Minimum
Liquidity Amount on each of the two consecutive preceding days, and ends on the
first day thereafter on which Availability has been at least equal to the
Minimum Liquidity Amount for 20 consecutive days, the Fixed Charge Coverage
Ratio will not be less than 1.00 to 1.00.

Section 6.13. Fiscal Year. Holdco will not change its fiscal year-end to a date
other than December 31 without the prior written consent of the Agent.

ARTICLE 7

EVENTS OF DEFAULT

Section 7.01. Events of Default. In the case of the happening of any of the
following events and the continuance thereof beyond the applicable grace period,
if any, specified below with respect thereto (each, an “Event of Default”):

(a) any representation or warranty made by any Loan Party in any Loan Document
or in connection with the Loan Documents or the credit extensions

 

106



--------------------------------------------------------------------------------

hereunder or any statement or representation made in any report, financial
statement, certificate or other document furnished by any Loan Party to the
Agent or any Lender under or in connection with the Loan Documents, shall prove
to have been false or misleading in any material respect when made or delivered;
or

(b) default shall be made in the payment of any (i) Fees, interest on the Loans
or other amounts payable hereunder when due (other than amounts set forth in
clause (ii) hereof), and such default shall continue unremedied for more than
three (3) Business Days or (ii) principal of the Loans or reimbursement
obligations or cash collateralization in respect of Letters of Credit, when and
as the same shall become due and payable, whether at the due date thereof or at
a date fixed for prepayment thereof or by acceleration thereof or otherwise; or

(c) default shall be made by any Group Member in the due observance or
performance of any covenant, condition or agreement contained in Section 5.02(a)
or Article 6 hereof; or

(d) default shall be made by any Group Member in the due observance or
performance of any other covenant, condition or agreement to be observed or
performed pursuant to the terms of the Loan Documents and such default shall
continue unremedied for more than thirty (30) days after the earlier of (i) the
date on which the Agent provides notice thereof to such Group Member and
(ii) the first date on which a Financial Officer of any Group Member has
knowledge thereof; or

(e) an involuntary proceeding shall be commenced or an involuntary petition
shall be filed in a court of competent jurisdiction seeking (i) relief in
respect of Holdings, Holdco or any Subsidiary (other than a Liquidating
Subsidiary or a Non-Material Subsidiary), or of a substantial part of the
property or assets of Holdings, Holdco or a Subsidiary (other than a Liquidating
Subsidiary or a Non-Material Subsidiary), under Title 11 of the United States
Code, as now constituted or hereafter amended, or any other Federal, state or
foreign bankruptcy, insolvency, receivership or similar law, (ii) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for Holdings, Holdco or any Subsidiary (other than a
Liquidating Subsidiary or a Non-Material Subsidiary) or for a substantial part
of the property or assets of Holdings, Holdco or a Subsidiary (other than a
Liquidating Subsidiary or a Non-Material Subsidiary) or (iii) the winding-up or
liquidation of Holdings, Holdco or any Subsidiary (other than a Liquidating
Subsidiary or a Non-Material Subsidiary); and such proceeding or petition shall
continue undismissed for 60 days or an order or decree approving or ordering any
of the foregoing shall be entered;

(f) Holdings, Holdco or any Subsidiary (other than a Liquidating Subsidiary or a
Non-Material Subsidiary) shall (i) voluntarily commence any proceeding or file
any petition seeking relief under Title 11 of the United States Code, as now
constituted or hereafter amended, or any other Federal, state or

 

107



--------------------------------------------------------------------------------

foreign bankruptcy, insolvency, receivership or similar law, (ii) consent to the
institution of, or fail to contest in a timely and appropriate manner, any
proceeding or the filing of any petition described in (e) above, (iii) apply for
or consent to the appointment of a receiver, trustee, custodian, sequestrator,
conservator or similar official for Holdings, Holdco or any Subsidiary (other
than a Liquidating Subsidiary or a Non-Material Subsidiary) or for a substantial
part of the property or assets of Holdings, Holdco or any Subsidiary (other than
a Liquidating Subsidiary or a Non-Material Subsidiary), (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors,
(vi) become unable, admit in writing its inability or fail generally to pay its
debts as they become due or (vii) take any action for the purpose of effecting
any of the foregoing;

(g) (i) any Group Member shall (i) fail to pay any principal or interest,
regardless of amount, due in respect of any Material Indebtedness, when and as
the same shall become due and payable, or (ii) any other event or condition
occurs that results in any Material Indebtedness becoming due prior to its
scheduled maturity or that enables or permits (with or without the giving of
notice, the lapse of time or both) the holder or holders of any Material
Indebtedness or any trustee or agent on its or their behalf to cause any
Material Indebtedness to become due, or to require the prepayment, repurchase,
redemption or defeasance thereof, prior to its scheduled maturity; provided that
this clause (ii) shall not apply to secured Indebtedness that becomes due as a
result of the voluntary sale or transfer of the property or assets securing such
Indebtedness;

(h) a Change of Control shall occur; or

(i) the Borrower shall fail to deliver a certified Borrowing Base Certificate
when due and such default shall continue unremedied for more than five
(5) Business Days; or

(j) any material provision of any Loan Document shall, for any reason, cease to
be valid and binding on any Loan Party purportedly bound thereby, or any Loan
Party shall so assert in writing; or

(k) any Lien purported to be created under any Security Document shall cease to
be, or shall be asserted by any Loan Party not to be, a valid, perfected and,
with respect to the Secured Parties, first priority (except as otherwise
expressly provided in the Loan Documents) Lien on any material Collateral
covered thereby, except to the extent that any such loss of perfection or
priority results from the failure of the Agent to maintain possession of
certificates representing Equity Interests pledged under the Security Agreement
or the failure of the Agent to file a UCC-3 Continuation Statement or, as to
Collateral consisting of real property, to the extent such losses are covered by
a lenders title insurance policy and such insurer has been not denied coverage;
or

 

108



--------------------------------------------------------------------------------

(l) any judgment or order in excess of $35,000,000 (exclusive of any judgment or
order the amounts of which are fully covered by insurance (less any applicable
deductible) and as to which the insurer has acknowledged its responsibility to
cover such judgment or order) shall be rendered against any Group Member and
shall remain unsatisfied and unstayed for 30 days; or

(m) any non-monetary judgment or order shall be rendered against any Group
Member which has or could reasonably be expected to have a Material Adverse
Effect; or

(n) any Termination Event described in clauses (iii) or (iv) of the definition
of such term shall have occurred and any Lien arising as a result of such
Termination Event shall have been perfected or any Person shall have obtained
relief from the automatic stay to enforce such Lien or any Insufficiency; or

(o) (i) any Loan Party or any ERISA Affiliate thereof shall have been notified
by the sponsor or trustee of a Multiemployer Plan that it has incurred
Withdrawal Liability to such Multiemployer Plan, (ii) such Loan Party or such
ERISA Affiliate does not have reasonable grounds, in the reasonable opinion of
the Agent, to contest such Withdrawal Liability and is not in fact contesting
such Withdrawal Liability in a timely and appropriate manner, and (iii) the
amount of such Withdrawal Liability specified in such notice, when aggregated
with all other amounts required to be paid by the Loan Parties and their ERISA
Affiliates to Multiemployer Plans in connection with Withdrawal Liabilities
(determined as of the date of such notification), could reasonably be expected
to result in a Material Adverse Effect; or

(p) any Loan Party or any ERISA Affiliate thereof shall have been notified by
the sponsor of a Multiemployer Plan that such Multiemployer Plan is in
reorganization or is being terminated, within the meaning of Title IV of ERISA,
if such reorganization or termination could reasonably be expected to result in
a Material Adverse Effect; or

(q) any Loan Party or any ERISA Affiliate shall have committed a failure
described in Section 302(f)(1) of ERISA (other than the failure to make any
contribution for which a funding waiver has been applied for and not denied),
and such failure could reasonably be expected to result in a Material Adverse
Effect;

then, and in every such event and at any time thereafter during the continuance
of such event, the Agent may, and at the request of the Required Lenders, shall,
by notice to the Borrower, take one or more of the following actions, at the
same or different times: (i) terminate forthwith the Total Revolving Credit
Commitment; (ii) declare the Loans or any portion thereof then outstanding to be
forthwith due and payable, whereupon the principal of such Loans together with
accrued interest thereon and any unpaid accrued Fees and all other liabilities
of the Borrower

 

109



--------------------------------------------------------------------------------

accrued hereunder and under any other Loan Document, shall become forthwith due
and payable, without presentment, demand, protest or any other notice of any
kind, all of which are hereby expressly waived by the Loan Parties, anything
contained herein or in any other Loan Document to the contrary notwithstanding;
(iii) require the Loan Parties upon demand to forthwith deposit in the Letter of
Credit Account cash in an amount which, together with any amounts then held in
the Letter of Credit Account, is equal to the sum of 105% of the then LC
Exposure (and to the extent the Loan Parties shall fail to furnish such funds as
demanded by the Agent, the Agent shall be authorized to debit the accounts of
the Loan Parties maintained with the Agent in such amount after the giving of
the notice referred to above); (iv) set-off amounts in the Letter of Credit
Account or any other accounts maintained with the Agent and apply such amounts
to the obligations of the Loan Parties hereunder and in the other Loan
Documents; and (v) exercise any and all remedies under the Loan Documents and
under applicable law available to the Agent and the Lenders. Any payment
received as a result of the exercise of remedies hereunder shall be applied in
accordance with Section 2.18(b).

ARTICLE 8

THE AGENT

Section 8.01. Administration by Agent. Each of the Lenders and the Issuing
Lender hereby irrevocably appoints the Agent as its agent and authorizes the
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Agent by the terms of the Loan Documents, together with such
actions and powers as are reasonably incidental thereto.

Section 8.02. Rights of Agent. The institution serving as the Agent hereunder
shall have the same rights and powers in its capacity as a Lender as any other
Lender and may exercise the same as though it were not the Agent, and such bank
and its Affiliates may accept deposits from, lend money to and generally engage
in any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if it were not the Agent hereunder.

Section 8.03. Liability of Agent.

(a) The Agent shall not have any duties or obligations except those expressly
set forth herein. Without limiting the generality of the foregoing, (i) the
Agent shall not be subject to any fiduciary or other implied duties, regardless
of whether an Event of Default has occurred and is continuing, (ii) the Agent
shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby that the Agent is required to exercise in writing as
directed by the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.09), and (iii) except as expressly set forth herein, the Agent shall not have
any duty to disclose, and shall

 

110



--------------------------------------------------------------------------------

not be liable for the failure to disclose, any information relating to Holdings
or any of its Subsidiaries that is communicated to or obtained by the bank
serving as Agent or any of its Affiliates in any capacity. The Agent shall not
be liable for any action taken or not taken by it with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in Section
10.09) or in the absence of its own gross negligence or willful misconduct. The
Agent shall be deemed not to have knowledge of any Default unless and until
notice thereof is given to the Agent by the Borrower or a Lender, and the Agent
shall not be responsible for or have any duty to ascertain or inquire into
(A) any statement, warranty or representation made in or in connection with this
Agreement, (B) the contents of any certificate, report or other document
delivered hereunder or in connection herewith, (C) the performance or observance
of any of the covenants, agreements or other terms or conditions set forth
herein, (D) the validity, enforceability, effectiveness or genuineness of this
Agreement or any other agreement, instrument or document, or (E) the
satisfaction of any condition set forth in Article 4 or elsewhere herein, other
than to confirm receipt of items expressly required to be delivered to the
Agent.

(b) The Agent shall be entitled to rely upon, and shall not incur any liability
for relying upon, any notice, request, certificate, consent, statement,
instrument, document or other writing believed by it to be genuine and to have
been signed or sent by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to be made by the
proper Person, and shall not incur any liability for relying thereon. The Agent
may consult with legal counsel (who may be counsel for a Loan Party),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

(c) The Agent may perform any and all its duties and exercise its rights and
powers by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all its duties and exercise its
rights and powers through their respective Related Parties. The exculpatory
provisions of the preceding paragraphs shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.

Section 8.04. Reimbursement and Indemnification. Each Lender agrees (i) to
reimburse the Agent for such Lender’s Revolving Credit Commitment Percentage of
any expenses and fees incurred by it under this Agreement and any of the Loan
Documents, including, without limitation, counsel fees and compensation of
agents and employees paid for services rendered on behalf of the Lenders, and
any other expense incurred in connection with the operations or enforcement
thereof, not reimbursed by the Borrower or the Guarantors and (ii) to indemnify
and hold harmless the Agent and any of its directors, officers,

 

111



--------------------------------------------------------------------------------

employees, agents or Affiliates, on demand, in the amount of its proportionate
share, from and against any and all liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses, or disbursements of any
kind or nature whatsoever which may be imposed on, incurred by, or asserted
against it or any of them in any way relating to or arising out of any of the
Loan Documents or any action taken or omitted by it or any of them under any of
the Loan Documents to the extent not reimbursed by the Borrower or the
Guarantors (except such as shall result from their respective gross negligence
or willful misconduct).

Section 8.05. Successor Agent. Subject to the appointment and acceptance of a
successor Agent as provided in this paragraph, the Agent may resign at any time
by notifying the Lenders, the Issuing Lender and the Borrower. Upon any such
resignation, the Required Lenders shall have the right, in consultation with the
Borrower, to appoint a successor. If no successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Agent gives notice of its resignation, then the retiring
Agent may, on behalf of the Lenders and the Issuing Lender, appoint a successor
Agent which shall be a bank with an office in New York, New York, or an
Affiliate of any such bank. Upon the acceptance of its appointment as Agent
hereunder by a successor, such successor shall succeed to and become vested with
all the rights, powers, privileges and duties of the retiring Agent, and the
retiring Agent shall be discharged from its duties and obligations hereunder.
The fees payable by the Borrower to a successor Agent shall be the same as those
payable to its predecessor unless otherwise agreed between the Borrower and such
successor. After the Agent’s resignation hereunder, the provisions of this
Article and Section 10.05 shall continue in effect for the benefit of such
retiring Agent, its sub agents and their respective Related Parties in respect
of any actions taken or omitted to be taken by any of them while it was acting
as Agent.

Section 8.06. Independent Lenders. Each Lender acknowledges that it has,
independently and without reliance upon the Agent or any other Lender and based
on such documents and information as it has deemed appropriate, made its own
credit analysis and decision to enter into this Agreement. Each Lender also
acknowledges that it will, independently and without reliance upon the Agent or
any other Lender and based on such documents and information as it shall from
time to time deem appropriate, continue to make its own decisions in taking or
not taking action under or based upon this Agreement, any related agreement or
any document furnished hereunder or thereunder.

Section 8.07. Advances and Payments.

(a) On the date of each Loan, the Agent shall be authorized (but not obligated)
to advance, for the account of each of the Lenders, the amount of the Loan to be
made by it in accordance with its Revolving Credit Commitment Percentage
hereunder. Should the Agent do so, each of the Lenders agrees

 

112



--------------------------------------------------------------------------------

forthwith to reimburse the Agent in immediately available funds for the amount
so advanced on its behalf by the Agent, together with interest at the Federal
Funds Effective Rate if not so reimbursed on the date due from and including
such date but not including the date of reimbursement.

(b) Any amounts received by the Agent in connection with this Agreement (other
than amounts to which the Agent is entitled pursuant to Sections 2.20, 8.04 and
10.05), the application of which is not otherwise provided for in this Agreement
shall be applied, (i) first, towards payment of fees and expenses then due under
Sections 2.20 and 10.05, ratably among the parties entitled thereto in
accordance with the amounts of fees and expenses then due to such parties,
(ii) second, towards payment of interest, Commitment Fee and Letter of Credit
Fees then due on account of the Loans and Letters of Credit, ratably among the
parties entitled thereto in accordance with the amounts of interest, Commitment
Fee and Letter of Credit Fees then due to such parties and (iii) third, towards
payment of principal of the Loans and unreimbursed LC Disbursements then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal and unreimbursed LC Disbursements then due to such parties.
All amounts to be paid to a Lender by the Agent shall be credited to that
Lender, after collection by the Agent, in immediately available funds either by
wire transfer or deposit in that Lender’s correspondent account with the Agent,
as such Lender and the Agent shall from time to time agree.

Section 8.08. Sharing of Setoffs. Each Lender agrees that if it shall, through
the exercise of a right of banker’s lien, setoff or counterclaim against the
Borrower or a Guarantor, including, but not limited to, a secured claim under
Section 506 of the Bankruptcy Code or other security or interest arising from,
or in lieu of, such secured claim and received by such Lender under any
applicable bankruptcy, insolvency or other similar law, or otherwise, obtain
payment in respect of its Loans or unreimbursed drafts drawn under Letters of
Credit as a result of which the unpaid portion of its Loans or unreimbursed
drafts drawn under Letters of Credit is proportionately less than the unpaid
portion of the Loans or unreimbursed drafts drawn under Letters of Credit of any
other Lender (a) it shall promptly purchase at par (and shall be deemed to have
thereupon purchased) from such other Lender a participation in the Loans or
unreimbursed drafts drawn under Letters of Credit of such other Lender, so that
the aggregate unpaid principal amount of each Lender’s Loans and unreimbursed
drafts drawn under Letters of Credit and its participation in Loans and
unreimbursed drafts drawn under Letters of Credit of the other Lenders shall be
in the same proportion to the aggregate unpaid principal amount of all Loans
then outstanding and unreimbursed drafts drawn under Letters of Credit as the
principal amount of its Loans and unreimbursed drafts drawn under Letters of
Credit prior to the obtaining of such payment was to the principal amount of all
Loans outstanding and unreimbursed drafts drawn under Letters of Credit prior to
the obtaining of such payment and (b) such other adjustments shall be made from
time to time as shall be equitable to ensure that the Lenders share such payment
pro-rata,

 

113



--------------------------------------------------------------------------------

provided that if any such non-pro-rata payment is thereafter recovered or
otherwise set aside such purchase of participations shall be rescinded (without
interest). Each Loan Party expressly consents to the foregoing arrangements and
agrees that any Lender holding (or deemed to be holding) a participation in a
Loan or unreimbursed drafts drawn under a Letter of Credit may exercise any and
all rights of banker’s lien, setoff or counterclaim with respect to any and all
moneys owing by such Loan Party to such Lender as fully as if such Lender was
the original obligee thereon, in the amount of such participation.

ARTICLE 9

GUARANTY

Section 9.01. Guaranty.

(a) Each Loan Party unconditionally and irrevocably guarantees the due and
punctual payment by each other Secured Obligor of the Secured Obligations. Each
Loan Party further agrees that the Secured Obligations may be extended or
renewed, in whole or in part, without notice to or further assent from it, and
it will remain bound upon this guaranty notwithstanding any extension or renewal
of any of the Secured Obligations. The Obligations of the Loan Parties shall be
joint and several.

(b) Each Loan Party waives presentation to, demand for payment from and protest
to each other Secured Obligor, and also waives notice of protest for nonpayment.
The Obligations of the Loan Parties hereunder shall not be affected by (i) the
failure of the Agent or a Lender to assert any claim or demand or to enforce any
right or remedy against any other Secured Obligor under the provisions of this
Agreement or any other Loan Document or otherwise; (ii) any extension or renewal
of any provision hereof or thereof; (iii) any rescission, waiver, compromise,
acceleration, amendment or modification of any of the terms or provisions of any
of the Loan Documents; (iv) the release, exchange, waiver, foreclosure,
invalidity or nonperfection of any security held by the Agent for the Secured
Obligations or any of them; (v) the failure of the Agent or a Lender to exercise
any right or remedy against any other Secured Obligor; or (vi) the release or
substitution of any Loan Party or any other Person under any Loan Document.

(c) Each Loan Party further agrees that this guaranty constitutes a guaranty of
payment when due and not just of collection, and waives any right to require
that any resort be had by the Agent or a Lender to any security held for payment
of the Secured Obligations or to any balance of any deposit, account or credit
on the books of the Agent or a Lender in favor of any Secured Obligor, or to any
other Person.

(d) Each Loan Party hereby waives any defense that it might have based on a
failure to remain informed of the financial condition of any Secured Obligor

 

114



--------------------------------------------------------------------------------

and any circumstances affecting the ability of each other Loan Party to perform
under this Agreement.

(e) Each Loan Party’s guaranty shall not be affected by the genuineness,
validity, regularity or enforceability of the Secured Obligations or any other
instrument evidencing any Secured Obligations, or by the existence, validity,
enforceability, perfection, or extent of any collateral therefor or by any other
circumstance relating to the Secured Obligations which might otherwise
constitute a defense to this Guaranty. Neither of the Agent, nor any of the
Lenders makes any representation or warranty in respect to any such
circumstances or shall have any duty or responsibility whatsoever to any Loan
Party in respect of the management and maintenance of the Secured Obligations.

Section 9.02. No Impairment of Guaranty. The obligations of the Loan Parties
hereunder shall not be subject to any reduction, limitation, impairment or
termination for any reason, including, without limitation, any claim of waiver,
release, surrender, alteration or compromise, and shall not be subject to any
defense or set-off, counterclaim, recoupment or termination whatsoever by reason
of the invalidity, illegality or unenforceability of the Secured Obligations.
Without limiting the generality of the foregoing, the obligations of the Loan
Parties hereunder shall not be discharged or impaired or otherwise affected by
the failure of the Agent or a Lender to assert any claim or demand or to enforce
any remedy under this Agreement or any other agreement, by any waiver or
modification of any provision thereof, by any default, failure or delay, willful
or otherwise, in the performance of the Secured Obligations, or by any other act
or thing or omission or delay to do any other act or thing which may or might in
any manner or to any extent vary the risk of the Loan Parties or would otherwise
operate as a discharge of the Loan Parties as a matter of law, unless and until
the Secured Obligations are paid in full.

Section 9.03. Subrogation. Upon payment by any Loan Party of any sums to the
Agent or a Lender hereunder, all rights of such Loan Party against the other
Secured Obligors arising as a result thereof by way of right of subrogation or
otherwise, shall in all respects be subordinate and junior in right of payment
to the prior final and indefeasible payment in full of all the Secured
Obligations. If any amount shall be paid to such Loan Party for the account of
any Secured Obligor, such amount shall be held in trust for the benefit of the
Agent and the Lenders and shall forthwith be paid to the Agent and the Lenders
to be credited and applied to the Secured Obligations, whether matured or
unmatured.

ARTICLE 10

MISCELLANEOUS

Section 10.01. Notices. (a) Except in the case of notices, requests and other
communications expressly permitted to be given by telephone (and subject

 

115



--------------------------------------------------------------------------------

to paragraph (b) below), all notices, requests and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopy, as
follows:

(i) if to a Loan Party:

c/o Tower Automotive Holdings USA, LLC

17672 N. Laurel Park Drive

Suite 400E

Livonia, MI 48152

Attention: James Gouin

Facsimile: (248) 675-6459.

Attention: Dennis C. Pike, Vice President

Facsimile: (248) 675-6459

with a copy to (which shall not constitute notice):

Lowenstein Sandler PC

1251 Avenue of the Americas

New York, NY 10020

Facsimile: (973) 597-2425

Attention: Robert G. Minion, Esq.

   Lowell A. Citron, Esq.

(ii) if to the Agent:

JPMorgan Chase Bank, N.A.

Loan and Agency Services Group

1111 Fannin, 10th Floor

Houston, TX 77002

Attention: Alice Telles

Facsimile: (713) 750-2938

with a copy to:

JPMorgan Chase Bank, N.A.

383 Madison Avenue

New York, NY 10179

Attention: Richard Duker

Facsimile: (212) 270-5100

 

116



--------------------------------------------------------------------------------

(iii) if to the Issuing Lender, to it at the address most recently specified by
it in notice delivered by it to the Agent and the Borrower, with a copy to the
Agent as provided in clause (ii) above; and

(iv) if to any other Lender, to it at its address (or telecopy number) set forth
in its Administrative Questionnaire.

(b) Notices and other communications to the Lenders hereunder may be delivered
or furnished by electronic communications pursuant to procedures approved by the
Agent; provided that the foregoing shall not apply to notices pursuant to
Article 2 unless otherwise agreed by the Agent and the applicable Lender. The
Agent or the Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

(c) Any party hereto may change its address or telecopy number for notices and
other communications hereunder by notice to the other parties hereto. All
notices and other communications given to any party hereto in accordance with
the provisions of this Agreement shall be deemed to have been given on the date
of receipt.

Section 10.02. Survival of Agreement, Representations and Warranties, Etc. All
warranties, representations and covenants made by any Loan Party herein or in
any certificate or other instrument delivered by it or on its behalf in
connection with this Agreement shall be considered to have been relied upon by
the Lenders and shall survive the making of the Loans herein contemplated
regardless of any investigation made by any Lender or on its behalf and shall
continue in full force and effect so long as any amount due or to become due
hereunder is outstanding and unpaid and so long as the Total Revolving Credit
Commitment has not been terminated. All statements in any such certificate or
other instrument shall constitute representations and warranties by the Loan
Party hereunder with respect to the Borrower.

Section 10.03. Successors and Assigns. (a) The provisions of this Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted hereby (including any Affiliate of
the Issuing Lender that issues any Letter of Credit), except that (i) the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of each Lender (and any attempted
assignment or transfer by the Borrower without such consent shall be null and
void) and (ii) no Lender may assign or otherwise transfer its rights or
obligations hereunder except in accordance with this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby (including any Affiliate of the Issuing Lender that issues any
Letter of Credit), Participants (to the extent provided in paragraph (d) of this
Section) and, to the extent

 

117



--------------------------------------------------------------------------------

expressly contemplated hereby, the Related Parties of each of the Agent, the
Issuing Lender and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

(b) (i) Subject to the conditions set forth in paragraph (b)(ii) below, any
Lender may assign to one or more assignees all or a portion of its rights and
obligations under this Agreement (including all or a portion of its Revolving
Credit Commitment and the Loans at the time owing to it) with the prior written
consent (such consent not to be unreasonably withheld) of:

(A) the Borrower, provided that no consent of the Borrower shall be required for
an assignment (i) to a Lender, an Affiliate of a Lender, an Approved Fund or
(ii) to any other assignee if an Event of Default has occurred and is
continuing;

(B) the Agent;

(C) the Issuing Lender; and

(D) the Swing Line Lender.

(ii) Assignments shall be subject to the following additional conditions:

(A) except in the case of an assignment to a Lender or an Affiliate of a Lender
or an Approved Fund or an assignment of the entire remaining amount of the
assigning Lender’s Revolving Credit Commitment or Loans, the amount of the
Revolving Credit Commitment or Loans of the assigning Lender subject to each
such assignment (determined as of the date the Assignment and Acceptance with
respect to such assignment is delivered to the Agent) shall not be less than
$5,000,000 unless the Agent otherwise consents;

(B) each partial assignment shall be made as an assignment of a proportionate
part of all the assigning Lender’s rights and obligations under this Agreement,
provided that this clause shall not be construed to prohibit the assignment of a
proportionate part of all the assigning Lender’s rights and obligations in
respect of the Total Revolving Credit Commitment or Loans;

(C) the parties to each assignment shall execute and deliver to the Agent an
Assignment and Acceptance, together with a processing and recordation fee of
$3,500;

 

118



--------------------------------------------------------------------------------

(D) the assignee, if it was not a Lender immediately prior to such assignment,
shall deliver to the Agent an Administrative Questionnaire; and

(E) notwithstanding anything to the contrary contained herein, no assignment to
a Person that is not a Permitted Investor shall be permitted.

For the purposes of this Section 10.03(b), the term “Approved Fund” means any
Person (other than a natural person) that is engaged in making, purchasing,
holding or investing in bank loans and similar extensions of credit in the
ordinary course of its business and that is administered or managed by (a) a
Lender, (b) an Affiliate of a Lender or (c) an entity or an Affiliate of an
entity that administers or manages a Lender.

(iii) Subject to acceptance and recording thereof pursuant to paragraph (b)(iv)
of this Section, from and after the effective date specified in each Assignment
and Acceptance the assignee thereunder shall be a party hereto and, to the
extent of the interest assigned by such Assignment and Acceptance, have the
rights and obligations of a Lender under this Agreement, and the assigning
Lender thereunder shall, to the extent of the interest assigned by such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of the assigning
Lender’s rights and obligations under this Agreement, such Lender shall cease to
be a party hereto but shall continue to be entitled to the benefits of Sections
2.15, 2.16, 2.17 and 10.05). Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this Section 10.03
shall be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

(iv) The Agent, acting for this purpose as a non-fiduciary agent of the
Borrower, shall maintain at one of its offices a copy of each Assignment and
Acceptance delivered to it and a register for the recordation of the names and
addresses of the Lenders, and the Revolving Credit Commitment of, and principal
amount of the Loans and LC Disbursements owing to, each Lender pursuant to the
terms hereof from time to time (the “Register”). The entries in the Register
shall be conclusive absent manifest error, and the Borrower, the Agent, the
Issuing Lender and the Lenders may treat each Person whose name is recorded in
the Register pursuant to the terms hereof as a Lender hereunder for all purposes
of this Agreement, notwithstanding notice to the contrary. The Register shall be
available for inspection by the Borrower, the Issuing Lender and any Lender, at
any reasonable time and from time to time upon reasonable prior notice.

 

119



--------------------------------------------------------------------------------

(c) Upon its receipt of a duly completed Assignment and Acceptance executed by
an assigning Lender and an assignee, the assignee’s completed Administrative
Questionnaire (unless the assignee shall already be a Lender hereunder), the
processing and recordation fee referred to in paragraph (b) of this Section and
any written consent to such assignment required by paragraph (b) of this
Section, the Agent shall accept such Assignment and Acceptance and record the
information contained therein in the Register; provided that if either the
assigning Lender or the assignee shall have failed to make any payment required
to be made by it pursuant to Section 2.02, 2.03(e) or (f), 2.05(b), 2.18(d) or
10.05(c), the Agent shall have no obligation to accept such Assignment and
Acceptance and record the information therein in the Register unless and until
such payment shall have been made in full, together with all accrued interest
thereon. No assignment shall be effective for purposes of this Agreement unless
it has been recorded in the Register as provided in this paragraph.

(d) (i) Any Lender may, without the consent of the Borrower, the Agent the
Issuing Lender or the Swing Line Lender, sell participations to one or more
banks or other entities (a “Participant”) in all or a portion of such Lender’s
rights and obligations under this Agreement (including all or a portion of its
Revolving Credit Commitment and the Loans owing to it); provided that (A) such
Lender’s obligations under this Agreement shall remain unchanged, (B) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (C) the Borrower, the Agent, the Issuing
Lender and the other Lenders shall continue to deal solely and directly with
such Lender in connection with such Lender’s rights and obligations under this
Agreement. Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.09(a) that affects such Participant. Subject to paragraph (d)(ii) of
this Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 2.15, 2.16, and 2.17 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section. To the extent permitted by law, each Participant also shall be
entitled to the benefits of Section 8.08 as though it were a Lender, provided
such Participant agrees to be subject to such Section 8.08 as though it were a
Lender. In addition, any Participant that is not a Permitted Investor (it being
understood that the documentation required under the definition of Permitted
Investor shall be delivered to the participating Lender) shall not be entitled
to the benefits of Section 2.17 with respect to any fees under Sections 2.21 or
2.22.

(ii) A Participant shall not be entitled to receive any greater payment under
Section 2.15 and 2.17 than the applicable Lender would have been entitled to
receive with respect to the participation sold to such

 

120



--------------------------------------------------------------------------------

Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent. A Participant that would be a Foreign
Lender if it were a Lender shall not be entitled to the benefits of Section 2.17
unless such Participant agrees to comply with Section 2.17(e) as though it were
a Lender (it being understood that the documentation required under Section
2.17(e) shall be delivered to the participating Lender).

(iii) Each Lender that sells a participation shall, acting solely for this
purpose as a non-fiduciary agent of the Borrower, maintain a register on which
it enters the name and address of each Participant and the principal amounts
(and stated interest) of each Participant’s interest in the Loans or other
obligations under this Agreement (the “Participant Register”); provided that no
Lender shall have any obligation to disclose all or any portion of the
Participant Register to any Person (including the identity of any Participant or
any information relating to a Participant’s interest in any Commitments, Loans,
Letters of Credit or its other obligations under this Agreement or any Loan
Document) except to the extent that such disclosure is necessary to establish
that such Commitment, Loan, Letter of Credit or other obligation is in
registered form under Section 5f.103-1(c) of the United States Treasury
Regulations. The entries in the Participant Register shall be conclusive absent
manifest error, and such Lender, the Borrower, a Guarantor and the Agent shall
treat each person whose name is recorded in the Participant Register pursuant to
the terms hereof as the owner of such participation for all purposes of this
Agreement, notwithstanding notice to the contrary.

(e) Any Lender may at any time pledge or assign a security interest in all or
any portion of its rights under this Agreement to secure obligations of such
Lender, including without limitation any pledge or assignment to secure
obligations to a Federal Reserve Bank, and this Section shall not apply to any
such pledge or assignment of a security interest; provided that no such pledge
or assignment of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

(f) Any Lender may, in connection with any assignment or participation or
proposed assignment or participation pursuant to this Section 10.03, disclose to
the assignee or participant or proposed assignee or participant, any information
relating to a Loan Party furnished to such Lender by or on behalf of a Loan
Party; provided that prior to any such disclosure, each such assignee or
participant or proposed assignee or participant shall agree in writing to be
bound by the provisions of Section 10.04 or provisions no less restrictive than
those contained in Section 10.04.

 

121



--------------------------------------------------------------------------------

(g) The Borrower hereby agrees, to the extent set forth in the Commitment
Letter, to actively assist and cooperate with the Agent in connection with the
primary syndication of the Revolving Credit Commitments.

Section 10.04. Confidentiality. Each of the Agent (which term for purposes of
this Section 10.04 shall include the Arrangers and the Syndication Agent), the
Issuing Lender, the Swing Line Lender and the Lenders agrees to keep any
information delivered or made available by any Loan Party to it confidential
from anyone other than persons employed or retained by them who are or are
expected to become engaged in evaluating, approving, structuring or
administering the Loans; provided that nothing herein shall prevent any of the
foregoing parties from disclosing such information (i) to any of their
employees, partners, officers, directors, agents, legal counsel, independent
auditors, advisors or Affiliates (or to any of such Affiliates’ employees,
partners, officers, directors, agents, legal counsel, independent auditors or
advisors) or to any other Lender, provided such Person agrees to keep such
information confidential to the same extent required hereunder, (ii) to any
direct or indirect contractual counterparties (or the professional advisors
thereto) to any swap or derivative transaction relating to the Borrower and its
obligations hereunder, provided such Person agrees to keep such information
confidential to the same extent required hereunder, (iii) to any rating agency
when required by it, provided such Person agrees to keep such information
confidential to the same extent required hereunder, (iv) upon the order of any
court or administrative agency, (v) upon the request or demand of any regulatory
or self-regulatory agency or authority, (vi) which has been publicly disclosed
other than as a result of a disclosure by any of the foregoing parties which is
not permitted by this Agreement, (vii) in connection with any litigation to
which the Arrangers, the Agent, the Syndication Agent, the Issuing Lender, the
Swing Line Lender, any Lender, or their respective Affiliates may be a party to
the extent reasonably required, (viii) to the extent reasonably required in
connection with the exercise of any remedy hereunder and (ix) to any actual or
proposed participant or assignee of all or part of its rights hereunder subject
to the proviso in Section 10.03(f). The Agent, the Issuing Lender, the Swing
Line Lender and each Lender shall use reasonable efforts to notify the Borrower
prior to making any disclosure under clauses (iv) and (vii) of this Section
10.04, unless prohibited by law, regulation or order of any court or
administrative agency. In addition, the Arrangers, the Agent and each Lender may
disclose the existence of this Agreement and the information about this
Agreement to market data collectors, similar services providers to the lending
industry, and service providers to the Arrangers, the Agent and the Lenders in
connection with the administration and management of this Agreement and the
other Loan Documents.

Section 10.05. Expenses; Indemnity; Damage Waiver. (a) (i) The Borrower shall
pay or reimburse: (x) all reasonable fees and reasonable out of pocket expenses
of the Arrangers, the Agent and the Syndication Agent (including the reasonable
fees, disbursements and other charges of Davis Polk & Wardwell

 

122



--------------------------------------------------------------------------------

LLP (“DPW”), special counsel to the Arrangers, and any other counsel retained by
DPW or the Arrangers) associated with the syndication of the credit facilities
provided for herein, and the preparation, execution, delivery and administration
of the Loan Documents and any amendments, modifications or waivers of the
provisions hereof (whether or not the transactions contemplated hereby or
thereby shall be consummated); and (y) all reasonable fees and reasonable out of
pocket expenses of the Agent and the Arrangers (including the reasonable fees,
disbursements and other charges of DPW, special counsel to the Arrangers, and
any other counsel retained by DPW or the Arrangers) and the Lenders in
connection with the enforcement of the Loan Documents.

(ii) The Borrower shall pay or reimburse (x) all reasonable fees and reasonable
expenses of the Agent and the Arrangers and their internal and third-party
auditors, appraisers and consultants incurred in connection with the (i) initial
and ongoing appraisals and collateral field examinations, (ii) monthly and other
monitoring of assets and (iii) other miscellaneous disbursements; and (y) all
reasonable fees and reasonable expenses of the Issuing Lenders in connection
with the issuance, amendment, renewal or extension of any Letter of Credit or
any demand or any payment thereunder.

All payments or reimbursements pursuant to the foregoing clauses (a)(i) and (ii)
shall be payable promptly upon written demand together with back-up
documentation supplying such reimbursement request.

(b) The Borrower shall indemnify the Agent, the Arrangers, the Syndication
Agent, the Issuing Lenders, the Swing Line Lender and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses, including the fees,
charges and disbursements of any counsel for any Indemnitee, incurred by or
asserted against any Indemnitee arising out of, in connection with, or as a
result of (i) the execution or delivery of the Loan Documents or any agreement
or instrument contemplated hereby, the performance by the parties hereto of
their respective obligations hereunder or the consummation of the Transactions
or any other transactions contemplated hereby, (ii) any Loan or Letter of Credit
or the use of the proceeds therefrom (including any refusal by the Issuing
Lender to honor a demand for payment under a Letter of Credit if the documents
presented in connection with such demand do not strictly comply with the terms
of such Letter of Credit), (iii) any actual or alleged presence or release of
Hazardous Materials on or from any property owned or operated by the Holdco
Group, or any Environmental Liability related in any way to the Holdco Group, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory and regardless of whether any Indemnitee is a party thereto; provided
that such indemnity shall not, as to any Indemnitee, be available to the extent
that such losses, claims, damages, liabilities or related expenses are
determined by a court

 

123



--------------------------------------------------------------------------------

of competent jurisdiction by final and nonappealable judgment to have resulted
from the bad faith, gross negligence or willful misconduct of such Indemnitee.

(c) To the extent that the Borrower fails to pay any amount required to be paid
by it to the Agent, the Arrangers, the Syndication Agent, the Issuing Lender or
the Swing Line Lender under paragraph (a) or (b) of this Section, each Lender
severally agrees to pay to the Agent , the Arrangers, the Syndication Agent, the
Issuing Lender or the Swing Line Lender, as the case may be, such portion of the
unpaid amount equal to such Lender’s Revolving Credit Commitment Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought); provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Agent, the Arrangers, the Syndication Agent, the Issuing
Lender or the Swing Line Lender in its capacity as such.

(d) To the extent permitted by applicable law, the Borrower shall not assert,
and hereby waives, any claim against any Indemnitee, on any theory of liability,
for special, indirect, consequential or punitive damages (as opposed to direct
or actual damages) arising out of, in connection with, or as a result of, this
Agreement or any agreement or instrument contemplated hereby, the Transactions,
any Loan or Letter of Credit or the use of the proceeds thereof.

Section 10.06. Choice of Law. THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS SHALL
IN ALL RESPECTS BE CONSTRUED IN ACCORDANCE WITH AND GOVERNED BY THE LAWS OF THE
STATE OF NEW YORK.

Section 10.07. No Waiver. No failure on the part of the Agent, the Arrangers,
the Issuing Lender, the Swing Line Lender or any of the Lenders to exercise, and
no delay in exercising, any right, power or remedy hereunder or any of the other
Loan Documents shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right, power or remedy preclude any other or
further exercise thereof or the exercise of any other right, power or remedy.
All remedies hereunder are cumulative and are not exclusive of any other
remedies provided by law.

Section 10.08. Extension of Maturity. Should any payment of principal of or
interest or any other amount due hereunder become due and payable on a day other
than a Business Day, the maturity thereof shall be extended to the next
succeeding Business Day and, in the case of principal, interest shall be payable
thereon at the rate herein specified during such extension.

Section 10.09. Amendments, Etc.

(a) No modification, amendment or waiver of any provision of this Agreement or
any other Loan Document, and no consent to any departure by the

 

124



--------------------------------------------------------------------------------

Borrower or any Guarantor therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Required Lenders (or by the Agent
with the signed written consent of the Required Lenders); provided, however,
that no such modification or amendment shall (i) decrease the principal amount
of, or extend the maturity of or any scheduled principal payment date or date
for the payment of any interest on any Loan or any date for reimbursement of an
L/C Disbursement, or waive or excuse any such payment or any part thereof, or
decrease the rate of interest on any Loan or L/C Disbursement, without the prior
written consent of each Lender directly affected thereby, (ii) increase or
extend the Revolving Credit Commitment of or decrease or extend the date for
payment of any Fees to any Lender without the prior written consent of such
Lender (it being understood that a waiver of an Event of Default shall not
constitute an increase in the Revolving Credit Commitment of a Lender),
(iii) amend or modify Section 2.18(b), the pro rata requirements of Section
2.18, the provisions of Section 10.03(a)(i), the provisions of this Section or
the definition of the terms “Secured Obligations”, “Required Lenders” or
“Super-majority Lenders” without the prior written consent of each Lender,
(iv) release all or substantially all of the Liens granted to the Agent
hereunder or under any other Loan Document, or release all or substantially all
of the Guarantors without the prior written consent of each Lender, (v) change
the definition or calculation of the Borrowing Base that would result in an
increase in Availability without the prior written consent of the Super-majority
Lenders, (vi) change any of the provisions of Section 2.28 without the consent
of the Agent, the Swing Line Lender and the Issuing Lender or (vii) increase any
advance rate with respect to the Borrowing Base without the prior written
consent of each Lender; provided that no consent of any Defaulting Lender shall
be required pursuant to clause (iii) or (iv) above as to any modification that
does not disproportionately adversely affect such Defaulting Lender; provided,
further, that no such agreement shall amend, modify or otherwise affect the
rights or duties of the Agent , the Issuing Lender or the Swing Line Lender
hereunder or under any other Loan Document without the prior written consent of
the Agent, the Issuing Lender or the Swing Line Lender, as applicable. No notice
to or demand on any Loan Party shall entitle any Loan Party to any other or
further notice or demand in the same, similar or other circumstances. Each
assignee under Section 10.03(b) shall be bound by any amendment, modification,
waiver, or consent authorized as provided herein, and any consent by a Lender
shall bind any Person subsequently acquiring an interest on the Loans held by
such Lender. No amendment to this Agreement shall be effective against any Loan
Party unless (i) in the case of an amendment to this Agreement other than to
Article 9 hereof, such amendment is signed by the Borrower and (ii) in the case
of an amendment to Article 9 of this Agreement, such amendment is signed by such
Loan Party.

(b) Notwithstanding anything to the contrary contained in Section 10.09(a), in
the event that the Borrower requests that this Agreement be modified or amended
in a manner which would require the unanimous consent of all of the Lenders and
such modification or amendment is agreed to by the Super-majority

 

125



--------------------------------------------------------------------------------

Lenders (as hereinafter defined), then with the consent of the Borrower and the
Super-majority Lenders, the Borrower and the Super-majority Lenders shall be
permitted to amend the Agreement without the consent of the Lender or Lenders
which did not agree to the modification or amendment requested by the Borrower
(such Lender or Lenders, collectively the “Minority Lenders”) to provide for
(w) the termination of the Revolving Credit Commitment of each of the Minority
Lenders, (x) the addition to this Agreement of one or more other financial
institutions (each of which shall be an Eligible Assignee), or an increase in
the Revolving Credit Commitment of one or more of the Super-majority Lenders, so
that the Total Revolving Credit Commitment after giving effect to such amendment
shall be in the same amount as the Total Revolving Credit Commitment immediately
before giving effect to such amendment, (y) if any Loans are outstanding at the
time of such amendment, the making of such additional Loans by such new
financial institutions or Super-majority Lender or Lenders, as the case may be,
as may be necessary to repay in full the outstanding Loans of the Minority
Lenders immediately before giving effect to such amendment and (z) such other
modifications to this Agreement as may be appropriate. As used herein, the term
“Super-majority Lenders” shall mean, at any time, Lenders holding Loans
(excluding Swing Line Loans), LC Exposure, Swing Line Exposure and unused
Revolving Credit Commitments representing at least 66-2/3% of the sum of all
Loans (excluding Swing Line Loans), LC Exposure, Swing Line Exposure and unused
Revolving Credit Commitments outstanding.

(c) The Agent, the Issuing Lender, the Swing Line Lender and the Lenders agree
that a Subsidiary Guarantor shall be released from its guarantee of the Secured
Obligations pursuant to Article 9 hereof (and shall cease to be a Subsidiary
Guarantor) upon consummation of any transaction permitted under this Agreement
that results in it ceasing to be a direct or indirect Domestic Subsidiary of the
Borrower. The Agent, the Issuing Lender, the Swing Line Lender and the Lenders
also agree that the Liens granted to the Agent on any Collateral pursuant to the
Security Documents shall be automatically released (i) to the extent the
property constituting such Collateral is owned by any Subsidiary Guarantor, upon
the release of such Subsidiary Guarantor from its guarantee of the Secured
Obligations in accordance with the preceding sentence, (ii) upon the sale or
other disposition of such Collateral to any Person that is not (and is not
required to be) a Loan Party, to the extent such sale or other disposition is
made in compliance with the terms of this Agreement (and the Agent may rely
conclusively on a certificate to that effect provided to it by any Loan Party
upon its reasonable request without further inquiry) and (iii) as is in the
judgment of the Agent required to effect any sale or other disposition of
Collateral in connection with any exercise of remedies of the Agent pursuant to
the Security Documents. The Lenders hereby authorize the Agent to execute and
deliver any instruments, documents, and agreements necessary or desirable to
evidence and confirm the release of any Subsidiary Guarantor or Collateral

 

126



--------------------------------------------------------------------------------

pursuant to the foregoing provisions of this paragraph, all without the further
consent or joinder of any Lender.

Section 10.10. Severability. Any provision of this Agreement held to be invalid,
illegal or unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such invalidity, illegality or unenforceability
without affecting the validity, legality and enforceability of the remaining
provisions hereof; and the invalidity of a particular provision in a particular
jurisdiction shall not invalidate such provision in any other jurisdiction.

Section 10.11. Headings. Section headings used herein are for convenience only
and are not to affect the construction of or be taken into consideration in
interpreting this Agreement.

Section 10.12. Survival. All covenants, agreements, representations and
warranties made by the Borrower herein and in the certificates or other
instruments delivered in connection with or pursuant to this Agreement shall be
considered to have been relied upon by the other parties hereto and shall
survive the execution and delivery of this Agreement and the making of any Loans
and issuance of any Letters of Credit, regardless of any investigation made by
any such other party or on its behalf and notwithstanding that the Agent, the
Issuing Lender or any Lender may have had notice or knowledge of any Event of
Default or incorrect representation or warranty at the time any credit is
extended hereunder, and shall continue in full force and effect as long as the
principal of or any accrued interest on any Loan or any fee or any other amount
payable under this Agreement is outstanding and unpaid or any Letter of Credit
is outstanding and so long as the Revolving Credit Commitments have not expired
or terminated. The provisions of Sections 2.14, 2.15, 2.16, 2.17 and 10.05 and
Article 8 shall survive and remain in full force and effect regardless of the
consummation of the transactions contemplated hereby, the repayment of the
Loans, the expiration or termination of the Letters of Credit and the Revolving
Credit Commitments, the resignation or replacement of the Agent or the
termination of this Agreement or any provision hereof.

Section 10.13. Execution in Counterparts; Integration; Effectiveness. This
Agreement may be executed in counterparts (and by different parties hereto on
different counterparts), each of which shall constitute an original, but all of
which when taken together shall constitute a single agreement. This Agreement
and any separate letter agreements with respect to fees payable to the Agent
constitute the entire contract among the parties relating to the subject matter
hereof and supersede any and all previous agreements and understandings, oral or
written, relating to the subject matter hereof. Except as provided in Section
4.01, this Agreement shall become effective when it shall have been executed by
the Agent and when the Agent shall have received counterparts hereof which, when
taken together, bear the signatures of each of the other parties hereto, and
thereafter shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns. Delivery of an executed counterpart
of a

 

127



--------------------------------------------------------------------------------

signature page of this Agreement by telecopy (or other electronic means) shall
be effective as delivery of a manually executed counterpart of this Agreement.

Section 10.14. Prior Agreements. This Agreement represents the entire agreement
of the parties with regard to the subject matter hereof and the terms of any
letters and other documentation entered into between any Loan Party and any
Lender or the Agent prior to the execution of this Agreement which relate to
Loans to be made hereunder shall be replaced by the terms of this Agreement
(except as otherwise expressly provided in the Commitment Letter and the fee
letter referred to therein).

Section 10.15. Further Assurances. Whenever and so often as reasonably requested
by the Agent, the Loan Parties will promptly execute and deliver or cause to be
executed and delivered all such other and further instruments, documents or
assurances, and promptly do or cause to be done all such other and further
things as may be necessary and reasonably required in order to further and more
fully vest in the Agent all rights, interests, powers, benefits, privileges and
advantages conferred or intended to be conferred by this Agreement and the other
Loan Documents.

Section 10.16. Patriot Act. Each Lender that is subject to the requirements of
the Patriot Act hereby notifies the Borrower that pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
the Borrower and other information that will allow such Lender to identify the
each Loan Party in accordance with the Patriot Act.

Section 10.17. Jurisdiction; Consent to Service of Process.

(a) Each party hereto hereby irrevocably and unconditionally submits, for itself
and its property, to the exclusive jurisdiction of the Supreme Court of the
State of New York sitting in New York County and of the United States District
Court of the Southern District of New York, and any appellate court from any
thereof, in any action or proceeding arising out of or relating to this
Agreement or any other Loan Document, or for recognition or enforcement of any
judgment, and each party hereto hereby irrevocably and unconditionally agrees
that all claims in respect of any such action or proceeding may be heard and
determined in such New York State or, to the extent permitted by law, in such
Federal court. Each party hereto agrees that a final judgment in any such action
or proceeding shall be conclusive and may be enforced in other jurisdictions by
suit on the judgment or in any other manner provided by law. Nothing in this
Agreement shall affect any right that any Secured Party may otherwise have to
bring any action or proceeding relating to this Agreement or any other Loan
Document against any Loan Party or its properties in the courts of any
jurisdiction.

(b) Each party hereto hereby irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection which it may

 

128



--------------------------------------------------------------------------------

now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or, except to the extent expressly
provided therein, any other Loan Document in any court referred to in paragraph
(a) of this Section 10.17. Each party hereto hereby irrevocably waives, to the
fullest extent permitted by law, the defense of an inconvenient forum to the
maintenance of such action or proceeding in any such court.

(c) Each party hereto hereby irrevocably consents to service of process in the
manner provided for notices in Section 10.01. Nothing in this Agreement or any
other Loan Document will affect the right of any party hereto to serve process
in any other manner permitted by law.

Section 10.18. No Fiduciary Duty. Each Lender and their Affiliates
(collectively, solely for purposes of this paragraph, the “Lenders”), may have
economic interests that conflict with those of the Loan Parties, their
stockholders and/or their Affiliates. The Loan Parties acknowledge and agree
that (i) the transactions contemplated by the Loan Documents (including the
exercise of rights and remedies hereunder and thereunder) are arm’s-length
commercial transactions between the Lenders, on the one hand, and the Loan
Parties, on the other, and (ii) in connection therewith and with the process
leading thereto, (x) no Lender has assumed an advisory or fiduciary
responsibility in favor of any Loan Party, its stockholders or its affiliates
with respect to the transactions contemplated hereby (or the exercise of rights
or remedies with respect thereto) or the process leading thereto (irrespective
of whether any Lender has advised, is currently advising or will advise any Loan
Party, its stockholders or its Affiliates on other matters) or any other
obligation to any Loan Party except the obligations expressly set forth in the
Loan Documents and (y) each Lender is acting solely as principal and not as the
agent or fiduciary of any Loan Party, its management, stockholders, creditors or
any other Person. Each Loan Party acknowledges and agrees that it has consulted
its own legal and financial advisors to the extent it deemed appropriate and
that it is responsible for making its own independent judgment with respect to
such transactions and the process leading thereto. Each Loan Party agrees that
it will not claim that any Lender has rendered advisory services of any nature
or respect, or owes a fiduciary or similar duty to such Loan Party, in
connection with such transaction or the process leading thereto.

Section 10.19. Waiver of Jury Trial. EACH OF THE BORROWER, THE GUARANTORS, THE
AGENT AND EACH LENDER HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN
ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO ANY OF THE
LOAN DOCUMENTS OR THE TRANSACTIONS CONTEMPLATED THEREBY.

Section 10.20. Intercreditor Agreement. Reference is made to the Intercreditor
Agreement. Each Lender hereunder (a) acknowledges that it has received a copy of
the Intercreditor Agreement, (b) consents to the subordination of Liens provided
for in the Intercreditor Agreement,

 

129



--------------------------------------------------------------------------------

(c) agrees that it will be bound by and will take no actions contrary to the
provisions of the Intercreditor Agreement and (d) authorizes and instructs the
Agent to enter into the Intercreditor Agreement as Representative and on behalf
of such Lender.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

130



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and the year first written.

 

BORROWER:

TOWER AUTOMOTIVE HOLDINGS USA, LLC

By:

 

/s/ Mark M. Malcolm

  Name: Mark M. Malcolm   Title:   President GUARANTORS:

TOWER INTERNATIONAL, INC. (formerly known as Tower Automotive, LLC)

By:  

/s/ Mark M. Malcolm

  Name: Mark M. Malcolm   Title:   President

TOWER AUTOMOTIVE HOLDINGS I, LLC

By:  

/s/ Mark M. Malcolm

  Name: Mark M. Malcolm   Title:   President

TOWER AUTOMOTIVE HOLDINGS II(a), LLC

By:

 

/s/ Mark M. Malcolm

  Name: Mark M. Malcolm   Title:   President

TOWER AUTOMOTIVE HOLDINGS II(b), LLC

By:

 

/s/ Mark M. Malcolm

  Name: Mark M. Malcolm   Title:   President

(Signature Page to Amended and Restated Revolving Credit and Guaranty Agreement)



--------------------------------------------------------------------------------

TOWER AUTOMOTIVE OPERATIONS
USA I, LLC

By:  

/s/ Mark M. Malcolm

  Name:   Mark M. Malcolm   Title:   President

 

TOWER AUTOMOTIVE OPERATIONS
USA II, LLC

By:

 

/s/ Mark M. Malcolm

  Name:   Mark M. Malcolm   Title:   President

 

TOWER AUTOMOTIVE OPERATIONS
USA III, LLC

By:

 

/s/ Mark M. Malcolm

  Name:   Mark M. Malcolm   Title:   President

 

TOWER DEFENSE & AEROSPACE HOLDINGS, LLC

By:

 

/s/ Michael Rajkovic

  Name:   Michael Rajkovic   Title:   President

 

TOWER ACQUISITION COMPANY II, LLC

By:

 

/s/ Mark M. Malcolm

  Name:   Mark M. Malcolm   Title:   President

 

(Signature Page to Amended and Restated Revolving Credit and Guaranty Agreement)



--------------------------------------------------------------------------------

TOWER DEFENSE & AEROSPACE, LLC

By:

 

/s/ Michael Rajkovic

  Name:   Michael Rajkovic   Title:   President

TOWER INTERNATIONAL REAL ESTATE COMPANY, LLC

By:

 

/s/ Mark M. Malcolm

  Name:   Mark M. Malcolm   Title:   President

TA HOLDINGS FINANCE, INC.

By:

 

/s/ Mark M. Malcolm

  Name:   Mark M. Malcolm   Title:   President

 

(Signature Page to Amended and Restated Revolving Credit and Guaranty Agreement)



--------------------------------------------------------------------------------

AGENT, ISSUING LENDER, SWING LINE LENDER AND LENDERS:

JPMORGAN CHASE BANK, N.A.,
as Agent, Issuing Lender, Swing Line Lender and Lender

By:

 

/s/ Richard W. Duker

  Name:   Richard W. Duker   Title:   Managing Director

WELLS FARGO CAPITAL FINANCE, LLC,
as Lender

By:

 

/s/ Sarah Orlowsky

  Name:   Sarah Orlowsky   Title:   Vice President

 

(Signature Page to Amended and Restated Revolving Credit and Guaranty Agreement)



--------------------------------------------------------------------------------

Citibank, N.A., as Lender

By:

 

/s/ Wayne C. Beckmann

  Name:   Wayne C. Beckmann   Title:   Managing Director

 

(Signature Page to Amended and Restated Revolving Credit and Guaranty Agreement)



--------------------------------------------------------------------------------

GOLDMAN SACHS BANK USA, as Lender

By:

 

/s/ Mark Walton

  Name:   Mark Walton   Title:   Authorized Signatory

 

(Signature Page to Amended and Restated Revolving Credit and Guaranty Agreement)



--------------------------------------------------------------------------------

CIT BANK, as Lender

By:

 

/s/ Benjamin Haslam

  Name:   Benjamin Haslam   Title:   Authorized Signatory

 

(Signature Page to Amended and Restated Revolving Credit and Guaranty Agreement)



--------------------------------------------------------------------------------

RBS CITIZENS BUSINESS CAPITAL, a

division of RBS CITIZENS, N.A., as Lender

By:

 

/s/ G. Timothy O’Rourke

  Name:   G. Timothy O’Rourke   Title:   Senior Vice President

 

(Signature Page to Amended and Restated Revolving Credit and Guaranty Agreement)